


Exhibit 10.15

 

This Agreement, the liens and security interests granted to the Collateral Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder, are subject to the provisions of the Intercreditor
Agreement dated as of June 30, 2009 (as amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among
SunTrust Bank, as ABL Agent and U.S. Bank National Association, as Trustee and
as Collateral Agent, and acknowledged by the Grantors from time to time party
thereto.

 

SECURITY AGREEMENT

 

This AGREEMENT (this “Agreement”) is made as of this 30th day of June, 2009,
among the Grantors listed on the signature pages hereof and those additional
entities that hereafter become parties hereto by executing the form of
Supplement attached hereto as Annex I (collectively, jointly and severally,
“Grantors” and each individually “Grantor”), U.S. Bank National Association, in
its capacity as collateral agent (together with its successors, “Collateral
Agent”), the Trustee (as defined below) on behalf of itself and the Noteholders,
and each Additional Pari Passu Agent from time to time party hereto, on behalf
of itself and the Secured Parties under the Additional Pari Passu Agreement
under which it is acting in such capacity.

 

W I T N E S S E T H:

 

WHEREAS, Oxford Industries, Inc., a Georgia corporation (the “Company”) and the
other Grantors have entered into that certain Indenture, dated as of June 30,
2009 (as amended, restated, supplemented or otherwise modified from time to
time, the “Indenture”), by and among the Company, the other Grantors and U.S.
Bank National Association, as trustee (together with its successors in such
capacity, the “Trustee”), on behalf of the holders (the “Noteholders”) of the
Notes (as defined below) pursuant to which the Company is issuing $150,000,000
aggregate principal amount at maturity of its 11.375% Senior Secured Notes due
2015 (the “Notes”), which are guaranteed by each of the Grantors other than the
Company;

 

WHEREAS, the Trustee has been appointed to serve as Collateral Agent under the
Indenture and in such capacity, is authorized and directed to enter into this
Agreement;

 

WHEREAS, following the date hereof, the Grantors may incur Permitted Additional
Pari Passu Obligations (as defined in the Indenture) which are secured equally
and ratably with the Grantors’ obligations in respect of the Notes in accordance
with Section 27 of this Agreement;

 

WHEREAS, each Grantor will receive substantial benefits from the execution,
delivery and performance of the obligations under the Indenture, the Notes and
any Additional Pari Passu Agreement, and each is, therefore, willing to enter
into this Agreement; and

 

WHEREAS, in order to induce the Trustee to enter into the Indenture and to
induce the Noteholders to purchase the Notes, Grantors have agreed to grant a
continuing security interest in and to the Collateral (as defined herein) in
order to secure the prompt and complete payment, observance and performance of,
the Secured Obligations (as defined herein);

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.            Defined Terms.  All capitalized terms used herein (including in
the preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Indenture.  Any terms used in this Agreement that are
defined in the UCC shall be construed and defined as set forth in the UCC unless
otherwise defined herein or in the Indenture; provided, however, that to the
extent that the UCC is used to define any term herein and such term is defined
differently in different Articles of the UCC, the definition of such term
contained in Article 9 of the UCC shall govern. In addition to those terms
defined elsewhere in this Agreement, as used in this Agreement, the following
terms shall have the following meanings:

 

(a)           “ABL Agent” shall have the meaning set forth in the Intercreditor
Agreement.

 

(b)           “ABL Claimholder” shall have the meaning set forth in the
Intercreditor Agreement.

 

(c)           “ABL Collateral” shall have the meaning set forth in the
Intercreditor Agreement.

 

(d)           “Account Debtor” shall mean any Person who is obligated to make
payments in respect of an Account.

 

(e)           “Accounts” means all “accounts,” as such term is defined in the
UCC, of each Grantor whether now existing or hereafter created or arising,
including, without limitation, (a) all accounts receivable, other receivables,
book debts and other forms of obligations (other than forms of obligations
evidenced by Chattel Paper or Instruments) (including any such obligations that
may be characterized as an account or contract right under the UCC), (b) all of
each Grantor’s rights in, to and under all purchase orders or receipts for goods
or services, (c) all of each Grantor’s rights to any goods represented by any of
the foregoing (including unpaid sellers’ rights of rescission, replevin,
reclamation and stoppage in transit and rights to returned, reclaimed or
repossessed goods), (d) all rights to payment due to a Grantor for property
sold, leased, licensed, assigned or otherwise disposed of, for a policy of
insurance issued or to be issued, for a secondary obligation incurred or to be
incurred, for energy provided or to be provided, for the use or hire of a vessel
under a charter or other contract, arising out of the use of a credit card or
charge card, or for services rendered or to be rendered by such Grantor or in
connection with any other transaction (whether or not yet earned by performance
on the part of such Grantor), (e) all health care insurance receivables and
(f) all collateral security of any kind, given by any Account Debtor or any
other Person with respect to any of the foregoing.

 

(f)            “Additional Pari Passu Agent” means the Person appointed to act
as trustee, agent or representative for any holder of Permitted Additional Pari
Passu Obligations pursuant to any Additional Pari Passu Agreement and designated
as “Additional Pari Pas-

 

2

--------------------------------------------------------------------------------


 

su Agent” for such holder in an Additional Pari Passu Joinder Agreement
delivered to the Collateral Agent, together with its successors and assigns in
such capacity.

 

(g)           “Additional Pari Passu Agreement” means the indenture, credit
agreement or other agreement under which any Permitted Additional Pari Passu
Obligations (other than Additional Notes) are incurred and any notes or other
instruments representing such Permitted Additional Pari Passu Obligations, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

 

(h)           “Additional Pari Passu Joinder Agreement” means an agreement
substantially in the form of Annex II.

 

(i)            “Bankruptcy Code” shall mean the United States Bankruptcy Code
(11 U.S.C. Section 101 et seq.), as now or hereafter amended, and any successor
statute.

 

(j)            “Books” means books and Records (including each Grantor’s Records
indicating, summarizing, or evidencing such Grantor’s assets (including the
Collateral) or liabilities, each Grantor’s Records relating to such Grantor’s
business operations or financial condition, and each Grantor’s Goods or General
Intangibles (other than Excluded Trademarks and Excluded Trademark Licenses) 
related to such information).

 

(k)           “Cash Equivalents” shall mean, collectively, (a) marketable,
direct obligations of the United States of America and its agencies maturing
within three hundred sixty-five (365) days of the date of purchase,
(b) commercial paper issued by corporations, each of which shall have a
consolidated net worth of at least $500,000,000, which commercial paper will
mature within one hundred eighty (180) days from the date of the original issue
thereof and is rated “P-1” or better by Moody’s or “A-1” or better by S&P,
(c) certificates of deposit maturing within three hundred sixty-five (365) days
of the date of purchase and issued by a US national or state bank having
deposits totaling more than $500,000,000, and whose short-term debt is rated
“P-1” or better by Moody’s or “A-1” or better by S&P, (d) up to $100,000 per
institution and up to $1,000,000 in the aggregate in (i) short-term obligations
issued by any local commercial bank or trust company located in those areas
where the Company conducts its business, whose deposits are insured by the
Federal Deposit Insurance Corporation, or (ii) commercial bank-insured money
market funds, or any combination of the types of investments described in this
clause (d), and (e) overnight investments with such financial institutions
having a short term deposit rating of “P-1” or better by Moody’s, or “A-1” or
better by S&P.

 

(l)            “Chattel Paper” means chattel paper (as that term is defined in
the UCC) and includes tangible chattel paper and electronic chattel paper.

 

(m)          “Collateral” has the meaning specified therefor in Section 2;
provided, that any reference to “Collateral” in Section 10, Section 23, Annex II
or Annex III shall also refer to each Mortgaged Property.

 

(n)           “Commercial Tort Claims” means commercial tort claims (as that
term is defined in the UCC), and includes those commercial tort claims listed on
Schedule 2.

 

3

--------------------------------------------------------------------------------


 

(o)           “Copyrights” means copyrights and copyright registrations,
including the copyright registrations and applications for registration listed
on Schedule 3, and (i) all renewals thereof, (ii) all income, royalties, damages
and payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past or future infringements or dilutions thereof,
(iii) the right to sue for past, present and future infringements and dilutions
thereof and (iv) all of each Grantor’s rights corresponding thereto throughout
the world, but excluding, in each case, copyrights included in the definition of
“Excluded Trademarks” hereunder.

 

(p)           “Copyright Security Agreement” means each Copyright Security
Agreement among Grantors, or any of them, and the Collateral Agent, for the
benefit of the Secured Parties, in substantially the form of Exhibit A attached
hereto, pursuant to which Grantors have granted to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in all their respective
Copyrights.

 

(q)           “Deposit Account” means any deposit account (as that term is
defined in the UCC).

 

(r)            “Discharge of Obligations” means, both (i) in the case of the
Indenture, Legal Defeasance, Covenant Defeasance or satisfaction and discharge
of the Indenture in accordance with Section 8.02, Section 8.03 or Section 14.01
thereof and (ii) in the case of each Additional Pari Passu Agreement, any event
or circumstance with respect to the Additional Pari Passu Obligations that under
such agreement entitles the Grantors to obtain a release of all Liens securing
such Additional Pari Passu Obligations under the Security Documents.

 

(s)           “Documents” means documents (as that term is defined in the UCC).

 

(t)            “Domestic Subsidiary” means any Subsidiary that is not a Foreign
Subsidiary.

 

(u)           “Draft” means a draft (as that term is defined in the UCC).

 

(v)           “Equipment” means equipment (as that term is defined in the UCC).

 

(w)          “Equity Interests” shall mean, as applied to any Person, any
capital stock, membership interests, partnership interests or other equity
interests issued by such Person, regardless of class or designation, and all
warrants, options, purchase rights, conversion or exchange rights, voting
rights, calls or claims of any character with respect thereto.

 

(x)            “Event of Default” means an “event of default” under the
Indenture or under any Additional Pari Passu Agreement.

 

(y)           “Excluded Trademark Licenses” means any Intellectual Property
License related to a Trademark to the extent such Intellectual Property License
is not a U.S. Trademark License.

 

4

--------------------------------------------------------------------------------


 

(z)            “Excluded Trademarks” means any Trademarks that are not U.S.
Trademarks.

 

(aa)         “First-Tier Foreign Subsidiary” shall mean any Foreign Subsidiary
that is directly held by the Company or its Domestic Subsidiaries.

 

(bb)         “Fixtures” means fixtures (as that term is defined in the UCC).

 

(cc)         “General Intangibles” means general intangibles (as that term is
defined in the UCC) and, in any event, including payment intangibles, contract
rights, rights to payment, rights arising under common law, statutes, or
regulations, choses or things in action, goodwill (including the goodwill
associated with any Trademark), Patents, Trademarks, Copyrights, URLs and domain
names, industrial designs, other industrial or Intellectual Property or rights
therein or applications therefor, whether under license or otherwise, programs,
programming materials, blueprints, drawings, purchase orders, customer lists,
monies due or recoverable from pension funds, route lists, rights to payment and
other rights under any royalty or licensing agreements, including Intellectual
Property Licenses, infringement claims, computer programs, information contained
on computer disks or tapes, software, literature, reports, catalogs, pension
plan refunds, pension plan refund claims, insurance premium rebates, tax
refunds, and tax refund claims, uncertificated Equity Interests not constituting
a security (as defined in the UCC), and any other personal property other than
commercial tort claims, money, Accounts, Chattel Paper, Deposit Accounts,
Goods, Investment Related Property, Negotiable Collateral, and oil, gas, or
other minerals before extraction.

 

(dd)         “Goods” means goods (as that term is defined in the UCC).

 

(ee)         “Governmental Authority” shall mean any nation or government, any
state or other political subdivision thereof and any entity to the extent
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government.

 

(ff)           “Grantor” and “Grantors” has the meaning specified therefor in
the recitals to this Agreement.

 

(gg)         “Insolvency Proceeding” means (a) any case, action or proceeding
before any court or other Governmental Authority relating to bankruptcy,
reorganization, insolvency, liquidation, receivership, dissolution, winding-up
or relief of debtors, or (b) any general assignment for the benefit of
creditors, composition, marshalling of assets for creditors or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors, in each of (a) and (b) undertaken under federal, state or foreign
law, including the Bankruptcy Code.

 

(hh)         “Instrument” means an instrument (as that term is defined in the
UCC).

 

(ii)           “Intellectual Property” means any and all Intellectual Property
Licenses, Patents, Copyrights, Trademarks and trade secrets.

 

5

--------------------------------------------------------------------------------


 

(jj)           “Intellectual Property Licenses” means a license or other
agreement granting a right to use any Patent, Trademark, Copyright or other
Intellectual Property, to which a Grantor is a party, whether as a licensee or a
licensor, including the license agreements listed on Schedule 4, and the right
to use any such Patent, Trademark, Copyright or other Intellectual Property (to
the extent permitted by such license) in connection with the enforcement of the
Secured Parties’ rights under the Senior Secured Note Documents or any
Additional Pari Passu Agreement, including the right to prepare for sale and
sell any and all Inventory and Equipment now or hereafter owned by any Grantor
and now or hereafter covered by such licenses.

 

(kk)         “Intercreditor Agreement” has the meaning set forth in the legend
on the first page of this Agreement.

 

(ll)           “Inventory” means inventory (as that term is defined in the UCC).

 

(mm)       “Investment Related Property” means (i) investment property (as that
term is defined in the UCC), and (ii) all of the following regardless of whether
classified as investment property under the UCC:  all Pledged Interests; Pledged
Operating Agreements; and Pledged Partnership Agreements.

 

(nn)         “Letter-of-Credit Rights” means letter-of-credit rights (as that
term is defined in the UCC).

 

(oo)         “Mortgage” means an agreement, including, but not limited to, a
mortgage, deed of trust or any other document creating and evidencing a Lien on
a Mortgaged Property in favor of or for the benefit of the Collateral Agent,
which shall be in form which is effective to create a Lien in such Mortgaged
Property in favor of the Collateral Agent to secure the Secured Obligations that
is enforceable against the applicable Grantor and third parties, in each case,
with such schedules and including such provisions as shall be necessary or
desirable to conform such document to applicable local law requirements or as
shall be customary under applicable local law requirements.

 

(pp)         “Mortgaged Property” means each parcel of Real Property, if any,
which shall be subject to a Mortgage delivered after the Issue Date pursuant to
Section 3.

 

(qq)         “Negotiable Collateral” means Instruments, Letter-of-Credit Rights,
Promissory Notes, Drafts and Documents.

 

(rr)           “Patent Security Agreement” means each Patent Security Agreement
among Grantors, or any of them, and the Collateral Agent, for the benefit of the
Secured Parties, in substantially the form of Exhibit B attached hereto,
pursuant to which Grantors have granted to the Collateral Agent, for the benefit
of the Secured Parties, a security interest in all their respective Patents.

 

(ss)         “Patents” means patents and patent applications, including the
patents and patent applications listed on Schedule 5, and (i) all continuations
and continuations-in-part, (ii) all income, royalties, damages and payments now
and hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in con-

 

6

--------------------------------------------------------------------------------


 

nection therewith and damages and payments for past or future infringements or
dilutions thereof, (iii) the right to sue for past, present and future
infringements and dilutions thereof, and (iv) all of each Grantor’s rights
corresponding thereto throughout the world.

 

(tt)           “Pledged Companies” means, each Person listed on Schedule 7 as a
“Pledged Company”, together with each other Person, all or a portion of whose
Equity Interests, are acquired or otherwise owned by a Grantor after the date
hereof and are required to be pledged to the Collateral Agent, other than any
such Equity Interest excluded from the term “Collateral” under the last
paragraph of Section 2.

 

(uu)         “Pledged Interests” means all of each Grantor’s right, title and
interest in and to all of the Equity Interests now or hereafter owned by such
Grantor, regardless of class or designation, in each of the Pledged Companies,
and all substitutions therefor and replacements thereof, all proceeds thereof
and all rights relating thereto, including any certificates representing the
Equity Interests, the right to request after the occurrence and during the
continuation of an Event of Default that such Equity Interests be registered in
the name of the Collateral Agent or any of its nominees, the right to receive
any certificates representing any of the Equity Interests and the right to
require that such certificates be delivered to the Collateral Agent together
with undated powers or assignments of investment securities with respect
thereto, duly endorsed in blank by such Grantor, all warrants, options, share
appreciation rights and other rights, contractual or otherwise, in respect
thereof and of all dividends, distributions of income, profits, surplus, or
other compensation by way of income or liquidating distributions, in cash or in
kind, and cash, Instruments, and other property from time to time received,
receivable, or otherwise distributed in respect of or in addition to, in
substitution of, on account of, or in exchange for any or all of the foregoing,
except that Pledged Interests shall not include any property or assets which are
excluded from the term “Collateral” under the last paragraph of Section 2.

 

(vv)         “Pledged Interests Addendum” means a Pledged Interests Addendum
substantially in the form of Exhibit D to this Agreement.

 

(ww)       “Pledged Operating Agreements” means all of each Grantor’s rights,
powers, and remedies under the limited liability company operating agreements of
the Pledged Companies that are limited liability companies.

 

(xx)          “Pledged Partnership Agreements” means all of each Grantor’s
rights, powers, and remedies under the partnership agreements of the Pledged
Companies that are partnerships.

 

(yy)         “Proceeds” has the meaning specified therefor in Section 2.

 

(zz)          “Promissory Note” means a promissory note (as that term is defined
in the UCC).

 

(aaa)       “Real Property” means any estates or interests in real property now
owned or hereafter acquired by any Grantor and the improvements thereto.

 

7

--------------------------------------------------------------------------------


 

(bbb)      “Record” means a record (as that term is defined in the UCC).

 

(ccc)       “Required Secured Parties” means the holders of a majority in
aggregate outstanding or committed principal amount of (i) the Notes and
(ii) any Indebtedness constituting Permitted Additional Pari Passu Obligations
(other than Additional Notes) voting as a single class, in each case, excluding
any Notes or Permitted Additional Pari Passu Obligations that are required to be
disregarded for voting purposes under the Indenture or the applicable Additional
Pari Passu Agreement.

 

(ddd)      “Secured Obligations” means any principal, premium, interest
(including any interest accruing subsequent to the filing of a petition in
bankruptcy, reorganization or similar proceeding at the rate provided for in the
documentation with respect thereto, whether or not such interest is an allowed
claim under applicable state, federal or foreign law), penalties, fees,
indemnifications, reimbursements (including reimbursement obligations with
respect to letters of credit and banker’s acceptances), damages and other
liabilities, and guarantees of payment of such principal, interest, penalties,
fees, indemnifications, reimbursements, damages and other liabilities, and any
fees or expenses owed to the Trustee, Collateral Agent or any Additional Pari
Passu Agent, in their respective capacities as such, by any Grantor, payable or
arising under any of (i) the Indenture and the Notes (other than any Additional
Notes and provisions in the Indenture relating solely to such Additional Notes,
except to the extent constituting Permitted Additional Pari Passu Obligations),
(ii) any Additional Notes and documentation in the Indenture relating solely to
Additional Notes and (iii) any Additional Pari Passu Agreement and any other
documentation relating to the Permitted Additional Pari Passu Obligations
incurred thereunder; provided that no obligations in respect of Permitted
Additional Pari Passu Obligations (other than obligations with respect to
Additional Notes) shall constitute “Secured Obligations” unless the Additional
Pari Passu Agent for the holders of such Permitted Additional Pari Passu
Obligations has executed an Additional Pari Passu Joinder Agreement in the form
of Annex II hereto.

 

(eee)       “Secured Parties” means, collectively, the Collateral Agent, the
Trustee, each Additional Pari Passu Agent, the Noteholders, the holders of any
Additional Pari Passu Obligations, and any other holders of Secured Obligations.

 

(fff)         “Securities Account” means a securities account (as that term is
defined in the UCC).

 

(ggg)      “Security Interest” has the meaning specified therefor in Section 2.

 

(hhh)      “Supporting Obligations” means supporting obligations (as such term
is defined in the UCC), and includes Letter-of-Credit Rights and guaranties
issued in support of Accounts, Chattel Paper, Documents, General
Intangibles, Instruments, or Investment Related Property.

 

(iii)          “Trademarks” means trademarks, trade names, registered
trademarks, trademark applications, service marks, registered service marks,
service mark applications, and Copyrights (whether or not registered) embodied
in any of the foregoing or re-

 

8

--------------------------------------------------------------------------------


 

lated to works with which the goodwill of any Grantor has become associated, and
(i) all renewals thereof, (ii) all income, royalties, damages and payments now
and hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past or future infringements or dilutions thereof, (iii) the right to sue
for past, present and future infringements and dilutions thereof, (iv) the
goodwill of each Grantor’s business symbolized by the foregoing and connected
therewith, and (v) all of each Grantor’s rights corresponding thereto throughout
the world.

 

(jjj)          “Trademark Security Agreement” means each Trademark Security
Agreement among Grantors, or any of them, and the Collateral Agent, for the
benefit of the Secured Parties, in substantially the form of Exhibit C attached
hereto, pursuant to which such Grantors have granted to the Collateral Agent,
for the benefit of the Secured Parties, a security interest in all their
respective U.S. Trademarks and U.S. Trademark Licenses.

 

(kkk)       “UCC” shall mean the Uniform Commercial Code as the same may, from
time to time, be enacted and in effect in the State of New York; provided, that
in the event that, by reason of mandatory provisions of law, any or all of the
attachment, perfection or priority of, or remedies with respect to, the
Collateral Agent’s Lien on any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority or remedies and for purposes
of definitions related to such provisions.

 

(lll)          “URL” means “uniform resource locator,” an internet web address.

 

(mmm)    “U.S. Trademark Licenses” “ means a license or other agreement to the
extent granting a right to use any U.S. Trademark owned by a Grantor, to which a
Grantor is a party as a licensor, including the license agreements listed on
Schedule 6 to the extent granting a right to use any U.S. Trademark owned by a
Grantor, including the right to royalties and any other consideration now or
hereafter paid to a Grantor under and with respect thereto by any entity for
such rights thereunder.

 

(nnn)      “U.S. Trademarks” means, with respect to any Grantor, trademarks,
trade names and service marks and any applications for the foregoing (including
those set forth on Schedule 6) owned by such Grantor and registered in (or in
the case of applications, filed with) the United States Patent and Trademark
Office (or any successor office performing similar functions) including
(i) Copyrights (whether or not registered) embodied in any of the foregoing,
(ii) all renewals thereof, (iii) all income, royalties, damages and payments now
and hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past or future infringements or dilutions thereof, (iv) the right to sue for
past, present and future infringements and dilutions thereof and (v) the
goodwill of such Grantor’s business symbolized by the foregoing and connected
therewith.

 

9

--------------------------------------------------------------------------------

 

2.            Grant of Security.  Each Grantor hereby unconditionally grants,
assigns, and pledges to the Collateral Agent, for the benefit of the Secured
Parties, a continuing security interest (hereinafter referred to as the
“Security Interest”) in all personal property of such Grantor, other than
personal property expressly excluded in the last paragraph of this Section 2,
whether now owned or hereafter acquired or arising and wherever located,
including such Grantor’s right, title, and interest in and to the following,
whether now owned or hereafter acquired or arising and wherever located (the
“Collateral”):

 

(a)           all of such Grantor’s Accounts (other than Accounts related to the
Grantor’s Excluded Trademarks or Excluded Trademark Licenses);

 

(b)           all of such Grantor’s Books;

 

(c)           all of such Grantor’s Chattel Paper;

 

(d)           all of such Grantor’s interest with respect to any Deposit Account
and the Collateral Account (including, any Trust Monies);

 

(e)           all of such Grantor’s Equipment and fixtures;

 

(f)            all of such Grantor’s General Intangibles (other than Excluded
Trademarks and Excluded Trademark Licenses) including, without limitation, U.S.
Trademarks and U.S. Trademark Licenses;

 

(g)           all of such Grantor’s Inventory;

 

(h)           all of such Grantor’s Investment Related Property;

 

(i)            all of such Grantor’s Negotiable Collateral;

 

(j)            all of such Grantor’s rights in respect of Supporting
Obligations;

 

(k)           all of such Grantor’s interest with respect to any Commercial Tort
Claims listed on Schedule 2;

 

(l)            all of such Grantor’s money, Cash Equivalents, or other assets
that now or hereafter come into the possession, custody, or control of any ABL
Claimholder; and

 

(m)          all of the proceeds and products, whether tangible or intangible,
of any of the foregoing, including proceeds of insurance or commercial tort
claims covering or relating to any or all of the foregoing, and any and all
Accounts, Books, Chattel Paper, Deposit Accounts, Equipment, General Intangibles
(other than Excluded Trademarks and Excluded Trademark
Licenses), Inventory, Investment Related Property, Negotiable Collateral,
Supporting Obligations, money, or other tangible or intangible property
resulting from the sale, lease, license, exchange, collection, or other
disposition of any of the foregoing, the proceeds of any award in condemnation
with respect to any of the property of Grantors constituting Collateral, any
rebates or refunds, whether for taxes or otherwise, and all proceeds of any such
proceeds, or any portion thereof or interest therein, and the

 

10

--------------------------------------------------------------------------------


 

proceeds thereof, and all proceeds of any loss of, damage to, or destruction of
the above, whether insured or not insured, and, to the extent not otherwise
included, any indemnity, warranty, or guaranty payable by reason of loss or
damage to, or otherwise with respect to any of the foregoing Collateral (the
“Proceeds”).  Without limiting the generality of the foregoing, the term
“Proceeds” includes whatever is receivable or received when Investment Related
Property or proceeds are sold, exchanged, collected, or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes proceeds of
any indemnity or guaranty payable to any Grantor or the Collateral Agent from
time to time with respect to any of the Investment Related Property.

 

Notwithstanding anything contained in this Section 2 to the contrary, the term
“Collateral” shall not include:  (i) any of the Equity Interests of a Foreign
Subsidiary of a Grantor other than a First-Tier Foreign Subsidiary of such
Grantor, (ii) with respect to any First-Tier Foreign Subsidiary of a Grantor,
any Equity Interests in excess of sixty-five percent (65%) of the Equity
Interests of such First-Tier Foreign Subsidiary, together with all certificates
representing such Equity Interests, all Proceeds thereof and all rights relating
thereto, (iii) any Equity Interests in an Excluded Subsidiary, (iv) any Equity
Interests in Patch Licensing LLC, (v) any Excluded Trademark or any Excluded
Trademark License owned by any Grantor (as licensor or as licensee) and any
Proceeds related thereto, (vi) to the extent (and only for so long as) such
property does not constitute ABL Collateral, assets and all Proceeds thereof and
all rights relating thereto subject to Liens permitted pursuant to clauses (d),
(g), (j) or (p) (as it relates to any of the foregoing) of the definition of
“Permitted Liens” in the Indenture to the extent the documentation relating to
such Liens prohibits the applicable Grantors from granting a Lien on such assets
to secure the Secured Obligations, (vii) to the extent (and only for so long as)
such property does not constitute ABL Collateral, any Equity Interests of a
Person that is not a Subsidiary of the Company and all Proceeds thereof and all
rights relating thereto to the extent that a pledge of such Equity Interests,
Proceeds or rights is prohibited by such Person’s organizational documents or
any shareholders agreement or joint venture agreement relating to such Equity
Interests, Proceeds or rights, (viii) to the extent (and only for so long as)
such property does not constitute ABL Collateral, any contract, lease, license
or other agreement and all Proceeds thereof and all rights relating thereto to
the extent that the grant of a security interest therein would violate
applicable law, result in the invalidation thereof or provide any party thereto
with a right of termination or any other remedy that materially increases the
costs or burden of any Grantor thereunder with respect thereto (in each case,
after giving effect to Sections 9-406(d), 9-407(a), 9-408(a) and 9-409 of the
UCC (or any successor provision or provisions) or any other applicable law),
(ix) any Equity Interests or other securities of any Subsidiary of the Company
in excess of the maximum amount of such Equity Interests or securities that
could be included in the Collateral without creating a requirement pursuant to
Rule 3-16 of Regulation S-X under the Securities Act for separate financial
statements of such Subsidiary to be included in filings by Company with the SEC
and (x) any intent-to-use trademark application to the extent and for so long as
creation by a Grantor of a security interest therein would result in the loss by
such Grantor of any material rights therein.

 

3.            Real Estate Collateral.  In the event that following the Issue
Date, any Grantor shall acquire any fee simple ownership interest in any parcel
of Real Property (except to the extent subject to a Lien permitted by clauses
(d), (g), (j) or (p) (as it relates to any of the foregoing) of the definition
of “Permitted Liens” in the Indenture to the extent the documentation relating
to

 

11

--------------------------------------------------------------------------------


 

such Lien prohibits the granting of a Lien thereon to secure the Secured
Obligations) with a Fair Market Value in excess of $5,000,000 as of the date of
acquisition (a “Specified Real Property”), such Grantor shall provide a Mortgage
in favor of the Collateral Agent in such Specified Real Property within 120 days
following the date of acquisition thereof.  In the event that any Permitted
Additional Pari Passu Obligations are incurred following the date any Mortgage
is provided, the Grantors shall notify the Collateral Agent thereof in writing
and within 120 days following such incurrence take all such action as may be
reasonably required to amend each then existing Mortgage in order to ensure that
such Permitted Additional Pari Passu Obligations are secured by such Mortgage. 
In connection with the provision of any new Mortgage or any amendment to any
Mortgage pursuant to this Section 3, the related Grantors will provide (a) an
Opinion of Counsel stating that such Mortgage creates an enforceable Lien on the
applicable Specified Real Property in favor of the Collateral Agent or, if
applicable, the relevant Additional Pari Passu Agent, to secure the Secured
Obligations, subject to the assumptions and qualifications specified therein,
and (b) UCC-1 fixture filings relating to such Specified Real Property filed in
the appropriate filing office.

 

4.            Security for Secured Obligations.  This Agreement and the Security
Interest created hereby secure the payment and performance of all of the Secured
Obligations, whether now existing or arising hereafter.  Without limiting the
generality of the foregoing, this Agreement secures the payment of all amounts
which constitute part of the Secured Obligations and would be owed by Grantors,
or any of them, to the Collateral Agent or any other Secured Party, but for the
fact that they are unenforceable or not allowable due to the existence of an
Insolvency Proceeding involving any other Grantor.

 

5.            Grantors Remain Liable.  Anything herein to the contrary
notwithstanding, (a) each of the Grantors shall remain liable under the
contracts and agreements included in the Collateral, including the Pledged
Operating Agreements and the Pledged Partnership Agreements, to perform all of
the duties and obligations thereunder to the same extent as if this Agreement
had not been executed, (b) the exercise by the Collateral Agent or any other
Secured Party of any of the rights hereunder shall not release any Grantor from
any of its duties or obligations under such contracts and agreements included in
the Collateral, and (c) no Secured Party shall have any obligation or liability
under such contracts and agreements included in the Collateral by reason of this
Agreement, nor shall any Secured Party be obligated to perform any of the
obligations or duties of any Grantors thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.  Until an Event of
Default shall occur and be continuing, except as otherwise provided in this
Agreement, the Indenture or any Additional Pari Passu Agreement, Grantors shall
have the right to possession and enjoyment of the Collateral.  Without limiting
the generality of the foregoing, it is the intention of the parties hereto that
record and beneficial ownership of the Pledged Interests, including all voting,
consensual, and dividend rights, shall remain in the applicable Grantor until
the occurrence of an Event of Default and until the Collateral Agent shall
notify the applicable Grantor of the Collateral Agent’s exercise of voting,
consensual, or dividend rights with respect to the Pledged Interests pursuant to
Section 17 hereof.

 

6.            Representations and Warranties.  Each Grantor hereby represents
and warrants as follows:

 

12

--------------------------------------------------------------------------------


 

(a)           The exact legal name of each of the Grantors is set forth on the
signature pages of this Agreement or a written notice provided to the Collateral
Agent pursuant to Section 7(d).  No Grantor conducts, and, during the five-year
period immediately preceding the date hereof, no Grantor has conducted, business
under any trade name or other name other than those set forth on Schedule 1
attached hereto.

 

(b)           Such Grantor’s organizational identification number (within the
meaning of Section 9-516(b)(5)(C)(iii) of the UCC), and its chief executive
office, principal place of business and the place where such Grantor maintains
its records concerning the Collateral is set forth on Schedule 1.  If such
Grantor is a corporation, limited liability company, limited partnership,
corporate trust or other registered organization, the state under whose law such
registered organization was organized is set forth on Schedule 1.

 

(c)           Intentionally Omitted.

 

(d)           Intentionally Omitted.

 

(e)           This Agreement creates a valid security interest in the Collateral
of each of Grantors, to the extent a security interest therein can be created
under the UCC, securing the payment of the Secured Obligations.  Except to the
extent a security interest in the Collateral cannot be perfected by the filing
of a financing statement under the UCC, the filing of a Copyright Security
Agreement with the United States Copyright Office and the filing of a Trademark
Security Agreement and a Patent Security Agreement with the United States Patent
and Trademark Office, all filings and other actions necessary or desirable to
perfect and protect such security interest have been duly taken or will have
been taken upon the filing of financing statements and such other filings
listing each applicable Grantor, as a debtor, and the Collateral Agent, as
secured party, in the jurisdictions listed next to such Grantor’s name on
Schedule 8.  Upon the making of such filings, the Collateral Agent shall have a
perfected security interest in the Collateral of each Grantor to the extent such
security interest can be perfected by the filing of a financing statement and
such other filings, subject only to Permitted Liens.

 

(f)            (i) Each Grantor is the sole holder of record and the legal and
beneficial owner, free and clear of all Liens other than Permitted Liens and the
Security Interest created hereby, of the Pledged Interests indicated on
Schedule 7 as being owned by such Grantor and, when acquired by such Grantor,
any Pledged Interests acquired after the Issue Date; (ii) all of the Pledged
Interests are duly authorized, validly issued, fully paid and nonassessable and
the Pledged Interests constitute or will constitute the percentage of the issued
and outstanding Equity Interests of the Pledged Companies of such Grantor
identified on Schedule 7 as supplemented or modified by any Pledged Interests
Addendum or any supplement to this Agreement; (iii) such Grantor has the right
and requisite authority to pledge the Pledged Interests pledged by such Grantor
to the Collateral Agent as provided herein; (iv) all actions necessary to
perfect the Collateral Agent’s Security Interest in the Pledged Interests will
have been duly taken, (A) upon the execution and delivery of this Agreement;
(B) upon the taking of possession by the ABL Agent of any certificates
constituting the Pledged Interests, to the extent such Pledged Interests are
represented by certificates, together with undated powers endorsed in blank by
the appli-

 

13

--------------------------------------------------------------------------------


 

cable Grantor and (C) upon the filing of financing statements in the applicable
jurisdiction set forth on Schedule 8 for such Grantor with respect to the
Pledged Interests of such Grantor that are not represented by certificates; and
(v) each Grantor has delivered to and deposited with the ABL Agent (or, with
respect to any Pledged Interests created or obtained after the date hereof,
subject to Section 7(k), will deliver and deposit in accordance with
Sections 7(a) and 9) all certificates representing the Pledged Interests owned
by such Grantor to the extent such Pledged Interests are represented by
certificates, and undated powers endorsed in blank with respect to such
certificates. None of the Pledged Interests owned or held by such Grantor has
been issued or transferred in violation of any securities registration,
securities disclosure or similar laws of any jurisdiction to which such issuance
or transfer may be subject.

 

(g)           No consent, approval, authorization, or other order or other
action by, and no notice to or filing with, any Governmental Authority or any
other Person is required (i) for the grant of a Security Interest by such
Grantor in and to the Collateral pursuant to this Agreement or for the
execution, delivery, or performance of this Agreement by such Grantor, or
(ii) for the exercise by the Collateral Agent of the voting or other rights
provided for in this Agreement with respect to the Investment Related Property
or the remedies in respect of the Collateral pursuant to this Agreement, except
as may be required in connection with such disposition of Investment Related
Property by laws affecting the offering and sale of securities generally.

 

7.            Covenants.  Each Grantor, jointly and severally, covenants and
agrees with the Collateral Agent that from and after the date of this Agreement
and until the date of termination of this Agreement in accordance with
Section 23 hereof:

 

(a)           Possession of Collateral; Other Actions as to Any and All
Collateral.  Subject to Section 7(k), on or prior to March 31 and September 30
of each year (commencing  March 31, 2010), each Grantor shall (i) deliver
physical possession of any Collateral acquired or obtained by such Grantor
during the two fiscal quarters of the Company most recently ended prior to such
date (or, in the case of March 31, 2010, during the period commencing on the
Issue Date and ending on the last day of the fiscal quarter of the Company most
recently ended prior to March 31, 2010) to the extent such Collateral consists
of (A) Investment Related Property (other than Pledged Interests and any
security or security entitlement that is maintained in a securities account),
Negotiable Collateral, Chattel Paper (electronic, tangible or otherwise) or
Instruments, in each case, individually, having a face amount of at least
$1,000,000, or (B) any Pledged Interests (other than dividends and distributions
paid in cash), together with such undated endorsements or powers endorsed in
blank as shall be necessary, in each case only if and to the extent that
perfection or priority of Collateral Agent’s Security Interest in such
Collateral is dependent on possession, and (ii) in the case of any such Pledged
Interests, deliver to Collateral Agent a duly executed Pledged Interests
Addendum identifying such Pledged Interests.

 

(b)           Chattel Paper.

 

(i)            Subject to Section 7(k), each Grantor shall take all steps
reasonably necessary to grant Collateral Agent control of all electronic Chattel
Paper constituting Colla-

 

14

--------------------------------------------------------------------------------


 

teral in accordance with the UCC and all “transferable records” as that term is
defined in Section 16 of the Uniform Electronic Transaction Act and Section 201
of the federal Electronic Signatures in Global and National Commerce Act as in
effect in any relevant jurisdiction with respect to Chattel Paper, individually,
in the face amount of at least $1,000,000;

 

(ii)           Subject to Section 7(k), if any Grantor retains possession of any
Chattel Paper or Instruments constituting Collateral, individually, in the face
amount of at least $1,000,000 (which retention of possession shall be subject to
the extent permitted hereby), such Chattel Paper and Instruments shall be marked
with the following legend:  “This writing and the obligations evidenced or
secured hereby are subject to the Security Interest of U.S. Bank National
Association, as Collateral Agent for the benefit of the Secured Parties”;

 

(c)           Commercial Tort Claims.  On or prior to March 31 and September 30
of each year (commencing  March 31, 2010), if any Grantor shall have commenced a
legal action during the two fiscal quarters of the Company most recently ended
prior to such date (or, in the case of March 31, 2010, during the period
commencing on the Issue Date and ending on the last day of the fiscal quarter of
the Company most recently ended prior to March 31, 2010) with respect to a
Commercial Tort Claim which if successful would involve a recovery of at least
$1,000,000 (to the extent such Commercial Tort Claim would constitute
Collateral), such Grantor shall amend Schedule 2 to this Agreement and file
additional financing statements or amendments to existing financing statements
and do such other acts or things, in each case, as are deemed necessary by the
Grantors to give Collateral Agent a perfected security interest in any such
Commercial Tort Claim;

 

(d)           Change in Names; Etc.  No Grantor shall effect any change (i) in
such Grantor’s legal name, (ii) in the location of such Grantor’s chief
executive office, (iii) in such Grantor’s organizational structure, (iv) in such
Grantor’s organizational identification number, if any, or (v) in such Grantor’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), unless it shall within 90 days after such
change, give the Collateral Agent written notice thereof and take all action
required to maintain the perfection and priority of the security interest of the
Collateral Agent for the benefit of the Secured Parties in the Collateral of
such Grantor;

 

(e)           Intellectual Property.  On or prior to March 31 and September 30
of each year (commencing  March 31, 2010), if any Grantor shall have obtained or
acquired during the two fiscal quarters of the Company most recently ended prior
to such date (or, in the case of March 31, 2010, during the period commencing on
the Issue Date and ending on the last day of the fiscal quarter of the Company
most recently ended prior to March 31, 2010) any Collateral consisting of 
Patents, Trademarks or Copyrights (but, excluding in each case applications
therefor) registered with the United States Patent & Trademark Office or the
United States Copyright Office (in each case, or any successor office performing
similar functions), in order to facilitate filings with the United States Patent
and Trademark Office and the United States Copyright Office, such Grantor shall
execute and deliver to Collateral Agent one or more Copyright Security
Agreements, Trademark Se-

 

15

--------------------------------------------------------------------------------


 

curity Agreements or Patent Security Agreements to evidence Collateral Agent’s
Lien on such Collateral, and shall cause such agreements to be filed with the
United States Patent & Trademark Office or the United States Copyright Office
(in each case, or any successor office performing similar functions), as
applicable;

 

(f)            Pledged Interests.

 

(i)            Upon the occurrence and during the continuance of an Event of
Default, all sums of money and property paid or distributed in respect of the
Pledged Interests which are received by any Grantor shall be held by the
Grantors in trust for the benefit of Collateral Agent segregated from such
Grantor’s other property, and such Grantor shall, subject to Section 7(k),
deliver such money and property forthwith to Collateral Agent in the exact form
received;

 

(ii)           No Grantor shall make or consent to any amendment or other
modification or waiver with respect to any Pledged Interests, Pledged Operating
Agreement, or Pledged Partnership Agreement, or enter into any agreement or
permit to exist any restriction with respect to any Pledged Interests to the
extent prohibited under the Indenture or any Additional Pari Passu Agreement;

 

(iii)          Subject to Section 7(k), upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees that it will cooperate
with Collateral Agent in obtaining all necessary approvals and making all
necessary filings under federal, state or local law in connection with the
Security Interest on the Pledged Interests or any sale or transfer thereof;

 

(g)           Insurance.  The Grantors shall use commercially reasonable efforts
to cause all property insurance policies covering Collateral located in the U.S.
and all U.S. general liability insurance policies of the Grantors to name the
Collateral Agent as additional insured and, once obtained, the Grantors shall
deliver to the Collateral Agent the original certificates of insurance
evidencing that such U.S. property and general liability insurance policies of
the Grantors that name the Collateral Agent as additional insured are in force;

 

(h)           [omitted];

 

(i)            [omitted];

 

(j)            Other Actions to Perfect.  The Grantors shall not be required to
take any action to perfect the security interest of the Collateral Agent, other
than the filing of UCC-1 financing statements, in any of the following
Collateral:  (i) any vehicles, aircraft or equipment subject to certificate of
title statutes, (ii) assets located in any country other than the United States
of America, (iii) Equity Interests of any Foreign Subsidiary, (iv) any Deposit
Account or Securities Account (other than the Collateral Account) and
(v) Intellectual Property that is not registered with the United States
Copyright Office or the United States Patent & Trademark Office, or any
successor office thereto; provided that in the event any Grantor takes any
action (other than granting “control” over such asset to the ABL Agent and
except as contemplated by Section 7(k) below) to grant or per-

 

16

--------------------------------------------------------------------------------


 

fect a Lien in favor of the ABL Agent in any assets which are not excluded from
the Collateral pursuant to Section 2, such Grantor shall also take such action
to grant or perfect a Lien in favor of the Collateral Agent to secure the
Secured Obligations.

 

(k)           Delivery of Possessory Collateral to ABL Agent.  Notwithstanding
anything to the contrary herein, any requirement that any Grantor deliver any
Equity Interests, Negotiable Collateral, Investment Related Property, Chattel
Paper or other Collateral to the Collateral Agent or any Proceeds therefrom
(including, without limitation, any money or property distributed in respect of
the Pledged Interests) at any time prior to the Discharge of ABL Obligations (as
defined in the Intercreditor Agreement) shall be satisfied by the delivery of
such item by such Grantor to the ABL Agent.

 

8.            Relation to Other Security Documents.  The provisions of this
Agreement shall be subject to Section 28 and shall be read and construed with
the other Security Documents referred to below in the manner so indicated.

 

(a)           Mortgages.  The provisions of any Mortgage shall govern the
security interest of the Collateral Agent in any Specified Real Property.

 

(b)           Patent, Trademark and Copyright Security Agreements.  The
provisions of the Copyright Security Agreements, the Trademark Security
Agreements and Patent Security Agreements are supplemental to the provisions of
this Agreement, and nothing contained in the Copyright Security Agreements, the
Trademark Security Agreements or the Patent Security Agreements shall limit any
of the rights or remedies of Collateral Agent hereunder.

 

9.            Further Assurances.

 

(a)           Subject to Sections 7(j) and (k), each Grantor agrees that from
time to time, at its own expense, such Grantor will promptly execute and deliver
all further instruments and documents, and take all further action, that may be
necessary in order to perfect any Security Interest granted or purported to be
granted hereby.

 

(b)           Each Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement filed in connection with this Agreement except to the extent
permitted by Section 23; provided however, that this Section shall not prohibit
any Grantor from filing financing statements to perfect or protect the
Collateral Agent’s Security Interest as otherwise required by this Agreement.

 

10.          The Collateral Agent.

 

(a)           Duties of The Collateral Agent.

 

(i)            If an Event of Default has occurred and is continuing and the
Collateral Agent has received written notice thereof from the Company, the
Trustee or any Additional Pari Passu Agent, the Collateral Agent may exercise
such of the rights and powers vested in it by this Agreement and the Security
Documents, and shall use the same degree of care and skill in its exercise as a
prudent person would exercise or use under the circumstances in the conduct of
his or her own affairs; provided that, subject to the limita-

 

17

--------------------------------------------------------------------------------


 

tions on the obligations of the Collateral Agent to take actions as provided
herein, in the Indenture or any Additional Pari Passu Agreement, Collateral
Agent shall exercise, or refrain from exercising, any remedies provided for
herein, in accordance with the written instructions of the Required Secured
Parties;

 

(ii)           Except during the continuance of an Event of Default:

 

(A)          the duties of the Collateral Agent shall be determined solely by
the express provisions of this Agreement and the Collateral Agent need perform
only those duties that are specifically set forth in this Agreement and the
other Security Documents and no others, and no implied covenants or obligations
shall be read into this Agreement or the Security Documents against the
Collateral Agent; and

 

(B)           in the absence of bad faith on its part, the Collateral Agent may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Collateral Agent.

 

(iii)          The Collateral Agent may not be relieved from liability for its
own gross negligent action, its own grossly negligent failure to act, or its own
willful misconduct, except that:

 

(A)          this paragraph does not limit the effect of paragraph (ii) or
(v) of this Section 10(a);

 

(B)           the Collateral Agent shall not be liable for any error of judgment
made in good faith by an officer of the Collateral Agent, unless it is proved
that the Collateral Agent was grossly negligent in ascertaining the pertinent
facts; and

 

(C)           the Collateral Agent shall not be liable with respect to any
action it takes or omits to take in good faith in accordance with a direction
received by it at the direction of the Required Secured Parties, or for the
method and place of conducting any proceeding for any remedy available to the
Collateral Agent, or exercising any trust or power conferred upon the Collateral
Agent, under this Agreement or any other Security Document.

 

(iv)          Whether or not therein expressly so provided, every provision of
this Agreement or any provision of any other Security Document that in any way
relates to the Collateral Agent is subject to paragraphs (i), (ii), (iii),
(v) and (vi) of this Section 10(a).

 

(v)           No provision of this Agreement or any other Security Document
shall require the Collateral Agent to expend or risk its own funds or incur any
liability.

 

(vi)          The Collateral Agent shall not be liable for interest on any money
received by it except as the Collateral Agent may agree in writing with the
Grantors.  Money held in trust by the Collateral Agent need not be segregated
from other funds except to the extent required by law.

 

18

--------------------------------------------------------------------------------


 

(b)           Rights of the Collateral Agent.

 

(i)            The Collateral Agent may conclusively rely and shall be fully
protected in acting or refraining from acting on any document believed by it to
be genuine and to have been signed or presented by the proper Person.  The
Collateral Agent need not investigate any fact or matter stated in any such
document. The Collateral Agent shall not be obligated to communicate with or
deal in any way with any Secured Party other than the Trustee and any Additional
Pari Passu Agent.  In determining (x) the amount of Secured Obligations
outstanding under the Indenture or any Additional Pari Passu Agreement or
(y) whether the consent of any Secured Party to any amendment, waiver or other
action under this Agreement or any other Security Document has been obtained,
the Collateral Agent may conclusively rely on any statement by the Trustee or
the applicable Additional Pari Passu Agent as to such matter.

 

(ii)           Before the Collateral Agent acts or refrains from acting, it may
require an Officers’ Certificate.  The Collateral Agent shall not be liable for
any action it takes or omits to take in good faith in reliance on such Officers’
Certificate.  The Collateral Agent may consult with counsel of the Collateral
Agent’s own choosing (which may be counsel to the Grantors) and the Collateral
Agent shall be fully protected from liability in respect of any action taken,
suffered or omitted by it hereunder in good faith and in reliance on the advice
or opinion of such counsel or on any Opinion of Counsel.

 

(iii)          The Collateral Agent may act through its attorneys and agents and
shall not be responsible for the misconduct or negligence of any attorney or
agent appointed with due care.

 

(iv)          The Collateral Agent shall not be liable for any action it takes
or omits to take in good faith that it believes to be authorized or within the
rights or powers conferred upon it by this Agreement or any other Security
Document.  Whenever in the administration of this Agreement or any Security
Document the Collateral Agent shall deem it desirable that a matter be proved or
established prior to taking, suffering or omitting any action hereunder, the
Collateral Agent (unless other evidence be herein specifically prescribed) may,
in the absence of bad faith on its part, conclusively rely upon an Officers’
Certificate.

 

(v)           Unless otherwise specifically provided in this Agreement or any
other Security Document, any demand, request, direction or notice from any
Grantor shall be sufficient if evidenced by an Officer’s Certificate.

 

(vi)          The Collateral Agent shall be under no obligation to exercise any
of the rights or powers vested in it by this Agreement or any other Security
Document at the request or direction of any of the Secured Parties unless such
Secured Parties shall have offered to the Collateral Agent reasonable security
and indemnity reasonably satisfactory to the Collateral Agent against the costs,
expenses and liabilities that might be incurred by it in compliance with such
request or direction.

 

19

--------------------------------------------------------------------------------

 

(vii)         The Collateral Agent shall not be bound to make any investigation
into the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture, note, other evidence of indebtedness or other paper or documents, but
the Collateral Agent, in its discretion, may make such further inquiry or
investigation into such facts or matters as it may see fit, and, if the
Collateral Agent shall determine to make such further inquiry or investigation,
it shall be entitled to examine during normal business hours and upon reasonable
notice the books, records and premises of any Grantor, personally or by agent or
attorney at the sole cost of the Grantors, and shall incur no liability or
additional liability of any kind by reason of such inquiry or investigation.

 

(viii)        The rights, privileges, protections and benefits given to the
Collateral Agent, including, without limitation, its rights to be indemnified,
are extended to, and shall be enforceable by, the Collateral Agent in each of
its capacities hereunder, and to each agent, custodian and other Persons
employed to act hereunder or under any Security Document.

 

(ix)           The Collateral Agent may request that the Company deliver an
Officers’ Certificate setting forth the names of individuals and/or titles of
officers authorized at such time to take specified actions pursuant to this
Agreement or any other Security Document, which Officers’ Certificate may be
signed by any person authorized to sign an Officers’ Certificate, including any
person specified as so authorized in any such certificate previously delivered
and not superseded.

 

(x)            The permissive right of the Collateral Agent to take or refrain
from taking any actions enumerated in this Agreement or any other Security
Document shall not be construed as a duty.

 

(c)           Individual Rights of Collateral Agent.  The Collateral Agent in
its individual or any other capacity may become the owner or pledgee of Secured
Obligations and may otherwise deal with any Grantor or any Affiliate of any
Grantor with the same rights it would have if it were not Collateral Agent.

 

(d)           Collateral Agent’s Disclaimer.  The Collateral Agent shall not be
responsible for and makes no representation as to the validity or adequacy of
this Agreement or any other Security Document, or the existence, genuineness,
value or protection of any Collateral (except for the safe custody of Collateral
in its possession and the accounting for Trust Monies actually received by it in
accordance with the terms hereof), the legality, effectiveness or sufficiency of
any Security Document, or the creation, perfection, priority, sufficiency or
protection of any Lien on any Collateral, and it shall not be responsible for
any statement or recital in this Agreement or any other Security Document.

 

(e)           Replacement of Collateral Agent.  A resignation or removal of the
Collateral Agent and appointment of a successor Collateral Agent shall become
effective only upon the successor Collateral Agent’s acceptance of appointment
as provided in this Section 10(e).  The Collateral Agent may resign in writing
at any time by so notifying the Company, the Trustee and each Additional Pari
Passu Agent.  The Company may remove the Collateral Agent if:

 

20

--------------------------------------------------------------------------------


 

(i)            the Collateral Agent is removed as Trustee under the Indenture;

 

(ii)           the Collateral Agent fails to comply with Section 10(g) hereof;

 

(iii)          the Collateral Agent is adjudged a bankrupt or an insolvent or an
order for relief is entered with respect to the Collateral Agent under the
Bankruptcy Code;

 

(iv)          a custodian or public officer takes charge of the Collateral Agent
or its property; or

 

(v)           the Collateral Agent becomes incapable of acting.

 

If the Collateral Agent resigns or is removed or if a vacancy exists in the
office of Collateral Agent for any reason, the Company shall promptly appoint a
successor Collateral Agent which complies with the eligibility requirements
contained in the Indenture and each Additional Pari Passu Agreement.

 

If a successor Collateral Agent does not take office within 30 days after the
retiring Collateral Agent resigns or is removed, the retiring Collateral Agent,
the Company or the holders of at least 10% in principal amount of the then
outstanding principal amount of Secured Obligations may petition any court of
competent jurisdiction for the appointment of a successor Collateral Agent.

 

A successor Collateral Agent shall deliver a written acceptance of its
appointment to the retiring Collateral Agent and to the Company.  Thereupon, the
resignation or removal of the retiring Collateral Agent shall become effective,
and the successor Collateral Agent shall have all the rights, powers and the
duties of the Collateral Agent under this Agreement and the other Security
Documents.  The successor Collateral Agent shall mail a notice of its succession
to the Trustee and each Additional Pari Passu Agent.  The retiring Collateral
Agent shall promptly transfer all property held by it as Collateral Agent to the
successor Collateral Agent.

 

(f)            Successor Collateral Agent by Merger, Etc.  If the Collateral
Agent consolidates, merges or converts into, or transfers all or substantially
all of its corporate trust business to, another Person, the successor Person
without any further act shall be the successor Collateral Agent under this
Agreement and the other Security Documents.

 

(g)           Eligibility.  There shall at all times be a Collateral Agent
hereunder that (i) meets the requirements for being a Trustee under the
Indenture (prior to the discharge or defeasance of the Indenture) and
(ii) following the discharge or defeasance of the Indenture, meets the
requirements for being the Additional Pari Passu Agent under any then extant
Additional Pari Passu Agreement.

 

(h)           Collateral Agent’s Application for Instructions from the Company. 
Any application by the Collateral Agent for written instructions from the
Company may, at the option of the Collateral Agent, set forth in writing any
action proposed to be taken or omitted by the Collateral Agent under this
Agreement or any other Security Document and the date on and/or after which such
action shall be taken or such omission shall be effective.  The Collateral Agent
shall not be liable for any action taken by, or omission of, the Collateral
Agent in accordance

 

21

--------------------------------------------------------------------------------


 

with a proposal included in such application on or after the date specified in
such application (which date shall not be less than twenty Business Days after
the date any officer of the Company actually receives such application, unless
any such officer shall have consented in writing to any earlier date) unless
prior to taking any such action (or the effective date in the case of an
omission), the Collateral Agent shall have received written instructions in
response to such application specifying or objecting to the action to be taken
or omitted.

 

(i)            Co-Collateral Agent; Separate Collateral Agent.  At any time or
times, for the purpose of meeting the legal requirements of any jurisdiction in
which any of the Collateral may at the time be located, the Company and the
Collateral Agent shall have power to appoint agents and sub-agents to the extent
permitted under the Indenture and each Additional Pari Passu Agreement.

 

11.          Collateral Agent’s Right to Perform Contracts.  Upon the occurrence
and during the continuance of an Event of Default, Collateral Agent (or its
designee) may (but shall be under no obligation to) upon prior notice to the
Company proceed to perform any and all of the obligations of any Grantor
contained in any contract, lease, or other agreement constituting Collateral and
exercise any and all rights of any Grantor therein contained as fully as such
Grantor itself could.

 

12.          Collateral Agent Appointed Attorney-in-Fact.  Each Grantor hereby
irrevocably appoints Collateral Agent its attorney-in-fact, with full authority
in the place and stead of such Grantor and in the name of such Grantor or
otherwise, at such time as an Event of Default has occurred and is continuing,
to take any action and to execute any instrument which Collateral Agent may
reasonably deem necessary or advisable to accomplish the purposes of this
Agreement, including:

 

(a)           to ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
connection with the Accounts constituting Collateral or any other Collateral of
such Grantor;

 

(b)           to receive and open all mail addressed to such Grantor and to
notify postal authorities to change the address for the delivery of mail to such
Grantor to that of Collateral Agent;

 

(c)           to receive, indorse, and collect any Drafts or other Instruments,
Documents, Negotiable Collateral or Chattel Paper;

 

(d)           to file any claims or take any action or institute any proceedings
which Collateral Agent may deem necessary or desirable for the collection of any
of the Collateral of such Grantor or otherwise to enforce the rights of
Collateral Agent with respect to any of the Collateral;

 

(e)           to repair, alter, or supply Goods, if any, necessary to fulfill in
whole or in part the purchase order of any Person obligated to such Grantor in
respect of any Account of such Grantor constituting Collateral;

 

22

--------------------------------------------------------------------------------


 

(f)            to use any labels, Patents, Trademarks, trade names, URLs, domain
names, industrial designs, Copyrights, advertising matter or other industrial or
intellectual property rights, in advertising for sale and selling Inventory and
other Collateral and to collect any amounts due under Accounts constituting
Collateral, contracts or Negotiable Collateral of such Grantor to the extent
permitted under applicable licenses agreements or as permitted by applicable
law; and

 

(g)           to bring suit in its own name to enforce Collateral consisting of
the Patents, Trademarks, Copyrights and Intellectual Property Licenses related
to Patents, Trademarks and Copyrights and, if Collateral Agent shall commence
any such suit, the appropriate Grantor shall, at the request of Collateral
Agent, do any and all lawful acts and execute any and all proper documents
reasonably required by Collateral Agent in aid of such enforcement.

 

To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof.  This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

 

13.          Collateral Agent May Perform.  If any of the Grantors fails to
perform any agreement contained herein, Collateral Agent may itself perform, or
cause performance of, such agreement, and the reasonable expenses of Collateral
Agent incurred in connection therewith shall be payable, jointly and severally,
by Grantors.

 

14.          Collateral Agent’s Duties.  The powers conferred on Collateral
Agent hereunder are solely to protect Collateral Agent’s interest in the
Collateral, for the benefit of the Secured Parties, and shall not impose any
duty upon Collateral Agent to exercise any such powers.  Except for the safe
custody of any Collateral in its actual possession and the accounting for moneys
actually received by it hereunder, Collateral Agent shall have no duty as to any
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Collateral.

 

15.          Collection of Certain Accounts, Certain General Intangibles and
Negotiable Collateral.  At any time upon the occurrence and during the
continuation of an Event of Default, Collateral Agent or Collateral Agent’s
designee may (a) notify Account Debtors of any Grantor to pay all amounts owing
on Accounts constituting Collateral to Collateral Agent, for the benefit of the
Secured Parties, and (b) collect the Accounts, General Intangibles and
Negotiable Collateral (in each case to the extent constituting Collateral)
directly, and any collection costs and expenses shall constitute part of such
Grantor’s Secured Obligations under the Security Documents.

 

16.          Disposition of Pledged Interests by Collateral Agent.  None of the
Pledged Interests existing as of the date of this Agreement are, and none of the
Pledged Interests hereafter acquired on the date of acquisition thereof will be,
registered or qualified under the various federal or state securities laws of
the United States and disposition thereof after an Event of Default may be
restricted to one or more private (instead of public) sales in view of the lack
of such registration.  Each Grantor understands that in connection with such
disposition, Collateral Agent may approach only a restricted number of potential
purchasers and further understands that a sale un-

 

23

--------------------------------------------------------------------------------


 

der such circumstances may yield a lower price for the Pledged Interests than if
the Pledged Interests were registered and qualified pursuant to federal and
state securities laws and sold on the open market.  Each Grantor, therefore,
agrees that:  (a) if Collateral Agent shall, pursuant to the terms of this
Agreement, sell or cause the Pledged Interests or any portion thereof to be sold
at a private sale, Collateral Agent shall have the right to rely upon the advice
and opinion of any nationally recognized brokerage or investment firm (but shall
not be obligated to seek such advice and the failure to do so shall not be
considered in determining the commercial reasonableness of such action) as to
the best manner in which to offer the Pledged Interests or any portion thereof
for sale and as to the best price reasonably obtainable at the private sale
thereof; and (b) such reliance shall be conclusive evidence that Collateral
Agent has handled the disposition in a commercially reasonable manner.

 

17.          Voting Rights.

 

Upon the occurrence and during the continuation of an Event of Default,
(i) Collateral Agent may, at its option, and with prior notice to any Grantor,
and in addition to all rights and remedies available to Collateral Agent under
any other agreement, at law, in equity, or otherwise, exercise all voting
rights, and all other ownership or consensual rights in respect of the Pledged
Interests owned by such Grantor, but under no circumstances is Collateral Agent
obligated by the terms of this Agreement to exercise such rights, and (ii) if
Collateral Agent duly exercises its right to vote any of such Pledged Interests,
each Grantor hereby appoints Collateral Agent, such Grantor’s true and lawful
attorney-in-fact and grants to Collateral Agent an IRREVOCABLE PROXY to vote
such Pledged Interests in any manner Collateral Agent deems advisable for or
against all matters submitted or which may be submitted to a vote of
shareholders, partners or members, as the case may be.  The power-of-attorney
granted hereby is coupled with an interest and shall be irrevocable.

 

18.          Remedies.  Upon the occurrence and during the continuance of an
Event of Default:

 

(a)           Collateral Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein, in the Indenture or
any Additional Pari Passu Agreement, or otherwise available to it, all the
rights and remedies of a secured party on default under the UCC or any other
applicable law.  Without limiting the generality of the foregoing, each Grantor
expressly agrees that, in any such event, Collateral Agent without demand of
performance or other demand, advertisement or notice of any kind (except a
notice specified below of time and place of public or private sale) to or upon
any of Grantors or any other Person (all and each of which demands,
advertisements and notices are hereby expressly waived to the maximum extent
permitted by the UCC or any other applicable law), may take immediate possession
of all or any portion of the Collateral and (i) require Grantors to, and each
Grantor hereby agrees that it will at its own expense and upon request of
Collateral Agent forthwith, assemble all or part of the Collateral as directed
by Collateral Agent and make it available to Collateral Agent at one or more
locations where such Grantor regularly maintains Inventory, and (ii) without
notice (except as specified below), sell the Collateral or any part thereof in
one or more parcels at public or private sale, at any of Collateral Agent’s
offices or elsewhere, for cash, on credit, and upon such other terms as
Collateral Agent may deem commercially reason-

 

24

--------------------------------------------------------------------------------


 

able.  Each Grantor agrees that, to the extent notice of sale shall be required
by law, at least 10 days notice to any of Grantors of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification and specifically such notice shall constitute
a reasonable “authenticated notification of disposition” within the meaning of
Section 9-611 of the UCC.  Collateral Agent shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given.  Collateral
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned.

 

(b)           Collateral Agent is hereby granted a license or other right to
use, without liability for royalties or any other charge, each Grantor’s labels,
Patents, Copyrights, rights of use of any name, trade secrets, trade names,
Trademarks, service marks and advertising matter, URLs, domain names, industrial
designs, other industrial or Intellectual Property or any property of a similar
nature owned by any of Grantors, as it pertains to the Collateral, in each case
in preparing for sale, advertising for sale and selling any Collateral and in
connection with such sale.  Each Grantor’s rights under all licenses and all
franchise agreements shall inure to the benefit of Collateral Agent in each
case, solely to the extent permitted under applicable licenses and franchise
agreements or as permitted by applicable law, in preparing for sale, advertising
for sale and selling any Collateral and in connection with such sale.

 

(c)           Any cash held by Collateral Agent as Collateral and all cash
proceeds received by Collateral Agent in respect of any sale of, collection from
or other realization upon all or any part of the Collateral shall be applied
against the Secured Obligations in the order set forth in Annex III.  In the
event the proceeds of Collateral are insufficient to satisfy all of the Secured
Obligations in full, each Grantor shall remain jointly and severally liable for
any such deficiency.

 

(d)           Each Grantor hereby acknowledges that the Secured Obligations
arose out of a commercial transaction, and agrees that if an Event of Default
shall occur and be continuing, Collateral Agent shall, to the extent permitted
by applicable law, have the right to an immediate writ of possession without
notice of a hearing.  Collateral Agent shall have the right to the appointment
of a receiver for the properties and assets of each Grantor, and each Grantor
hereby consents to such rights and such appointment and hereby waives any
objection such Grantors may have thereto or the right to have a bond or other
security posted by Collateral Agent.

 

19.          Remedies Cumulative.  Each right, power, and remedy of Collateral
Agent as provided for in this Agreement or in the other Security Documents or
now or hereafter existing at law or in equity or by statute or otherwise shall
be cumulative and concurrent and shall be in addition to every other right,
power, or remedy provided for in this Agreement or in the other Security
Documents or now or hereafter existing at law or in equity or by statute or
otherwise, and the exercise or beginning of the exercise by Collateral Agent of
any one or more of such rights, powers, or remedies shall not preclude the
simultaneous or later exercise by Collateral Agent of any or all such other
rights, powers, or remedies.

 

25

--------------------------------------------------------------------------------


 

20.          Marshaling.  Collateral Agent shall not be required to marshal any
present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Secured Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of its rights and remedies hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights and remedies, however existing
or arising.  To the extent that it lawfully may, each Grantor hereby agrees that
it will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of Collateral Agent’s rights and
remedies under this Agreement or under any other instrument creating or
evidencing any of the Secured Obligations or under which any of the Secured
Obligations is outstanding or by which any of the Secured Obligations is secured
or payment thereof is otherwise assured, and, to the extent that it lawfully
may, each Grantor hereby irrevocably waives the benefits of all such laws.

 

21.          Merger, Amendments, Waivers; Etc.  THIS WRITTEN AGREEMENT, TOGETHER
WITH THE OTHER SECURITY DOCUMENTS AND ANY ADDITIONAL PARI PASSU AGREEMENT,
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.  No waiver of
any provision of this Agreement, and no consent to any departure by any of
Grantors herefrom, shall in any event be effective unless the same shall be in
writing and signed by the Collateral Agent, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.  No modification of any terms of this Agreement or any other
Security Document (including any waiver thereof) shall be effective, unless such
modification is specifically provided in a writing directed to the applicable
Grantor and executed by the Collateral Agent with the consent of such Secured
Parties, if any, required by (i) the Indenture and (ii) any Additional Pari
Passu Agreement, and such modification shall be applicable only to the matter
specified.

 

22.          Addresses for Notices.  All notices and other communications
provided for hereunder shall be given in the form and manner and delivered to
Collateral Agent or the Trustee at its address specified in the Indenture, to
any of the Grantors at their respective addresses specified in the Indenture and
to any Additional Pari Passu Agent, to it at the address specified in the
applicable Additional Pari Passu Joinder Agreement or, as to any party, at such
other address as shall be designated by such party in a written notice to the
other parties.

 

23.          Continuing Security Interest.  This Agreement shall create a
continuing security interest in the Collateral (other than any Mortgaged
Property) and shall (a) remain in full force and effect until the Discharge of
Obligations, (b) be binding upon each of the Grantors, and their respective
successors and assigns, and (c) inure to the benefit of, and be enforceable by,
Collateral Agent, and its successors, transferees and assigns.  Upon the
Discharge of Obligations, the Security Interest granted hereby shall terminate
and all rights to the Collateral shall revert to Grantors or any other Person
entitled thereto.  No transfer, renewal, extension or assignment of this
Agreement, any other Security Document or any Additional Pari Passu Agreement,
or any other instrument or document executed and delivered by any Grantor to
Collateral Agent, nor the taking of further security, nor the retaking of the
Collateral by Collateral Agent, nor any other act

 

26

--------------------------------------------------------------------------------


 

of any Secured Party shall release any of Grantors from any obligation under
this Agreement or any other Security Document.  Collateral Agent shall not by
any act, delay, omission or otherwise, be deemed to have waived any of its
rights or remedies hereunder, unless such waiver is in writing and signed by
Collateral Agent and then only to the extent therein set forth.  A waiver by
Collateral Agent of any right or remedy on any occasion shall not be construed
as a bar to the exercise of any such right or remedy which Collateral Agent
would otherwise have had on any other occasion.  In addition, the Security
Interests granted hereunder and the Liens granted under any of the other
Security Documents shall terminate and be released, in whole or in part, (i) as
to the Secured Obligations under the Indenture and the Notes, as provided in the
Indenture and (ii) as to the Permitted Additional Pari Passu Obligations under
any Additional Pari Passu Agreement, as provided in such Additional Pari Passu
Agreement.  Collateral shall be released from the Security Interest under this
Agreement and the Lien under any of the other Security Documents as provided in
(i) the Indenture with respect to Liens securing Secured Obligations under the
Indenture and the Notes and (ii) each Additional Pari Passu Agreement relating
to Permitted Pari Passu Obligations with respect to Liens securing such
Permitted Additional Pari Passu Obligations. The Grantors may file appropriate
termination statements, mortgage releases satisfactions and re-conveyances, and
other filings to terminate or evidence the termination of the Security Interests
in and Liens on any assets that have been released from the Security Interest
under this Agreement and the Liens under any other Security Documents in
accordance with this Section 23 and, at the Grantors’ expense, the Collateral
Agent shall return all Collateral in its possession to the Grantors and shall
execute any termination, amendment, mortgage release, satisfaction or
re-conveyance, required or desirable to terminate or evidence the termination
of  the Security Interest in or Lien on any property or assets released from the
Security Interest under this Agreement or any Lien released under any other
Security Document.

 

24.          GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.

 

25.          New Subsidiaries.  Any new direct or indirect Domestic Subsidiary
(whether by acquisition or creation) of a Grantor that under the terms of the
Indenture of any Additional Pari Passu Agreement is required to enter into this
Agreement shall do so by executing and delivering in favor of Collateral Agent a
supplement to this Agreement in the form of Annex 1 attached hereto.  Upon the
execution and delivery of such supplement by such new Domestic Subsidiary, such
Domestic Subsidiary shall become a Grantor hereunder with the same force and
effect as if originally named as a Grantor herein.  The execution and delivery
of any instrument adding an additional Grantor as a party to this Agreement
shall not require the consent of any Grantor or any other party hereunder.  The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor hereunder.

 

26.          Collateral Agent.  Each reference herein to any right granted to,
benefit conferred upon or power exercisable by “Collateral Agent” shall be a
reference to Collateral Agent, for the benefit of the Secured Parties.

 

27.          Permitted Additional Pari Passu Obligations.  On or after the Issue
Date, the Company may from time to time designate additional obligations as
Permitted Additional Pari Passu Obligations by delivering to the Collateral
Agent, the Trustee and each Additional Pari

 

27

--------------------------------------------------------------------------------


 

Passu Agent (a) an Officer’s Certificate (i) identifying the obligations so
designated and the aggregate principal amount or face amount thereof, stating
that such obligations are designated as “Permitted Additional Pari Passu
Obligations” for purposes hereof, (ii) representing that such designation
complies with the terms of the Indenture and each then extant Additional Pari
Passu Agreement, and (iii) specifying the name and address of the Additional
Pari Passu Agent for such obligations (if other than the Trustee); (b) except in
the case of Additional Notes, a fully executed Additional Pari Passu Joinder
Agreement (in the form attached as Annex 2); and (c) an Opinion of Counsel to
the effect that the designation of such obligations as “Permitted Additional
Pari Passu Obligations” does not violate the terms of the Indenture or any then
extant Additional Pari Passu Agreement (upon which the Collateral Agent may
conclusively and exclusively rely) subject to the qualifications specified
therein.

 

28.          Intercreditor Matters.  By accepting the benefits of this Agreement
and the other Security Documents, the Collateral Agent, the Trustee, on behalf
of itself and the Noteholders and each Additional Pari Passu Agent, on behalf of
itself and the Secured Parties under the Additional Pari Passu Agreement under
which it is acting in such capacity, agrees that it is bound by (i) the terms of
the Intercreditor Agreement applicable to each of them and (ii) the provisions
of Annex III.  In the event of any conflict between the terms of the
Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall govern and control.

 

29.          Miscellaneous.

 

(a)           This Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.  Delivery of an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Agreement.  Any party delivering an executed
counterpart of this Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.

 

(b)           Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

 

(c)           Headings used in this Agreement are for convenience only and shall
not be used in connection with the interpretation of any provision hereof.

 

(d)           The pronouns used herein shall include, when appropriate, either
gender and both singular and plural, and the grammatical construction of
sentences shall conform thereto.

 

(e)           Unless the context of this Agreement or any other Security
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and  “including” are not limiting, and the term “or” has,

 

28

--------------------------------------------------------------------------------


 

except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.”  The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement.  Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified.  Any reference in this Agreement to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein).  Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns.  Any requirement of a writing contained herein or in any
other Security Document shall be satisfied by the transmission of a Record and
any Record so transmitted shall constitute a representation and warranty as to
the accuracy and completeness of the information contained therein.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

29

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned parties hereto have executed this Agreement
by and through their duly authorized officers, as of the day and year first
above written.

 

GRANTORS:

 

 

OXFORD INDUSTRIES, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

BEN SHERMAN CLOTHING, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

LIONSHEAD CLOTHING COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

OXFORD CARIBBEAN, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

OXFORD GARMENT, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

OXFORD INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

OXFORD OF SOUTH CAROLINA, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

PIEDMONT APPAREL CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

SFI OF OXFORD ACQUISITION CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

TOMMY BAHAMA BEVERAGES, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

 

TOMMY BAHAMA R&R HOLDINGS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

TOMMY BAHAMA TEXAS BEVERAGES, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

VIEWPOINT MARKETING, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

OXFORD LOCKBOX, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

COLLATERAL AGENT:

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Collateral Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

TRUSTEE:

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Trustee

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

TRADE NAMES; ORGANIZATIONAL IDENTIFICATION NUMBERS;
CHIEF EXECUTIVE OFFICES

 

Legal Names, Etc.

 

Legal Name

 

Type of Entity

 

Registered Organization
(Yes/No)

 

Organizational Number

 

Federal Taxpayer
Identification Number

 

State of Formation

Oxford Industries, Inc.

 

Corporation

 

Yes

 

J313189

 

58-0831862

 

Georgia

Oxford International, Inc.

 

Corporation

 

Yes

 

J204283

 

58-1469312

 

Georgia

Ben Sherman Clothing, Inc.

 

Corporation

 

Yes

 

K420057

 

58-2124593

 

Georgia

Oxford Garment, Inc.

 

Corporation

 

Yes

 

2209382

 

58-1862551

 

Delaware

Piedmont Apparel Corporation

 

Corporation

 

Yes

 

3061644

 

51-0393417

 

Delaware

Lionshead Clothing Company

 

Corporation

 

Yes

 

3061645

 

51-0393413

 

Delaware

Oxford Caribbean, Inc.

 

Corporation

 

Yes

 

2550988

 

58-2250128

 

Delaware

Oxford Lockbox, Inc.

 

Corporation

 

Yes

 

4132945

 

20-4606943

 

Delaware

SFI of Oxford Acquisition Corporation

 

Corporation

 

Yes

 

4029893

 

20-3554043

 

Delaware

 

4

--------------------------------------------------------------------------------


 

Tommy Bahama Group, Inc.

 

Corporation

 

Yes

 

2304525

 

13-3676108

 

Delaware

Tommy Bahama R&R Holdings, Inc.

 

Corporation

 

Yes

 

2691928

 

13-3923200

 

Delaware

Tommy Bahama Beverages, LLC

 

Limited Liability Company

 

Yes

 

3882133

 

20-2046093

 

Delaware

Viewpoint Marketing, Inc.

 

Corporation

 

Yes

 

P07000063076

 

26-0270235

 

Florida

Oxford of South Carolina, Inc.

 

Corporation

 

Yes

 

None.

 

58-2403944

 

South Carolina

Tommy Bahama Texas Beverages, LLC

 

Limited Liability Company

 

Yes

 

800416300

 

20-2045908

 

Texas

 

5

--------------------------------------------------------------------------------

 

Prior Organizational Names

 

Company/Subsidiary

 

Prior Name

 

Date of Change

Ben Sherman Clothing, Inc.

 

Oxford Clothing Corporation

 

July 30, 2004

Tommy Bahama Group, Inc.

 

Viewpoint International, Inc.

 

January 2005

 

Changes in Corporate Identity; Other Names

 

The following names have been used by Oxford Industries, Inc. within the past
five years:

 

Lanier Clothes

Oxford Apparel

Oxford Golf

Ely & Walker

 

The following names have been used by Tommy Bahama R&R Holdings, Inc. (or by
entities which have been merged into Tommy Bahama R&R Holdings, Inc.) within the
past five years:

 

Tommy Bahama Ala Moana

Tommy Bahama Atlantic City

Tommy Bahama Austin

Tommy Bahama Biltmore

Tommy Bahama Birmingham

Tommy Bahama Boca Raton

Tommy Bahama’s Tropical Café & Emporium

Tommy Bahama Café Emporium

Tommy Bahama Charleston

Tommy Bahama Cherry Creek

Tommy Bahama Dallas

Tommy Bahama Dallas Galleria

Tommy Bahama Farmers Market

Tommy Bahama’s Island Grille

Tommy Bahama Kansas City

Tommy Bahama La Jolla

Tommy Bahama Las Olas

Tommy Bahama Las Vegas

Tommy Bahama Las Vegas Fashion Show

Tommy Bahama Las Vegas Forum

Tommy Bahama Manhattan Village

Tommy Bahama Mauna Lani

Tommy Bahama Mission Viejo

 

--------------------------------------------------------------------------------


 

Tommy Bahama Myrtle Beach

Tommy Bahama Newport Beach

Tommy Bahama North Scottsdale

Tommy Bahama Orlando

Tommy Bahama Palm Beach Gardens

Tommy Bahama Palm Desert

Tommy Bahama Palo Alto

Tommy Bahama Pasadena

Tommy Bahama Phipps Plaza

Tommy Bahama Primm

Tommy Bahama Relax

Tommy Bahama San Diego Fashion Valley

Tommy Bahama San Jose

Tommy Bahama Sarasota

Tommy Bahama South Park

Tommy Bahama St. Augustine

Tommy Bahama Troy

Tommy Bahama Tucson

Tommy Bahama Tysons Galleria

Tommy Bahama Wailea

Tommy Bahama Walnut Creek

Tommy Bahama Whalers Village

Tommy Bahama Woodbury Commons

Tommy Bahama International Plaza

Tommy Bahama Short Hills

Tommy Bahama Wellington Green

Tommy Bahama Woodlands

Tommy Bahama Womens Swimwear

Tommy Bahama Golf

Indigo Palms Fashion Island

Indigo Palms Las Vegas Forum

Indigo Palms Santana Row

Indigo Palms Las Olas

 

The following Subsidiaries have used the following names:

 

·                  Piedmont Apparel Corporation has used Airman Shirt Co., Ltd.

 

·                  Lionshead Clothing Company has used Manchester Shirts, Inc.

 

·                  SFI of Oxford Acquisition Corporation has used Arnold Brant.

 

·                  Tommy Bahama Group, Inc. has used the names Tommy Bahama
Golf, Indigo Palms and Island Soft.

 

2

--------------------------------------------------------------------------------


 

·                  Oxford of South Carolina, Inc. has used the name Next Day
Apparel, Inc. (asset purchase).

 

Chief Executive Offices

 

Company/Subsidiary

 

Chief Executive Office and Principal
Place of Business

 

County

 

State

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

222 Piedmont Avenue, NE

Atlanta, GA 30308

 

Fulton

 

Georgia

Oxford International, Inc.

 

222 Piedmont Avenue, NE

Atlanta, GA 30308

 

Fulton

 

Georgia

Ben Sherman Clothing, Inc.

 

222 Piedmont Avenue, NE

Atlanta, GA 30308

 

Fulton

 

Georgia

Oxford Garment, Inc.

 

222 Piedmont Avenue, NE

Atlanta, GA 30308

 

Fulton

 

Georgia

Piedmont Apparel Corporation

 

222 Piedmont Avenue, NE

Atlanta, GA 30308

 

Fulton

 

Georgia

Lionshead Clothing Company

 

222 Piedmont Avenue, NE

Atlanta, GA 30308

 

Fulton

 

Georgia

Oxford Caribbean, Inc.

 

222 Piedmont Avenue, NE

Atlanta, GA 30308

 

Fulton

 

Georgia

Oxford Lockbox, Inc.

 

222 Piedmont Avenue, NE

Atlanta, GA 30308

 

Fulton

 

Georgia

SFI of Oxford Acquisition Corporation

 

222 Piedmont Avenue, NE

Atlanta, GA 30308

 

Fulton

 

Georgia

Tommy Bahama Group, Inc.*

 

428 Westlake Avenue North

Seattle, WA 98109

 

or

 

222 Piedmont Avenue, NE

Atlanta, GA 30308

 

King

 

 

 

 

Fulton

 

Washington

 

 

 

 

Georgia

Tommy Bahama R&R Holdings, Inc.*

 

428 Westlake Avenue North

Seattle, WA 98109

 

or

 

222 Piedmont Avenue, NE

Atlanta, GA 30308

 

King

 

 

 

 

Fulton

 

Washington

 

 

 

 

Georgia

 

3

--------------------------------------------------------------------------------


 

Company/Subsidiary

 

Chief Executive Office and Principal
Place of Business

 

County

 

State

 

 

 

 

 

 

 

Tommy Bahama Beverages, LLC*

 

428 Westlake Avenue North

Seattle, WA 98109

 

or

 

222 Piedmont Avenue, NE

Atlanta, GA 30308

 

King

 

 

 

 

Fulton

 

Washington

 

 

 

 

Georgia

Viewpoint Marketing, Inc.

 

222 Piedmont Avenue, NE

Atlanta, GA 30308

 

Fulton

 

Georgia

Oxford of South Carolina, Inc.

 

222 Piedmont Avenue, NE

Atlanta, GA 30308

 

Fulton

 

Georgia

Tommy Bahama Texas Beverages, LLC*

 

428 Westlake Avenue North

Seattle, WA 98109

 

or

 

222 Piedmont Avenue, NE

Atlanta, GA 30308

 

or

 

9595 Six Pines Drive, Suite 700

The Woodlands, TX 77380

 

King

 

 

 

 

Fulton

 

 

 

 

Montgomery

 

Washington

 

 

 

 

Georgia

 

 

 

 

Texas

 

--------------------------------------------------------------------------------

*  For the purposes of filing UCC-1 financing statements, the chief executive
office of this entity is located at 222 Piedmont Avenue, NE, Atlanta, GA 30308.

 

Books and Records Regarding Collateral

 

Books and records regarding the Collateral are maintained at 222 Piedmont
Avenue, Atlanta, GA 30308 - 1545.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

COMMERCIAL TORT CLAIMS

 

None.

 

--------------------------------------------------------------------------------

 

SCHEDULE 3

 

COPYRIGHT REGISTRATIONS AND APPLICATIONS FOR REGISTRATION

 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

Oxford Industries, Inc.

 

Holbrook training performance program.

 

TXu000280688

Oxford Industries, Inc.

 

Island Soft.

 

TXu001158449

Oxford Industries, Inc.

 

Paradise party : the official paradise nation party planner.

 

TXu001158448

Viewpoint International, Inc.

 

Four food groups : no. T7314, T7313.

 

VA0001226307

Viewpoint International, Inc.

 

Island carpool : no. T7316.

 

VA0001226306

Viewpoint International, Inc.

 

Paradise Beach : no. T30300.

 

VA0001226305

Viewpoint International, Inc.

 

Scene stealer : no. T7315, T7312.

 

VA0001226308

Viewpoint International, Inc.

 

Smooth operator : no. T30299, T7320.

 

VA0001226304

Viewpoint International, Inc.

 

(44)T20073/TB2613.

 

VA0001282101

Viewpoint International, Inc.

 

(44)TB2620.

 

VA0001282098

Viewpoint International, Inc.

 

(44)TB2623.

 

VA0001275845

Viewpoint International, Inc.

 

(44)TB2643.

 

VA0001275850

Viewpoint International, Inc.

 

(44)TB30338.

 

VA0001282111

Viewpoint International, Inc.

 

(44)TB30347.

 

VA0001282110

Viewpoint International, Inc.

 

(44)TB30580.

 

VA0001282091

Viewpoint International, Inc.

 

(44)TB30651.

 

VA0001282119

Viewpoint International, Inc.

 

(44)TB30654.

 

VA0001282086

Viewpoint International, Inc.

 

(44)TB30664/TB2682.

 

VA0001275853

Viewpoint International, Inc.

 

(44)TB30667.

 

VA0001282106

Viewpoint International, Inc.

 

(44)TB30672/2642/9217.

 

VA0001282100

Viewpoint International, Inc.

 

(44)TB30677.

 

VA0001282118

Viewpoint International, Inc.

 

(44)TB30677/2619/9220.

 

VA0001282085

Viewpoint International, Inc.

 

(44)TB30684.

 

VA0001282109

Viewpoint International, Inc.

 

(44)TB30695.

 

VA0001282093

Viewpoint International, Inc.

 

(44)TB30701.

 

VA0001282090

Viewpoint International, Inc.

 

(44)TB30708.

 

VA0001282083

Viewpoint International, Inc.

 

(44)TB30710.

 

VA0001282102

Viewpoint International, Inc.

 

(44)TB30717.

 

VA0001275852

Viewpoint International, Inc.

 

(44)TB30740.

 

VA0001282099

 

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

Viewpoint International, Inc.

 

(44)TB30751.

 

VA0001282117

Viewpoint International, Inc.

 

(44)TB30759.

 

VA0001282115

Viewpoint International, Inc.

 

(44)TB30760.

 

VA0001282095

Viewpoint International, Inc.

 

(44)TB30761/TB2645.

 

VA0001275849

Viewpoint International, Inc.

 

(44)TB30763.

 

VA0001282096

Viewpoint International, Inc.

 

(44)TB30764.

 

VA0001282107

Viewpoint International, Inc.

 

(44)TB30768.

 

VA0001282121

Viewpoint International, Inc.

 

(44)TB30770.

 

VA0001282092

Viewpoint International, Inc.

 

(44)TB30771.

 

VA0001282114

Viewpoint International, Inc.

 

(44)TB9216.

 

VA0001282108

Viewpoint International, Inc.

 

44TB2609.

 

VA0001282094

Viewpoint International, Inc.

 

44TB2629.

 

VA0001282087

Viewpoint International, Inc.

 

44TB30653.

 

VA0001282082

Viewpoint International, Inc.

 

44TB30699/9218.

 

VA0001282120

Viewpoint International, Inc.

 

44TB9207.

 

VA0001282113

Viewpoint International, Inc.

 

(51)TB1195.

 

VA0001284300

Viewpoint International, Inc.

 

(51)TB2653.

 

VA0001284291

Viewpoint International, Inc.

 

(51)TB2678.

 

VA0001284299

Viewpoint International, Inc.

 

(51)TB30814.

 

VA0001284290

Viewpoint International, Inc.

 

(51)TB30821.

 

VA0001284294

Viewpoint International, Inc.

 

(51)TB30822.

 

VA0001284295

Viewpoint International, Inc.

 

(51)TB30825.

 

VA0001284298

Viewpoint International, Inc.

 

(51)TB30840.

 

VA0001284293

Viewpoint International, Inc.

 

(51)TB30841.

 

VA0001284297

Viewpoint International, Inc.

 

(51)TB30842.

 

VA0001284292

Viewpoint International, Inc.

 

(51)TB30865.

 

VA0001284296

Viewpoint International, Inc.

 

Aerial palms.

 

VA0001263899

Viewpoint International, Inc.

 

Agua fresca.

 

VA0001263895

Viewpoint International, Inc.

 

Amaze me : no. (51)TB30866.

 

VA0001299336

Viewpoint International, Inc.

 

Bahama bliss.

 

VA0001263889

Viewpoint International, Inc.

 

Balcony blooms.

 

VA0001259263

Viewpoint International, Inc.

 

Bamboo bouquet.

 

VA0001221761

Viewpoint International, Inc.

 

Bamboo eclipse : no. (51)TB30773.

 

VA0001299323

Viewpoint International, Inc.

 

[Bamboo] : no. TB30456, [TB9162]

 

VA0001219341

Viewpoint International, Inc.

 

Banana botana : no. (51)TB30774.

 

VA0001299337

Viewpoint International, Inc.

 

Batiki floral : no. TBEM3052.

 

VA0001259284

Viewpoint International, Inc.

 

Batiki lounge.

 

VA0001263888

 

2

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

Viewpoint International, Inc.

 

Beach party mixer : no. (51)TB30851.

 

VA0001297629

Viewpoint International, Inc.

 

[Below the equator] : no. TB30476.

 

VA0001219386

Viewpoint International, Inc.

 

Best wishes.

 

VAu000648574

Viewpoint International, Inc.

 

Big Shot Drive Inn : no. T2915.

 

VA0001300327

Viewpoint International, Inc.

 

Bird is the word : no. (51)TB30784/TB9234.

 

VA0001299328

Viewpoint International, Inc.

 

Bird of paradise.

 

VA0001263920

Viewpoint International, Inc.

 

Bird of patchadise : no. (51)TB30804/TB9226.

 

VA0001299330

Viewpoint International, Inc.

 

Block party.

 

VA0001263896

Viewpoint International, Inc.

 

Bogey and last call : no. T7356, T7364, T30622.

 

VA0001300333

Viewpoint International, Inc.

 

Bon voyage.

 

VA0001221769

Viewpoint International, Inc.

 

Born to break par.

 

VAu000648577

Viewpoint International, Inc.

 

Bouquet toss.

 

VA0001221762

Viewpoint International, Inc.

 

[Boutique bouquet] : no. TB30588.

 

VA0001219344

Viewpoint International, Inc.

 

Bowing horse.

 

VAu000656158

Viewpoint International, Inc.

 

Brisbane hibiscus : no. TB30543.

 

VA0001259258

Viewpoint International, Inc.

 

[Brushed hibiscus camp] : pattern no. TB-30585.

 

VA0001219339

Viewpoint International, Inc.

 

[Buena vista] : no. 34TB2535.

 

VA0001217919

Viewpoint International, Inc.

 

Butterfly getaway : (51)TB30844.

 

VA0001297621

Viewpoint International, Inc.

 

Callaflora : no. TB-30530.

 

VA0001259259

Viewpoint International, Inc.

 

Casting agent : no. T30464.

 

VA0001300336

Viewpoint International, Inc.

 

Chairman of the board : no. T30615, T7363.

 

VA0001300334

Viewpoint International, Inc.

 

[Champagne toast] : no. 34TB30427.

 

VA0001217925

Viewpoint International, Inc.

 

Cigar club.

 

VAu000648582

Viewpoint International, Inc.

 

Cigar club bag.

 

VAu000648581

Viewpoint International, Inc.

 

Cigar club towel.

 

VAu000648580

Viewpoint International, Inc.

 

Climbing vines.

 

VA0001259285

Viewpoint International, Inc.

 

Club 88 : pattern TB30642.

 

VA0001263751

Viewpoint International, Inc.

 

Copa Copacabana : no. (51)TB30817.

 

VA0001297627

Viewpoint International, Inc.

 

[Costa flora] : no. TB2557.

 

VA0001219343

Viewpoint International, Inc.

 

Costa Rica.

 

VA0001221755

 

3

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

Viewpoint International, Inc.

 

Country club : no. (51)TB30823.

 

VA0001297631

Viewpoint International, Inc.

 

Couple on grass.

 

VAu000656159

Viewpoint International, Inc.

 

Daisy delight : no. TB30469.

 

VA0001219411

Viewpoint International, Inc.

 

Dancing mirage : no. TB30547.

 

VA0001259288

Viewpoint International, Inc.

 

[Date grove] : no. TB30435.

 

VA0001219387

Viewpoint International, Inc.

 

[Deja vu] : no. 34TB30380.

 

VA0001217929

Viewpoint International, Inc.

 

Desert birds : no. TB30462.

 

VA0001219412

Viewpoint International, Inc.

 

Desert oasis (blue) : no. (51)TB30822.

 

VA0001297626

Viewpoint International, Inc.

 

Desert oasis : no. (51)TB30831.

 

VA0001297625

Viewpoint International, Inc.

 

Dr. Cocktail.

 

VAu000648587

Viewpoint International, Inc.

 

Dragon dreams : pattern TB30619.

 

VA0001263752

Viewpoint International, Inc.

 

[Dreaming del Rio] : no. TB30458.

 

VA0001219422

Viewpoint International, Inc.

 

Endless weekend.

 

VA0001263918

Viewpoint International, Inc.

 

[Fan-tastic : no. TB30430]

 

VA0001219428

Viewpoint International, Inc.

 

[Fantasy island] : no. 34TB30328.

 

VA0001217931

Viewpoint International, Inc.

 

Fat Cat Casino : no. T7340.

 

VA0001300330

Viewpoint International, Inc.

 

Fern flower-floria : no. TB-30532.

 

VA0001259271

Viewpoint International, Inc.

 

Final flamingo towel art.psd : no. TW7132.

 

VA0001214455

Viewpoint International, Inc.

 

Fire flower.

 

VA0001263892

Viewpoint International, Inc.

 

[Fire flower : TB30496]

 

VA0001252633

Viewpoint International, Inc.

 

Firecracker palms : no. (51)TB2668.

 

VA0001299320

Viewpoint International, Inc.

 

[First dance] : no. 34TB30418.

 

VA0001217927

Viewpoint International, Inc.

 

[Fleur de soleil] : no. TB30450.

 

VA0001219392

Viewpoint International, Inc.

 

Floral fireworks : no. TB-30521.

 

VA0001259268

Viewpoint International, Inc.

 

Floral investment : no. (51)TB2694.

 

VA0001299339

Viewpoint International, Inc.

 

Floral island : pattern TB30429.

 

VA0001259278

Viewpoint International, Inc.

 

Floral reflections : no. TB30487.

 

VA0001219410

Viewpoint International, Inc.

 

Floramazing : no. TB-30540.

 

VA0001259270

Viewpoint International, Inc.

 

Flower fan : no. TB-30529.

 

VA0001259282

Viewpoint International, Inc.

 

Flower girl.

 

VA0001221771

Viewpoint International, Inc.

 

Flower pool tee : no. TB-2580.

 

VA0001259290

Viewpoint International, Inc.

 

[Fresca palms] : no. 34TB30399.

 

VA0001217914

Viewpoint International, Inc.

 

Fresh beverage.

 

VA0001221775

 

4

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

Viewpoint International, Inc.

 

[From here to paradise] : no. TB30428.

 

VA0001219420

Viewpoint International, Inc.

 

Gallery walk.

 

VA0001263890

Viewpoint International, Inc.

 

Garden collage : no. TB-2568.

 

VA0001259281

Viewpoint International, Inc.

 

Garden of hope & courage : Bahama coloda.

 

VA0001263897

Viewpoint International, Inc.

 

Garden of hope and courage/terrace garden : no. TB30263.

 

VA0001259277

Viewpoint International, Inc.

 

Ginger tonic.

 

VA0001221760

Viewpoint International, Inc.

 

[GoHaC] : no. 34TB30398.

 

VA0001217920

Viewpoint International, Inc.

 

Grande pardiseo : no. (51)TB30764.

 

VA0001299329

Viewpoint International, Inc.

 

Grass call.

 

VAu000648579

Viewpoint International, Inc.

 

Grass call II : Grass call.

 

VAu000648578

Viewpoint International, Inc.

 

Great barrier leaf : no. TB-2576.

 

VA0001259287

Viewpoint International, Inc.

 

Heart of palms : Palm relief.

 

VA0001263911

Viewpoint International, Inc.

 

Hibiscus hacienda : no. (51)TB30826/TB9239.

 

VA0001299332

Viewpoint International, Inc.

 

[Hibiscus hideaway : No. TB30437]

 

VA0001252631

Viewpoint International, Inc.

 

[Hiding in hibiscus] : no. TB30455.

 

VA0001219391

Viewpoint International, Inc.

 

Hilo hideaway.

 

VA0001221766

Viewpoint International, Inc.

 

[Hollywood hibiscus] : no. TB30593.

 

VA0001219346

Viewpoint International, Inc.

 

Honeymoon lagoon.

 

VA0001221763

Viewpoint International, Inc.

 

Hula hallucinations.

 

VA0001221764

Viewpoint International, Inc.

 

Hula marathon : no. (51)TB30786.

 

VA0001299345

Viewpoint International, Inc.

 

Hullawood : no. (51)TB30799/TB9238.

 

VA0001299334

Viewpoint International, Inc.

 

Hut hut hurry/sunrise sail : no. (44)TB30673/TB9213.

 

VA0001275847

Viewpoint International, Inc.

 

[Island adventure camp] : no. TB30431.

 

VA0001219389

Viewpoint International, Inc.

 

Island director : no. T7338.

 

VA0001300329

Viewpoint International, Inc.

 

Island getaway.

 

VA0001221770

Viewpoint International, Inc.

 

Island inspiration.

 

VA0001219409

Viewpoint International, Inc.

 

Island surprise.

 

VA0001221768

Viewpoint International, Inc.

 

[Jardin] : no. TB30509.

 

VA0001219404

 

5

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

Viewpoint International, Inc.

 

Juicy blooms : no. (51)TB30816.

 

VA0001297632

Viewpoint International, Inc.

 

Jungle boggie : no. (51)TB30827.

 

VA0001299325

Viewpoint International, Inc.

 

Jungle Down Under : no. TB30578.

 

VA0001259269

Viewpoint International, Inc.

 

Jungle heat : style no. T30520, T30583, T9264.

 

VA0001263915

Viewpoint International, Inc.

 

[Jungle rhumba] : no. 34TB30403.

 

VA0001217923

Viewpoint International, Inc.

 

Just duet : no. (51)TB30783/TB9240.

 

VA0001299344

Viewpoint International, Inc.

 

Kaboom palm : no. (51)TB30801/TB9231.

 

VA0001299324

Viewpoint International, Inc.

 

King of the green.

 

VAu000648586

Viewpoint International, Inc.

 

King of the green : no. 2 : King of the green.

 

VAu000654237

Viewpoint International, Inc.

 

Koi me later : style no. T30493 & T9253.

 

VA0001263917

Viewpoint International, Inc.

 

Kona coast.

 

VA0001221756

Viewpoint International, Inc.

 

Late night tango.

 

VA0001263900

Viewpoint International, Inc.

 

Leaf constellation : no. TB30523.

 

VA0001259267

Viewpoint International, Inc.

 

Leaf it to me.

 

VA0001263885

Viewpoint International, Inc.

 

Leaves of paradise : no. TB-30647.

 

VA0001259273

Viewpoint International, Inc.

 

Leaves over leaves : no. TB-30399.

 

VA0001259272

Viewpoint International, Inc.

 

Light bright lillies : no. TB-30520.

 

VA0001259279

Viewpoint International, Inc.

 

Lily Island : no. TB-30643.

 

VA0001259280

Viewpoint International, Inc.

 

Lily my love.

 

VA0001221765

Viewpoint International, Inc.

 

Lost islands.

 

VA0001221746

Viewpoint International, Inc.

 

[Lotus limbo] : no. 34TB30326.

 

VA0001217913

Viewpoint International, Inc.

 

Love birds : no. 34TB30419.

 

VA0001217922

Viewpoint International, Inc.

 

Luau Lanes.

 

VAu000648588

Viewpoint International, Inc.

 

Luau lanes : (51)TB30753.

 

VA0001299319

Viewpoint International, Inc.

 

Luau lanes : no. TB-30535.

 

VA0001259289

Viewpoint International, Inc.

 

Luscious lovelies.

 

VA0001221773

Viewpoint International, Inc.

 

Lush limbo : (51)TB2651.

 

VA0001297623

Viewpoint International, Inc.

 

Lush limbo (blue) : no. (51)TB2651.

 

VA0001297630

 

6

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

Viewpoint International, Inc.

 

Made in the shade : no. TB-30648.

 

VA0001259261

Viewpoint International, Inc.

 

[Mai tide] : no. TB30438/TB9175.

 

VA0001219393

Viewpoint International, Inc.

 

[Mambo mama] : no. 34TB30354.

 

VA0001217933

Viewpoint International, Inc.

 

Man by pool.

 

VAu000656160

Viewpoint International, Inc.

 

Mandalay.

 

VA0001263894

Viewpoint International, Inc.

 

Margarita mambo : no. (51)TB30811/TB9228.

 

VA0001299333

Viewpoint International, Inc.

 

Martinis & bikinis : no. T7347.

 

VA0001300328

Viewpoint International, Inc.

 

Mirage : no. (51)TB30850.

 

VA0001297628

Viewpoint International, Inc.

 

Mission beach : no. (51)TB2687.

 

VA0001299341

Viewpoint International, Inc.

 

Monkey shack : no. (51)TB30798.

 

VA0001299321

Viewpoint International, Inc.

 

Monte collina : no. TB-30577.

 

VA0001259260

Viewpoint International, Inc.

 

[Moon over Miami] : no. TB30445.

 

VA0001219394

Viewpoint International, Inc.

 

Moonlight Bay.

 

VA0001221745

Viewpoint International, Inc.

 

Moonlit breeze : no. TB-30545.

 

VA0001259266

Viewpoint International, Inc.

 

Naughty noel : no. (44)TB30748/TB9528.

 

VA0001275846

Viewpoint International, Inc.

 

Oasis palm : no. (51)TB30788/TB9.

 

VA0001299343

Viewpoint International, Inc.

 

[Orchid breeze] : no. 34TB30340.

 

VA0001217928

Viewpoint International, Inc.

 

[Orchid sands] : no. TB30591.

 

VA0001247587

Viewpoint International, Inc.

 

[Orchid springs] : no. TB30595.

 

VA0001219337

Viewpoint International, Inc.

 

[Orchids on the run] : no. 34TB30364.

 

VA0001217930

Viewpoint International, Inc.

 

Paint the town.

 

VA0001221752

Viewpoint International, Inc.

 

Palm daddy.

 

VA0001263884

Viewpoint International, Inc.

 

Palm fiction : no. (44)TB30747.

 

VA0001275851

Viewpoint International, Inc.

 

[Palm illusion] : no. 34TB30365.

 

VA0001217918

Viewpoint International, Inc.

 

[Palm pile-it] : no. 34TB30360.

 

VA0001217915

Viewpoint International, Inc.

 

Palm screening : no. (51)TB30809.

 

VA0001299335

Viewpoint International, Inc.

 

[Palm swizzles] : no. 34TB30395.

 

VA0001217917

Viewpoint International, Inc.

 

Palm tiles : no. (51)TB2686.

 

VA0001299338

Viewpoint International, Inc.

 

Palm tree party : no. TB1169.

 

VA0001259275

 

7

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

Viewpoint International, Inc.

 

Paradise detective.

 

VAu000648583

Viewpoint International, Inc.

 

Paradise etchings.

 

VA0001263898

Viewpoint International, Inc.

 

[Paradise found] : no. TB30594.

 

VA0001219349

Viewpoint International, Inc.

 

Paradise LEI.

 

VA0001263922

Viewpoint International, Inc.

 

Paradise pagoda.

 

VA0001263887

Viewpoint International, Inc.

 

Paradise pin up.

 

VAu000648575

Viewpoint International, Inc.

 

[Paradise shadow] : pattern no. TB30584.

 

VA0001219350

Viewpoint International, Inc.

 

[Passion leaf] : no. TB30274.

 

VA0001219423

Viewpoint International, Inc.

 

Pattern TB30659.

 

VA0001282105

Viewpoint International, Inc.

 

Pattern TB30686.

 

VA0001282089

Viewpoint International, Inc.

 

Pattern TB30752.

 

VA0001282084

Viewpoint International, Inc.

 

Petal pusher : no. (51)TB30815.

 

VA0001297633

Viewpoint International, Inc.

 

[Picnic in Provence] : pattern no. TB30446.

 

VA0001219408

Viewpoint International, Inc.

 

Picture perfect : (51)TB30813.

 

VA0001297620

Viewpoint International, Inc.

 

Pineapple flair : no. TB-30544.

 

VA0001259293

Viewpoint International, Inc.

 

Pineapple float : no. (51)TB30797.

 

VA0001299326

Viewpoint International, Inc.

 

Pineapple pizazz.

 

VA0001221750

Viewpoint International, Inc.

 

Pineapple plantation : no. (51)TB30867.

 

VA0001299342

Viewpoint International, Inc.

 

Pineapple soul mate.

 

VA0001221759

Viewpoint International, Inc.

 

Pineapple tango.

 

VA0001221758

Viewpoint International, Inc.

 

Pineapple toss : no. TB-2573.

 

VA0001259283

Viewpoint International, Inc.

 

Pipe dream.

 

VA0001221754

Viewpoint International, Inc.

 

[Play it again] : no. TB30587.

 

VA0001219340

Viewpoint International, Inc.

 

Poinsetta promise.

 

VA0001221747

Viewpoint International, Inc.

 

Postage pick up : no. T30515.

 

VA0001263913

Viewpoint International, Inc.

 

Pot of gold camp.

 

VA0001263891

Viewpoint International, Inc.

 

[Propella palm] : no. TB30433/TB9163.

 

VA0001219385

Viewpoint International, Inc.

 

Putt Daddy.

 

VAu000648591

Viewpoint International, Inc.

 

Putt Daddy II : Putt Daddy.

 

VAu000648590

Viewpoint International, Inc.

 

Putt Daddy III : Putt Daddy : Putt Daddy II.

 

VAu000648589

Viewpoint International, Inc.

 

Queen of the desert : (51)TB30805.

 

VA0001297622

Viewpoint International, Inc.

 

Remote island : style no. T30519, T9263.

 

VA0001263912

 

8

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

Viewpoint International, Inc.

 

[Romantic rendezvous] : no. 34TB30329.

 

VA0001217916

Viewpoint International, Inc.

 

[Rustic paradise] : no. TB30590.

 

VA0001219338

Viewpoint International, Inc.

 

Sail fast live slow : no. T30466, T2964.

 

VA0001300331

Viewpoint International, Inc.

 

Sails call.

 

VAu000648585

Viewpoint International, Inc.

 

Salvadorian.

 

VA0001221767

Viewpoint International, Inc.

 

Samba serenade : no. (51)TB30805.

 

VA0001299340

Viewpoint International, Inc.

 

Samba sunset.

 

VA0001263886

Viewpoint International, Inc.

 

Seafood troops.

 

VA0001263919

Viewpoint International, Inc.

 

Shaded fern toss : no. TB30533.

 

VA0001259292

Viewpoint International, Inc.

 

Shadow palm hibiscus : no. TB-30525.

 

VA0001259291

Viewpoint International, Inc.

 

Shake my day.

 

VAu000648593

Viewpoint International, Inc.

 

Shake my day II : Shake my day.

 

VAu000648592

Viewpoint International, Inc.

 

Smooth sailing.

 

VA0001221772

Viewpoint International, Inc.

 

Snap shot.

 

VA0001263916

Viewpoint International, Inc.

 

[So right, sarong] : no. TB30453.

 

VA0001219388

Viewpoint International, Inc.

 

[South Pacific] : no. TB2556.

 

VA0001219342

Viewpoint International, Inc.

 

Splash dance : no. T7357.

 

VA0001300335

Viewpoint International, Inc.

 

Split decision.

 

VA0001271900

Viewpoint International, Inc.

 

Sports car.

 

VAu000656161

Viewpoint International, Inc.

 

Straight up.

 

VAu000648576

Viewpoint International, Inc.

 

Suite time : (51)TB2667.

 

VA0001299317

Viewpoint International, Inc.

 

Sun baked blossom.

 

VA0001259286

Viewpoint International, Inc.

 

Sundancer : pattern no. TB-2590, fall ‘04.

 

VA0001263753

Viewpoint International, Inc.

 

[Sunset hideaway] : no. TB30359.

 

VA0001219348

Viewpoint International, Inc.

 

Swanky palms : no. (51)TB30794/TB9233.

 

VA0001299327

Viewpoint International, Inc.

 

Swingers only.

 

VAu000648584

Viewpoint International, Inc.

 

Swizzle Inn : no. T30465, T7345.

 

VA0001300332

Viewpoint International, Inc.

 

[Tahiti sweetie] : no. TB30592.

 

VA0001219347

Viewpoint International, Inc.

 

Tahitian breeze.

 

VA0001221753

Viewpoint International, Inc.

 

Tall cool one : no. T7339.

 

VA0001300326

Viewpoint International, Inc.

 

[Tarpum springs] : no. 34TB2530.

 

VA0001217924

Viewpoint International, Inc.

 

TB-2594.

 

VA0001259262

 

9

--------------------------------------------------------------------------------

 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

Viewpoint International, Inc.

 

TB promise me flower : no. TW7147.

 

VA0001214454

Viewpoint International, Inc.

 

TB vines visor embroidery : no. TW7148.

 

VA0001214456

Viewpoint International, Inc.

 

TB2612.

 

VA0001282088

Viewpoint International, Inc.

 

TB30434.

 

VA0001241846

Viewpoint International, Inc.

 

TB30441.

 

VA0001219425

Viewpoint International, Inc.

 

TB30444.

 

VA0001219432

Viewpoint International, Inc.

 

TB30451.

 

VA0001241850

Viewpoint International, Inc.

 

TB30454.

 

VA0001241849

Viewpoint International, Inc.

 

TB30457.

 

VA0001219431

Viewpoint International, Inc.

 

TB30459.

 

VA0001219427

Viewpoint International, Inc.

 

TB30461.

 

VA0001241847

Viewpoint International, Inc.

 

TB30464.

 

VA0001219426

Viewpoint International, Inc.

 

TB30466.

 

VA0001252634

Viewpoint International, Inc.

 

TB30467.

 

VA0001219429

Viewpoint International, Inc.

 

TB30471.

 

VA0001219430

Viewpoint International, Inc.

 

TB30475.

 

VA0001241848

Viewpoint International, Inc.

 

TB30505.

 

VA0001252630

Viewpoint International, Inc.

 

TB30508.

 

VA0001252632

Viewpoint International, Inc.

 

TB30654.

 

VA0001282103

Viewpoint International, Inc.

 

TB30663/9222.

 

VA0001282112

Viewpoint International, Inc.

 

TB30675.

 

VA0001282104

Viewpoint International, Inc.

 

TB30680.

 

VA0001282097

Viewpoint International, Inc.

 

TB30697.

 

VA0001282116

Viewpoint International, Inc.

 

TB30704/TB2618/TB9527.

 

VA0001275848

Viewpoint International, Inc.

 

Teetotaler : no. T7334.

 

VA0001300337

Viewpoint International, Inc.

 

Tennis man.

 

VAu000656162

Viewpoint International, Inc.

 

[Textile infusion] : no. TB30473/TB9169.

 

VA0001219384

Viewpoint International, Inc.

 

[The honeymooner] : no. 34TB1148.

 

VA0001217926

Viewpoint International, Inc.

 

Tiger Lily Lane : no. TB30644.

 

VA0001259276

Viewpoint International, Inc.

 

[Tommy tonga] : no. TB30482/TB9165.

 

VA0001219390

Viewpoint International, Inc.

 

Tranquility isle.

 

VA0001221748

Viewpoint International, Inc.

 

Triple vision : no. (51)TB30829/TB9535.

 

VA0001299331

Viewpoint International, Inc.

 

Tropical atol : no. TB-1173.

 

VA0001259274

Viewpoint International, Inc.

 

[Tropical lace] : no. 34TB30416.

 

VA0001217932

Viewpoint International, Inc.

 

Tropical sketch : no. TB-30534.

 

VA0001259256

 

10

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

Viewpoint International, Inc.

 

Tropical tea party : no. TB-30577.

 

VA0001259264

Viewpoint International, Inc.

 

Tropical treasure.

 

VA0001221751

Viewpoint International, Inc.

 

Turks tiles : no. (51)T30775/TB9230.

 

VA0001299322

Viewpoint International, Inc.

 

Twilight proposal.

 

VA0001221749

Viewpoint International, Inc.

 

[Vacation vixen—back] : no. 34TB30394.

 

VA0001217921

Viewpoint International, Inc.

 

Vacation vixen—bottom.

 

VA0001221757

Viewpoint International, Inc.

 

Vintage vines : no. TB-30528.

 

VA0001259257

Viewpoint International, Inc.

 

Vintage vision.

 

VA0001263914

Viewpoint International, Inc.

 

Volcanic venture.

 

VA0001263901

Viewpoint International, Inc.

 

Wading for love.

 

VA0001263921

Viewpoint International, Inc.

 

Watercolor blossoms : no. TB-30639.

 

VA0001259265

Viewpoint International, Inc.

 

Watercolor floral : no. (51)TB30824.

 

VA0001297624

Viewpoint International, Inc.

 

[Waterfall flowers] : pattern no. TB30587.

 

VA0001219345

Viewpoint International, Inc.

 

Wedding shower.

 

VA0001221774

Viewpoint International, Inc.

 

Which way to Paradise? : (51)TB9237.

 

VA0001299318

Viewpoint International, Inc.

 

Whirlwind.

 

VA0001263893

Viewpoint International, Inc.

 

Windswept floral : (51)TB2674.

 

VA0001297619

Viewpoint International, Inc.

 

[Wings over Rio] : no. TB30465.

 

VA0001219424

Viewpoint International, Inc.

 

Woman kneeling on beach.

 

VAu000656157

Viewpoint International, Inc.

 

Zen and now : no. T30544, T7365.

 

VA0001300338

TOMMY BAHAMA GROUP, INB.

 

LOGO STRIPE TOWEL.

 

VAu000957200

Tommy Bahama Group, Inc.

 

12 Days of Christmas.

 

VAu000956411

Tommy Bahama Group, Inc.

 

20,000 leaves under the sea : no. (61) TB31187.

 

VAu000700403

Tommy Bahama Group, Inc.

 

3-way stop : no. (53) TB30888/TB9543.

 

VAu000672956

Tommy Bahama Group, Inc.

 

3-way stop : no. (53) TB30888/TB9543.

 

VAu000672957

Tommy Bahama Group, Inc.

 

(63)TB30919

 

VA0001349283

Tommy Bahama Group, Inc.

 

(63)TB31235.

 

VA0001349286

Tommy Bahama Group, Inc.

 

(63)TB31238.

 

VA0001349278

Tommy Bahama Group, Inc.

 

(63)TB31243.

 

VA0001349287

 

11

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

(63)TB31245.

 

VA0001349288

Tommy Bahama Group, Inc.

 

(63)TB31251.

 

VA0001349291

Tommy Bahama Group, Inc.

 

(63)TB31257.

 

VA0001349290

Tommy Bahama Group, Inc.

 

(63)TB31270.

 

VA0001349282

Tommy Bahama Group, Inc.

 

(63)TB31275.

 

VA0001349277

Tommy Bahama Group, Inc.

 

(63)TB31282.

 

VA0001349284

Tommy Bahama Group, Inc.

 

(63)TB31284.

 

VA0001349276

Tommy Bahama Group, Inc.

 

(63)TB31292.

 

VA0001349281

Tommy Bahama Group, Inc.

 

(63)TB9335.

 

VA0001349285

Tommy Bahama Group, Inc.

 

(63)TB9340.

 

VA0001349292

Tommy Bahama Group, Inc.

 

(63)TB9341.

 

VA0001349275

Tommy Bahama Group, Inc.

 

63 TB9348.

 

VA0001356793

Tommy Bahama Group, Inc.

 

(63)TB9350.

 

VA0001349289

Tommy Bahama Group, Inc.

 

63 TB9357.

 

VA0001356792

Tommy Bahama Group, Inc.

 

(63)TB9361.

 

VA0001349293

TOMMY BAHAMA GROUP, INC.

 

(71) IS3133 KING FISHER.

 

VA0001625257

TOMMY BAHAMA GROUP, INC.

 

(73) GP115.

 

VAu000975988

TOMMY BAHAMA GROUP, INC.

 

(73) GP117.

 

VAu000975987

TOMMY BAHAMA GROUP, INC.

 

(73) GP123.

 

VAu000975985

TOMMY BAHAMA GROUP, INC.

 

(73) GP2022.

 

VAu000975990

TOMMY BAHAMA GROUP, INC.

 

(73) GP2024.

 

VAu000975982

TOMMY BAHAMA GROUP, INC.

 

(73) GP2037.

 

VAu000975992

Tommy Bahama Group, Inc.

 

(73) IS3165 KRAIN.

 

VA0001625267

Tommy Bahama Group, Inc.

 

(74) IS3197 EDGAR.

 

VAu000954851

TOMMY BAHAMA GROUP, INC.

 

(74) TB31553.

 

VA0001653316

TOMMY BAHAMA GROUP, INC.

 

(74) TB31558.

 

VA0001653266

TOMMY BAHAMA GROUP, INC.

 

(74) TB31561.

 

VA0001653254

TOMMY BAHAMA GROUP, INC.

 

(74) TB31562.

 

VA0001653328

TOMMY BAHAMA GROUP, INC.

 

(74) TB31564.

 

VA0001653296

 

12

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB31565.

 

VA0001653283

TOMMY BAHAMA GROUP, INC.

 

(74) TB31569.

 

VA0001647628

TOMMY BAHAMA GROUP, INC.

 

(74) TB31572.

 

VA0001647645

TOMMY BAHAMA GROUP, INC.

 

(74) TB31573.

 

VA0001647600

TOMMY BAHAMA GROUP, INC.

 

(74) TB31575.

 

VA0001647641

TOMMY BAHAMA GROUP, INC.

 

(74) TB31577.

 

VA0001647649

TOMMY BAHAMA GROUP, INC.

 

(74) TB31579.

 

VA0001653324

TOMMY BAHAMA GROUP, INC.

 

(74) TB31585.

 

VA0001647648

TOMMY BAHAMA GROUP, INC.

 

(74) TB31586.

 

VA0001653336

TOMMY BAHAMA GROUP, INC.

 

(74) TB31587.

 

VA0001653320

TOMMY BAHAMA GROUP, INC.

 

(74) TB31588.

 

VA0001653325

TOMMY BAHAMA GROUP, INC.

 

(74) TB31589.

 

VA0001647643

TOMMY BAHAMA GROUP, INC.

 

(74) TB31590.

 

VA0001658807

TOMMY BAHAMA GROUP, INC.

 

(74) TB31593.

 

VA0001653327

TOMMY BAHAMA GROUP, INC.

 

(74) TB31598.

 

VA0001653323

TOMMY BAHAMA GROUP, INC.

 

(74) TB31599.

 

VA0001653329

TOMMY BAHAMA GROUP, INC.

 

(74) TB31601.

 

VA0001653274

TOMMY BAHAMA GROUP, INC.

 

(74) TB31606.

 

VA0001653339

TOMMY BAHAMA GROUP, INC.

 

(74) TB31610.

 

VA0001647644

TOMMY BAHAMA GROUP, INC.

 

(74) TB31618.

 

VA0001653338

TOMMY BAHAMA GROUP, INC.

 

(74) TB9449.

 

VA0001653284

 

13

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB9450.

 

VA0001653277

TOMMY BAHAMA GROUP, INC.

 

(74) TB9451.

 

VA0001653286

TOMMY BAHAMA GROUP, INC.

 

(74) TB9453.

 

VA0001653280

TOMMY BAHAMA GROUP, INC.

 

(74) TB9455.

 

VA0001653276

TOMMY BAHAMA GROUP, INC.

 

(74) TB9457.

 

VA0001653289

TOMMY BAHAMA GROUP, INC.

 

(74) TB9458.

 

VA0001653258

TOMMY BAHAMA GROUP, INC.

 

(74) TB9459.

 

VA0001653281

TOMMY BAHAMA GROUP, INC.

 

(74) TB9461.

 

VA0001653267

TOMMY BAHAMA GROUP, INC.

 

(74) TB9462.

 

VA0001653265

TOMMY BAHAMA GROUP, INC.

 

(74) TB9463.

 

VA0001653279

TOMMY BAHAMA GROUP, INC.

 

(74) TB9464.

 

VA0001653246

TOMMY BAHAMA GROUP, INC.

 

(74) TB9466.

 

VA0001653256

TOMMY BAHAMA GROUP, INC.

 

(74) TB9469.

 

VA0001653248

TOMMY BAHAMA GROUP, INC.

 

(74) TB9471.

 

VA0001653282

TOMMY BAHAMA GROUP, INC.

 

(74) TB9476.

 

VA0001653293

TOMMY BAHAMA GROUP, INC.

 

(74) TB9477.

 

VA0001653249

TOMMY BAHAMA GROUP, INC.

 

(74) TBYD3439.

 

VA0001647647

TOMMY BAHAMA GROUP, INC.

 

(81) GP129.

 

VA0001631996

TOMMY BAHAMA GROUP, INC.

 

(81) GP130.

 

VA0001632004

TOMMY BAHAMA GROUP, INC.

 

(81) GP142.

 

VA0001631993

TOMMY BAHAMA GROUP, INC.

 

(81) GP2078.

 

VA0001632005

 

14

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) GP2088.

 

VA0001632525

TOMMY BAHAMA GROUP, INC.

 

(81) GP2101.

 

VA0001631998

TOMMY BAHAMA GROUP, INC.

 

(81) GP2122.

 

VA0001631999

TOMMY BAHAMA GROUP, INC.

 

(81) GP2130.

 

VA0001632003

TOMMY BAHAMA GROUP, INC.

 

(81) GP422.

 

VA0001632006

TOMMY BAHAMA GROUP, INC.

 

(81) GYD2105.

 

VA0001632523

Tommy Bahama Group, Inc.

 

(81) IS3199 BONSAI.

 

VAu000954831

TOMMY BAHAMA GROUP, INC.

 

(81) TB1221.

 

VA0001632977

TOMMY BAHAMA GROUP, INC.

 

(81) TB2977.

 

VA0001632976

TOMMY BAHAMA GROUP, INC.

 

(81) TB31422.

 

VA0001632974

TOMMY BAHAMA GROUP, INC.

 

(81) TB31631.

 

VA0001632970

TOMMY BAHAMA GROUP, INC.

 

(81) TB31635.

 

VA0001632971

TOMMY BAHAMA GROUP, INC.

 

(81) TB31643.

 

VA0001632973

TOMMY BAHAMA GROUP, INC.

 

(81) TB31646.

 

VA0001632975

TOMMY BAHAMA GROUP, INC.

 

(81) TB31648.

 

VA0001632978

TOMMY BAHAMA GROUP, INC.

 

(81) TB31649.

 

VA0001634025

TOMMY BAHAMA GROUP, INC.

 

(81) TB31654.

 

VA0001634024

TOMMY BAHAMA GROUP, INC.

 

(81) TB31656.

 

VA0001634023

TOMMY BAHAMA GROUP, INC.

 

(81) TB31657.

 

VA0001634022

TOMMY BAHAMA GROUP, INC.

 

(81) TB31660.

 

VA0001634021

TOMMY BAHAMA GROUP, INC.

 

(81) TB31662.

 

VA0001634026

 

15

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB31667/TB31707.

 

VA0001634020

TOMMY BAHAMA GROUP, INC.

 

(81) TB31668.

 

VA0001634029

TOMMY BAHAMA GROUP, INC.

 

(81) TB31670.

 

VA0001634028

TOMMY BAHAMA GROUP, INC.

 

(81) TB31671.

 

VA0001634027

TOMMY BAHAMA GROUP, INC.

 

(81) TB31672.

 

VA0001633964

TOMMY BAHAMA GROUP, INC.

 

(81) TB31673.

 

VA0001633976

TOMMY BAHAMA GROUP, INC.

 

(81) TB31674.

 

VA0001633975

TOMMY BAHAMA GROUP, INC.

 

(81) TB31676.

 

VA0001633974

TOMMY BAHAMA GROUP, INC.

 

(81) TB31680.

 

VA0001633973

TOMMY BAHAMA GROUP, INC.

 

(81) TB31681.

 

VA0001633972

TOMMY BAHAMA GROUP, INC.

 

(81) TB31689.

 

VA0001633971

TOMMY BAHAMA GROUP, INC.

 

(81) TB31691.

 

VA0001633970

TOMMY BAHAMA GROUP, INC.

 

(81) TB31766.

 

VA0001633968

TOMMY BAHAMA GROUP, INC.

 

(81) TB9366.

 

VA0001633967

TOMMY BAHAMA GROUP, INC.

 

(81) TB9390.

 

VA0001633966

TOMMY BAHAMA GROUP, INC.

 

(81) TB9406.

 

VA0001633965

TOMMY BAHAMA GROUP, INC.

 

(81) TB9408.

 

VA0001633959

TOMMY BAHAMA GROUP, INC.

 

(81) TB9411.

 

VA0001633958

TOMMY BAHAMA GROUP, INC.

 

(81) TB9435.

 

VA0001633956

TOMMY BAHAMA GROUP, INC.

 

(81) TB9457.

 

VA0001633953

TOMMY BAHAMA GROUP, INC.

 

(81) TB9459.

 

VA0001633950

 

16

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB9482.

 

VA0001633960

TOMMY BAHAMA GROUP, INC.

 

(81) TB9483.

 

VA0001633951

TOMMY BAHAMA GROUP, INC.

 

(81) TB9484/TB31632.

 

VA0001633949

TOMMY BAHAMA GROUP, INC.

 

(81) TB9484/TB31632.

 

VA0001632972

TOMMY BAHAMA GROUP, INC.

 

(81) TB9485.

 

VA0001633948

TOMMY BAHAMA GROUP, INC.

 

(81) TB9486.

 

VA0001633946

TOMMY BAHAMA GROUP, INC.

 

(81) TB9490.

 

VA0001633955

TOMMY BAHAMA GROUP, INC.

 

(81) TB9492.

 

VA0001633182

TOMMY BAHAMA GROUP, INC.

 

(81) TB9493.

 

VA0001633172

TOMMY BAHAMA GROUP, INC.

 

(81) TB9496.

 

VA0001633173

TOMMY BAHAMA GROUP, INC.

 

(81) TB9497.

 

VA0001633174

TOMMY BAHAMA GROUP, INC.

 

(81) TB9498.

 

VA0001633176

TOMMY BAHAMA GROUP, INC.

 

(81) TB9502.

 

VA0001633181

TOMMY BAHAMA GROUP, INC.

 

(81) TB9503.

 

VA0001633177

TOMMY BAHAMA GROUP, INC.

 

(81) TB9504.

 

VA0001633178

TOMMY BAHAMA GROUP, INC.

 

(81) TB9507.

 

VA0001633179

TOMMY BAHAMA GROUP, INC.

 

(81) TB9508.

 

VA0001633180

TOMMY BAHAMA GROUP, INC.

 

(81) TB9512.

 

VA0001633175

TOMMY BAHAMA GROUP, INC.

 

(83) GP2179.

 

VA0001647558

TOMMY BAHAMA GROUP, INC.

 

(83) GP2202.

 

VA0001647559

TOMMY BAHAMA GROUP, INC.

 

(83) GWP149.

 

VA0001647553

 

17

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) GWP152.

 

VA0001647560

TOMMY BAHAMA GROUP, INC.

 

(83) GWP154.

 

VA0001653345

TOMMY BAHAMA GROUP, INC.

 

(83) GWP156.

 

VA0001653351

TOMMY BAHAMA GROUP, INC.

 

(83) GWP157.

 

VA0001653344

TOMMY BAHAMA GROUP, INC.

 

(83) GWP161.

 

VA0001653341

TOMMY BAHAMA GROUP, INC.

 

(83) GWP2171.

 

VA0001647562

TOMMY BAHAMA GROUP, INC.

 

(83) GWP2172.

 

VA0001647563

TOMMY BAHAMA GROUP, INC.

 

(83) GWP2185.

 

VA0001647551

TOMMY BAHAMA GROUP, INC.

 

(83) GWP2208.

 

VA0001647554

TOMMY BAHAMA GROUP, INC.

 

(83) T31952.

 

VA0001653354

TOMMY BAHAMA GROUP, INC.

 

(83) T32163.

 

VA0001653347

TOMMY BAHAMA GROUP, INC.

 

(83) T32169.

 

VA0001653340

TOMMY BAHAMA GROUP, INC.

 

(83) T32223.

 

VA0001653353

TOMMY BAHAMA GROUP, INC.

 

(83) T32226.

 

VA0001653348

TOMMY BAHAMA GROUP, INC.

 

(83) T32227.

 

VA0001653358

TOMMY BAHAMA GROUP, INC.

 

(83) TB2990/TB31732.

 

VA0001647672

TOMMY BAHAMA GROUP, INC.

 

(83) TB31747.

 

VA0001647673

TOMMY BAHAMA GROUP, INC.

 

(83) TB31748.

 

VA0001647670

TOMMY BAHAMA GROUP, INC.

 

(83) TB31751.

 

VA0001647674

TOMMY BAHAMA GROUP, INC.

 

(83) TB31761.

 

VA0001647671

TOMMY BAHAMA GROUP, INC.

 

(83) TB31763.

 

VA0001647668

 

18

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) TB31776.

 

VA0001647666

TOMMY BAHAMA GROUP, INC.

 

(83) TB31791.

 

VA0001647667

TOMMY BAHAMA GROUP, INC.

 

(83) TB31797.

 

VA0001647736

TOMMY BAHAMA GROUP, INC.

 

(83) TB9510.

 

VA0001647692

TOMMY BAHAMA GROUP, INC.

 

(83) TB9516.

 

VA0001647695

TOMMY BAHAMA GROUP, INC.

 

(83) TB9520.

 

VA0001647704

TOMMY BAHAMA GROUP, INC.

 

(83) TB9523.

 

VA0001647691

TOMMY BAHAMA GROUP, INC.

 

(83) TB9524.

 

VA0001647693

TOMMY BAHAMA GROUP, INC.

 

(83) TB9527.

 

VA0001647694

TOMMY BAHAMA GROUP, INC.

 

(83) TB9528.

 

VA0001647734

TOMMY BAHAMA GROUP, INC.

 

(83) TB9533.

 

VA0001647669

TOMMY BAHAMA GROUP, INC.

 

(83) TB9534.

 

VA0001647714

TOMMY BAHAMA GROUP, INC.

 

(83) TB9536.

 

VA0001647722

TOMMY BAHAMA GROUP, INC.

 

(83) TB9539.

 

VA0001647717

TOMMY BAHAMA GROUP, INC.

 

(83) TB9543.

 

VA0001647700

TOMMY BAHAMA GROUP, INC.

 

(83) TB9544.

 

VA0001647709

TOMMY BAHAMA GROUP, INC.

 

(83) TB9545.

 

VA0001647727

TOMMY BAHAMA GROUP, INC.

 

(84)T32291.

 

VA0001653712

TOMMY BAHAMA GROUP, INC.

 

(84)T32292.

 

VA0001653709

TOMMY BAHAMA GROUP, INC.

 

(84)T32298.

 

VA0001653707

TOMMY BAHAMA GROUP, INC.

 

(84)T32307.

 

VA0001653714

 

19

--------------------------------------------------------------------------------

 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)T32323.

 

VA0001653699

TOMMY BAHAMA GROUP, INC.

 

(84)TB31816.

 

VA0001657517

TOMMY BAHAMA GROUP, INC.

 

(84)TB31819.

 

VA0001657528

TOMMY BAHAMA GROUP, INC.

 

(84)TB31827B.

 

VA0001657534

TOMMY BAHAMA GROUP, INC.

 

(84)TB31828.

 

VA0001657495

TOMMY BAHAMA GROUP, INC.

 

(84)TB31830.

 

VA0001657511

TOMMY BAHAMA GROUP, INC.

 

(84)TB31831.

 

VA0001657538

TOMMY BAHAMA GROUP, INC.

 

(84)TB31836.

 

VA0001657540

TOMMY BAHAMA GROUP, INC.

 

(84)TB31840A.

 

VA0001657503

TOMMY BAHAMA GROUP, INC.

 

(84)TB31846.

 

VA0001657501

TOMMY BAHAMA GROUP, INC.

 

(84)TB31852.

 

VA0001657525

TOMMY BAHAMA GROUP, INC.

 

(84)TB31855.

 

VA0001657479

TOMMY BAHAMA GROUP, INC.

 

(84)TB31856.

 

VA0001657485

TOMMY BAHAMA GROUP, INC.

 

(84)TB31859.

 

VA0001657481

TOMMY BAHAMA GROUP, INC.

 

(84)TB31870.

 

VA0001657484

TOMMY BAHAMA GROUP, INC.

 

(84)TB31873.

 

VA0001653702

TOMMY BAHAMA GROUP, INC.

 

(84)TB31877.

 

VA0001657487

TOMMY BAHAMA GROUP, INC.

 

(84)TB31878.

 

VA0001657493

TOMMY BAHAMA GROUP, INC.

 

(84)TB31885.

 

VA0001657497

TOMMY BAHAMA GROUP, INC.

 

(84)TB9512.

 

VA0001657494

TOMMY BAHAMA GROUP, INC.

 

(84)TB9547.

 

VA0001657488

 

20

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)TB9548.

 

VA0001657491

TOMMY BAHAMA GROUP, INC.

 

(84)TB9555.

 

VA0001647654

TOMMY BAHAMA GROUP, INC.

 

(84)TB9556.

 

VA0001647655

TOMMY BAHAMA GROUP, INC.

 

(84)TB9559.

 

VA0001647659

TOMMY BAHAMA GROUP, INC.

 

(84)TB9561.

 

VA0001647660

TOMMY BAHAMA GROUP, INC.

 

(84)TB9562.

 

VA0001647651

TOMMY BAHAMA GROUP, INC.

 

(84)TB9564.

 

VA0001647662

TOMMY BAHAMA GROUP, INC.

 

(84)TB9569.

 

VA0001647663

TOMMY BAHAMA GROUP, INC.

 

(84)TB9574.

 

VA0001647665

TOMMY BAHAMA GROUP, INC.

 

(84)TB9575.

 

VA0001647614

TOMMY BAHAMA GROUP, INC.

 

(84)TB9576.

 

VA0001647664

TOMMY BAHAMA GROUP, INC.

 

(84)TBYD3608.

 

VA0001653705

TOMMY BAHAMA GROUP, INC.

 

(84)TBYD3610.

 

VA0001653676

TOMMY BAHAMA GROUP, INC.

 

(91) GP2227.

 

VA0001657937

TOMMY BAHAMA GROUP, INC.

 

(91) T32510.

 

VA0001659333

TOMMY BAHAMA GROUP, INC.

 

(91) T32514.

 

VA0001659061

TOMMY BAHAMA GROUP, INC.

 

(91) T32526.

 

VA0001659057

TOMMY BAHAMA GROUP, INC.

 

(91) T32527.

 

VA0001659038

TOMMY BAHAMA GROUP, INC.

 

(91) T32535.

 

VA0001659044

TOMMY BAHAMA GROUP, INC.

 

(91) T32542.

 

VA0001659380

TOMMY BAHAMA GROUP, INC.

 

(91) T9592.

 

VA0001659344

 

21

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB20012.

 

VA0001657948

TOMMY BAHAMA GROUP, INC.

 

(91) TB20019.

 

VA0001657936

TOMMY BAHAMA GROUP, INC.

 

(91) TB31447.

 

VA0001657946

TOMMY BAHAMA GROUP, INC.

 

(91) TB31909.

 

VA0001657945

TOMMY BAHAMA GROUP, INC.

 

(91) TB31921.

 

VA0001657943

TOMMY BAHAMA GROUP, INC.

 

(91) TB31926.

 

VA0001658036

TOMMY BAHAMA GROUP, INC.

 

(91) TB31928.

 

VA0001658025

TOMMY BAHAMA GROUP, INC.

 

(91) TB31930.

 

VA0001658035

TOMMY BAHAMA GROUP, INC.

 

(91) TB31931.

 

VA0001658038

TOMMY BAHAMA GROUP, INC.

 

(91) TB31934A/TB31934B.

 

VA0001661399

TOMMY BAHAMA GROUP, INC.

 

(91) TB31935.

 

VA0001661738

TOMMY BAHAMA GROUP, INC.

 

(91) TB31937.

 

VA0001661735

TOMMY BAHAMA GROUP, INC.

 

(91) TB31938.

 

VA0001661732

TOMMY BAHAMA GROUP, INC.

 

(91) TB31943.

 

VA0001661402

TOMMY BAHAMA GROUP, INC.

 

(91) TB31944A+B/TBEM977.

 

VA0001661442

TOMMY BAHAMA GROUP, INC.

 

(91) TB31947.

 

VA0001661436

TOMMY BAHAMA GROUP, INC.

 

(91) TB31948.

 

VA0001661717

TOMMY BAHAMA GROUP, INC.

 

(91) TB31949.

 

VA0001661727

TOMMY BAHAMA GROUP, INC.

 

(91) TB31952.

 

VA0001661728

TOMMY BAHAMA GROUP, INC.

 

(91) TB31955.

 

VA0001660423

TOMMY BAHAMA GROUP, INC.

 

(91) TB31956.

 

VA0001660420

 

22

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB31958.

 

VA0001660587

TOMMY BAHAMA GROUP, INC.

 

(91) TB31962A.

 

VA0001660418

TOMMY BAHAMA GROUP, INC.

 

(91) TB31964.

 

VA0001660419

TOMMY BAHAMA GROUP, INC.

 

(91) TB31965/TBEM988.

 

VA0001660417

TOMMY BAHAMA GROUP, INC.

 

(91) TB31968.

 

VA0001660416

TOMMY BAHAMA GROUP, INC.

 

(91) TB31977.

 

VA0001660424

TOMMY BAHAMA GROUP, INC.

 

(91) TB31978.

 

VA0001660422

TOMMY BAHAMA GROUP, INC.

 

(91) TB31985.

 

VA0001660421

TOMMY BAHAMA GROUP, INC.

 

(91) TB31987/TBEM8.

 

VA0001661401

TOMMY BAHAMA GROUP, INC.

 

(91) TB9578.

 

VA0001661412

TOMMY BAHAMA GROUP, INC.

 

(91) TB9579.

 

VA0001661410

TOMMY BAHAMA GROUP, INC.

 

(91) TB9581.

 

VA0001661408

TOMMY BAHAMA GROUP, INC.

 

(91) TB9582.

 

VA0001661405

TOMMY BAHAMA GROUP, INC.

 

(91) TB9585.

 

VA0001661403

TOMMY BAHAMA GROUP, INC.

 

(91) TB9586.

 

VA0001659377

TOMMY BAHAMA GROUP, INC.

 

(91) TB9589.

 

VA0001659340

TOMMY BAHAMA GROUP, INC.

 

(91) TB9590.

 

VA0001659098

TOMMY BAHAMA GROUP, INC.

 

(91) TB9595.

 

VA0001659364

TOMMY BAHAMA GROUP, INC.

 

(91) TB9596.

 

VA0001659368

TOMMY BAHAMA GROUP, INC.

 

(91) TB9598.

 

VA0001661426

TOMMY BAHAMA GROUP, INC.

 

(91) TB9599.

 

VA0001659372

 

23

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB9605.

 

VA0001659328

TOMMY BAHAMA GROUP, INC.

 

(91) TB9608.

 

VA0001659049

TOMMY BAHAMA GROUP, INC.

 

(91) TB9611.

 

VA0001659073

TOMMY BAHAMA GROUP, INC.

 

(91) TB9612.

 

VA0001659135

TOMMY BAHAMA GROUP, INC.

 

(91) TB9613/TB1238.

 

VA0001659069

TOMMY BAHAMA GROUP, INC.

 

(91) TB9614.

 

VA0001659065

TOMMY BAHAMA GROUP, INC.

 

(91) TB9616.

 

VA0001659116

TOMMY BAHAMA GROUP, INC.

 

(91) TB9617.

 

VA0001659103

TOMMY BAHAMA GROUP, INC.

 

(91) TB9618.

 

VA0001659336

TOMMY BAHAMA GROUP, INC.

 

(91) TB9620.

 

VA0001659032

TOMMY BAHAMA GROUP, INC.

 

(91) TBG EMB68.

 

VA0001659122

TOMMY BAHAMA GROUP, INC.

 

(91) TBG EMB70.

 

VA0001659083

Tommy Bahama Group, Inc.

 

Agave jungle : (64) TB31349.

 

VA0001404772

TOMMY BAHAMA GROUP, INC.

 

ALL SHOOK UP.

 

VA0001633954

Tommy Bahama Group, Inc.

 

Amazon palm : no. (71) TB31407.

 

VA0001399075

Tommy Bahama Group, Inc.

 

Anchor’s away : no. (61) TB31117.

 

VAu000700398

Tommy Bahama Group, Inc.

 

Apertif : no. (73) TB31528.

 

VA0001416775

Tommy Bahama Group, Inc.

 

Aqua bloom : no. (61) TB9305.

 

VAu000700417

Tommy Bahama Group, Inc.

 

Aruba palms : (54) TBYD3150.

 

VAu000676353

Tommy Bahama Group, Inc.

 

Aruban nights : (54) TB31011/9277.

 

VAu000676350

Tommy Bahama Group, Inc.

 

Back to Pair-A-Dice.

 

VAu000956412

Tommy Bahama Group, Inc.

 

Backseat Grill.

 

VAu000956416

Tommy Bahama Group, Inc.

 

Bahama bam boo : no. (53) TB30456.

 

VAu000672937

Tommy Bahama Group, Inc.

 

Bahama henna : no. (61)TB2784.

 

VA0001383819

Tommy Bahama Group, Inc.

 

Baja breeze : (54) TB31070

 

VAu000676347

 

24

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Balinese blossoms : no. (61)TB31127 (wovens)/TB2809(knits)

 

VA0001383824

Tommy Bahama Group, Inc.

 

Bamboo aboard : no. (61) TB31087.

 

VAu000700429

Tommy Bahama Group, Inc.

 

Bamboo cove : no. (73) TB31490.

 

VA0001416767

Tommy Bahama Group, Inc.

 

Bamboo haku : no. (61) TB31202.

 

VAu000700438

Tommy Bahama Group, Inc.

 

Bamboo island.

 

VAu000729412

Tommy Bahama Group, Inc.

 

Banana tienda : no. (61) TB31088.

 

VAu000700430

Tommy Bahama Group, Inc.

 

Bandana beauty.

 

VAu000725443

TOMMY BAHAMA GROUP, INC.

 

BAREFOOT BAR.

 

VAu000963177

Tommy Bahama Group, Inc.

 

Batik la chique : no. (73) TB31488.

 

VA0001416744

Tommy Bahama Group, Inc.

 

BBQ eskew : (64) TB9382/TB9383.

 

VA0001404756

Tommy Bahama Group, Inc.

 

Beautiful orchid.

 

VAu000729415

Tommy Bahama Group, Inc.

 

Beautiful orchid engineered.

 

VAu000729411

Tommy Bahama Group, Inc.

 

Beauty on the beach : (64) TB9385.

 

VA0001404757

Tommy Bahama Group, Inc.

 

Bed with leaf pattern linens.

 

VAu000647382

Tommy Bahama Group, Inc.

 

Beyond the bungalow : no. (61)TB31148.

 

VA0001383828

Tommy Bahama Group, Inc.

 

Big bird.

 

VAu000665729

TOMMY BAHAMA GROUP, INC.

 

BILL COLLECTOR BAR.

 

VAu000957155

Tommy Bahama Group, Inc.

 

Bird is the word : (64) TB9264.

 

VA0001404769

Tommy Bahama Group, Inc.

 

Bird watching : no. 63 TB31264.

 

VA0001356796

Tommy Bahama Group, Inc.

 

Birds afloat : no. (53) TB2727.

 

VAu000672942

Tommy Bahama Group, Inc.

 

Bloom service : no. (61) TB9299

 

VAu000700414

Tommy Bahama Group, Inc.

 

Blossoms galore.

 

VAu000702559

TOMMY BAHAMA GROUP, INC.

 

BOARDS OF A FEATHER.

 

VAu000957595

Tommy Bahama Group, Inc.

 

Bombay blooms : no. (53) TB30951/9251.

 

VAu000672946

Tommy Bahama Group, Inc.

 

Bombay greetings : (63) TB31241.

 

VA0001356865

 

25

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Bordeaux blooms : no. (73) TB31496.

 

VA0001416756

Tommy Bahama Group, Inc.

 

Born to swing.

 

VAu000685936

Tommy Bahama Group, Inc.

 

Brighten beachy : (64) TB9367.

 

VA0001404762

Tommy Bahama Group, Inc.

 

Bungalow blooms : GP108.

 

VA0001404794

Tommy Bahama Group, Inc.

 

Bungalow Blues.

 

VAu000972581

Tommy Bahama Group, Inc.

 

Bungalow Blues Garden.

 

VAu000956108

Tommy Bahama Group, Inc.

 

Bungalow Blues Jamboree.

 

VAu000956132

Tommy Bahama Group, Inc.

 

Bungalow Blues Played in the Shade.

 

VAu000956139

Tommy Bahama Group, Inc.

 

Bursting Bouquet : no. TB (53)30916.

 

VAu000667410

Tommy Bahama Group, Inc.

 

Cactus cantina : (54) TB31009/9547.

 

VAu000676368

Tommy Bahama Group, Inc.

 

Calistoga canopy : no. (73) TB31485.

 

VA0001416769

Tommy Bahama Group, Inc.

 

Call to hula : (63) TB31255.

 

VA0001356864

Tommy Bahama Group, Inc.

 

Capri coast dress and skirt.

 

VA0001427900

Tommy Bahama Group, Inc.

 

Capri coast shirt.

 

VA0001427892

Tommy Bahama Group, Inc.

 

Carnival garden : (71) TB31402.

 

VA0001404798

Tommy Bahama Group, Inc.

 

Casa Blanca ; Azul.

 

VAu000665719

Tommy Bahama Group, Inc.

 

Casa Blanca ; Rojo.

 

VAu000665720

Tommy Bahama Group, Inc.

 

Casa de flora : (64) TB9366.

 

VA0001404763

Tommy Bahama Group, Inc.

 

Casa del Habano : no. (53) TB30928/9545.

 

VAu000672941

Tommy Bahama Group, Inc.

 

Casino Coast : (64) TB31357.

 

VA0001404776

TOMMY BAHAMA GROUP, INC.

 

CASTING CALL.

 

VAu000957209

Tommy Bahama Group, Inc.

 

Casual moments.

 

VAu000725445

Tommy Bahama Group, Inc.

 

Cat-chi : no. (54) TB30981.

 

VAu000672345

Tommy Bahama Group, Inc.

 

Cat’s meow : no. (54) TB30984.

 

VAu000672344

Tommy Bahama Group, Inc.

 

Celebration : no. TB (53)30954.

 

VAu000667418

Tommy Bahama Group, Inc.

 

Chair affair.

 

VAu000725444

Tommy Bahama Group, Inc.

 

Channel surfer : no. (71) TB9400.

 

VA0001399057

Tommy Bahama Group, Inc.

 

Charms of the kasbah : no. (61)TB31138(wovens)/TB31137(borders)

 

VA0001383822

Tommy Bahama Group, Inc.

 

Cherry blossom dress.

 

VAu000729416

Tommy Bahama Group, Inc.

 

Cherry blossom scarf : no. (64)TW7226.

 

VAu000734883

 

26

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Cherry blossom skirt.

 

VAu000729414

Tommy Bahama Group, Inc.

 

Chill time denim.

 

VAu000725449

Tommy Bahama Group, Inc.

 

Citrus garden : no. (61)TB2790 (knit/TB31145(woven)

 

VA0001383829

Tommy Bahama Group, Inc.

 

Clear flower.

 

VAu000668308

Tommy Bahama Group, Inc.

 

Climbing vines : no. (63)TB31331.

 

VAu000695531

Tommy Bahama Group, Inc.

 

Coastline craze : (54) TB31034/9280.

 

VAu000676356

Tommy Bahama Group, Inc.

 

Cocktail cruise : (63) TB9345.

 

VA0001356856

Tommy Bahama Group, Inc.

 

Conga Miranda : T31640 (embroidered shirt)

 

VAu000744762

Tommy Bahama Group, Inc.

 

Cool breeze beauty.

 

VAu000725440

Tommy Bahama Group, Inc.

 

Copa Cabana : GP107.

 

VA0001404779

Tommy Bahama Group, Inc.

 

Copabanana : (71) TB30680.

 

VA0001404790

Tommy Bahama Group, Inc.

 

Corsica cactus : (54) tb31016.

 

VAu000676337

Tommy Bahama Group, Inc.

 

Courtly columns : no. (61)TB31231.

 

VA0001383816

Tommy Bahama Group, Inc.

 

Coyote cove : no. (73) TB31493.

 

VA0001416764

Tommy Bahama Group, Inc.

 

Crustacean formation : no. (71) TB31445/TB9424.

 

VA0001399064

Tommy Bahama Group, Inc.

 

Cuban cove seeker : no. (61) TB9311.

 

VAu000700418

Tommy Bahama Group, Inc.

 

Cubano cascade : no. (61) TB9308.

 

VAu000700424

Tommy Bahama Group, Inc.

 

Daily double : no. T31807.

 

VAu000750258

Tommy Bahama Group, Inc.

 

Dancing daylight : no. (54) TB31063.

 

VAu000672348

Tommy Bahama Group, Inc.

 

Del sol stripe ; Agua.

 

VAu000665717

Tommy Bahama Group, Inc.

 

Del sol stripe ; Limon.

 

VAu000665718

Tommy Bahama Group, Inc.

 

Desert jungle : no. TBW30070

 

VAu000747021

TOMMY BAHAMA GROUP, INC.

 

DESERT PHOENIX.

 

VAu000957221

Tommy Bahama Group, Inc.

 

Desert surf : no. (73) TB31530.

 

VA0001416758

TOMMY BAHAMA GROUP, INC.

 

DESPERATE STEAK KNIVES

 

VAu000957156

Tommy Bahama Group, Inc.

 

Destination relaxation : no. (71) TB9399.

 

VA0001399065

Tommy Bahama Group, Inc.

 

Destination vacation : (71) TB9411.

 

VA0001396861

 

27

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Destination vacation towel : TR727 (towel).

 

VAu000744769

Tommy Bahama Group, Inc.

 

Dive & dash : (64) TB9369.

 

VA0001404764

Tommy Bahama Group, Inc.

 

Diver’s delight : no. (61) TB9318.

 

VAu000700406

Tommy Bahama Group, Inc.

 

Don Juan de palmo : no. (61) TB31094.

 

VAu000700399

TOMMY BAHAMA GROUP, INC.

 

DOWN SHIFT

 

VAu000963174

Tommy Bahama Group, Inc.

 

Dragon racing : (54) TB31012/9273/9546.

 

VAu000676341

Tommy Bahama Group, Inc.

 

Dune garden : no. (73) TB31531.

 

VA0001416774

Tommy Bahama Group, Inc.

 

Early bird : (64) TB31352.

 

VA0001404750

Tommy Bahama Group, Inc.

 

El Grande : no. (53) TB30949.

 

VAu000672929

TOMMY BAHAMA GROUP, INC.

 

EX PRESIDENTE’ CAMP.

 

VAu000957464

Tommy Bahama Group, Inc.

 

Fade Out Ave. : no. (61) TB9320.

 

VAu000700404

Tommy Bahama Group, Inc.

 

Fall fronds : no. (63)TB2862.

 

VAu000695535

Tommy Bahama Group, Inc.

 

Fan club : no. (61) TB31116.

 

VAu000700407

Tommy Bahama Group, Inc.

 

Fan mail : no. (73) TB9441.

 

VA0001416754

Tommy Bahama Group, Inc.

 

Fanbrella : no. (61) TB31110.

 

VAu000700434

Tommy Bahama Group, Inc.

 

Fantango : no. (61) TB31076.

 

VAu000700445

Tommy Bahama Group, Inc.

 

Fields of paradise : no. TB(53) 30947.

 

VAu000667397

Tommy Bahama Group, Inc.

 

Fiesta stripe : Azul : And rojo.

 

VAu000678182

Tommy Bahama Group, Inc.

 

Filigree paisley : no. TBW30060.

 

VAu000747019

Tommy Bahama Group, Inc.

 

Final Shakedown.

 

VAu000960109

Tommy Bahama Group, Inc.

 

Finding Reno : (64) TB9374.

 

VA0001404770

Tommy Bahama Group, Inc.

 

Fire floral : no. TB (52)30895.

 

VAu000667402

Tommy Bahama Group, Inc.

 

Fire floral : no. TB(53) 30885 ENG.

 

VAu000667392

TOMMY BAHAMA GROUP, INC.

 

FISH & CHICKS.

 

VAu000957154

Tommy Bahama Group, Inc.

 

Fish ‘n’ chicks : (64) TB9384.

 

VA0001404773

Tommy Bahama Group, Inc.

 

Five O’Clock Shadow.

 

VAu000956727

TOMMY BAHAMA GROUP, INC.

 

FLAMINGO LANES.

 

VAu000957204

Tommy Bahama Group, Inc.

 

Fleur de force : no. (63)TB2845/31285.

 

VAu000695530

 

28

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Fleur Island : (54) TB31001.

 

VAu000676358

Tommy Bahama Group, Inc.

 

Flora aura : no. (71) TB31415.

 

VA0001399079

Tommy Bahama Group, Inc.

 

Flora bora jacquard.

 

VA0001427897

Tommy Bahama Group, Inc.

 

Flora da keys : no. (53) TB9258.

 

VAu000672928

Tommy Bahama Group, Inc.

 

Floral fiesta : no. (53)30897.

 

VAu000667409

Tommy Bahama Group, Inc.

 

Floral reflections : no. (73) TB31504.

 

VA0001416752

Tommy Bahama Group, Inc.

 

Flotilla : no. (61) TB31077.

 

VAu000700405

Tommy Bahama Group, Inc.

 

Fluer de France : (54) TB9285.

 

VAu000676355

TOMMY BAHAMA GROUP, INC.

 

G3046.

 

VAu000977586

TOMMY BAHAMA GROUP, INC.

 

G3047.

 

VAu000977579

TOMMY BAHAMA GROUP, INC.

 

G3049.

 

VAu000977582

Tommy Bahama Group, Inc.

 

Garden mirage.

 

VAu000725451

Tommy Bahama Group, Inc.

 

Garden of hope & courage/borders of paradise : no. (53) TB30872/TB9264.

 

VAu000672949

Tommy Bahama Group, Inc.

 

Garden of hope & courage, HOL 05 : (54) TB31074.

 

VAu000676351

Tommy Bahama Group, Inc.

 

Garden of hope and courage fall 07 : no. (73) TB31512.

 

VA0001416760

Tommy Bahama Group, Inc.

 

Garden of hope and courage spring ‘06/bourbon bloom : no. (61) TB31106/9555.

 

VAu000700440

Tommy Bahama Group, Inc.

 

Gateway of India: no. 63 TB31244.

 

VA0001356795

Tommy Bahama Group, Inc.

 

Geisha gardens : no. (61) TB31198.

 

VAu000700437

Tommy Bahama Group, Inc.

 

Ginger lei : no. (61) TB31107.

 

VAu000700420

Tommy Bahama Group, Inc.

 

Ginger sail : no. TB (53)30971.

 

VAu000667420

Tommy Bahama Group, Inc.

 

Glass menagerie : no. (54) TB2761, (54) TB2734, (54) TB30998.

 

VAu000672352

Tommy Bahama Group, Inc.

 

Grand Prix : (64) TB31362.

 

VA0001404765

Tommy Bahama Group, Inc.

 

Halelani view : (64) TB31365.

 

VA0001404758

Tommy Bahama Group, Inc.

 

Hammock lounger : no. (53) TB30835.

 

VAu000667412

Tommy Bahama Group, Inc.

 

Havana Blast Ave. : no. (61) TB9307.

 

VAu000700412

 

29

--------------------------------------------------------------------------------

 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Havana heat : no. (61) TB31217/31218.

 

VAu000700444

Tommy Bahama Group, Inc.

 

Hawaiiain ginger.

 

VAu000685941

Tommy Bahama Group, Inc.

 

Hawaiian garden : (64) TB31111.

 

VA0001404767

Tommy Bahama Group, Inc.

 

Hawaiian hiatus : (71) TB9408.

 

VA0001396863

Tommy Bahama Group, Inc.

 

Hawaiian shirt plate.

 

VAu000685938

Tommy Bahama Group, Inc.

 

Head over heels : GP283.

 

VA0001404795

Tommy Bahama Group, Inc.

 

Her split decision.

 

VAu000725442

Tommy Bahama Group, Inc.

 

HIBISCUS AHOY.

 

VA0001640263

Tommy Bahama Group, Inc.

 

Hibiscus blues : no. (61) TB31085.

 

VAu000700436

Tommy Bahama Group, Inc.

 

Hibiscus high road : no. (73) TB9426.

 

VA0001416761

Tommy Bahama Group, Inc.

 

Hibiscus mistress : no. (53) TB30923/9259.

 

VAu000672953

Tommy Bahama Group, Inc.

 

Hibiscus parade : no. (61) TB31204.

 

VAu000700421

Tommy Bahama Group, Inc.

 

Hidden fruit : no. (53) TB2726.

 

VAu000672933

Tommy Bahama Group, Inc.

 

Hidden hibiscus: (64) TB31374.

 

VA0001404752

Tommy Bahama Group, Inc.

 

Hidden hibiscus: (54) TB2774.

 

VAu000672337

Tommy Bahama Group, Inc.

 

Highway to my way : no. (63) TB9360.

 

VA0001349265

Tommy Bahama Group, Inc.

 

Hip trip : no. (73) TB9434.

 

VA0001416763

Tommy Bahama Group, Inc.

 

Hokkaido hibiscus : no. (61) TB31109

 

VAu000700401

Tommy Bahama Group, Inc.

 

Hold’em & fold’em : (64) TB31361.

 

VA0001404751

Tommy Bahama Group, Inc.

 

Honey, I blew up the pineapple : no. (71) TB9418.

 

VA0001399077

Tommy Bahama Group, Inc.

 

Hot tropics ; Indigo.

 

VAu000665728

Tommy Bahama Group, Inc.

 

Hot tropics ; Mango.

 

VAu000665727

Tommy Bahama Group, Inc.

 

Hotel Bombay Lounge.

 

VAu000703507

Tommy Bahama Group, Inc.

 

Hula lookin’ at : no. (71) TB9391.

 

VA0001399068

TOMMY BAHAMA GROUP, INC.

 

HULA LOTTA SHAKIN’.

 

VAu000957190

Tommy Bahama Group, Inc.

 

Hum a little song.

 

VAu000702562

Tommy Bahama Group, Inc.

 

Ink blossom : no. TBW30077.

 

VAu000747018

Tommy Bahama Group, Inc.

 

Ink blossoms allover : no. (61)TB31225.

 

VA0001383815

 

30

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Ink blossoms : no. (61)TB31220.

 

VA0001383834

Tommy Bahama Group, Inc.

 

Ironwork : no. (64)TW30528, TW60557, TW60227.

 

VAu000734886

Tommy Bahama Group, Inc.

 

Island canopy.

 

VA0001427895

Tommy Bahama Group, Inc.

 

Island canvas : (63) TB9356.

 

VA0001356863

Tommy Bahama Group, Inc.

 

Island flora : no. TBW2023.

 

VAu000747023

Tommy Bahama Group, Inc.

 

Island fronds.

 

VAu000729410

Tommy Bahama Group, Inc.

 

Island grove : (71) TB31428.

 

VA0001404781

Tommy Bahama Group, Inc.

 

Island imprints : no. (53) TB30933.

 

VAu000672960

Tommy Bahama Group, Inc.

 

Island Mirage Ave. : no. (61) TB9330.

 

VAu000700400

Tommy Bahama Group, Inc.

 

Island palm-palms : (63) TB31236.

 

VA0001356859

Tommy Bahama Group, Inc.

 

Island reserve : no. (73) TB31492.

 

VA0001416742

Tommy Bahama Group, Inc.

 

Island rockstar : T31551 (embroidered shirt).

 

VAu000744763

Tommy Bahama Group, Inc.

 

Island shadows.

 

VAu000729413

Tommy Bahama Group, Inc.

 

Java see java do : no. (61) TB9317.

 

VAu000700402

Tommy Bahama Group, Inc.

 

Jeans that rock!

 

VAu000725450

Tommy Bahama Group, Inc.

 

Jewel of the Isle : no. (71) TB31417.

 

VA0001399058

Tommy Bahama Group, Inc.

 

Jungle shakedown.

 

VAu000703509

Tommy Bahama Group, Inc.

 

Ka-Bloom ; Azul.

 

VAu000665725

Tommy Bahama Group, Inc.

 

Ka-Bloom ; Bojo.

 

VAu000665726

Tommy Bahama Group, Inc.

 

Kaleidascope floral

 

VAu000702564

Tommy Bahama Group, Inc.

 

King cone : (54) TB31053.

 

VAu000676367

Tommy Bahama Group, Inc.

 

King of blues : no. (61) TB31216.

 

VAu000700431

Tommy Bahama Group, Inc.

 

King of cool.

 

VAu000685937

Tommy Bahama Group, Inc.

 

Kitty’s purr : no. (54) TB2738.

 

VAu000672347

Tommy Bahama Group, Inc.

 

Knot a floral shirt.

 

VA0001427898

Tommy Bahama Group, Inc.

 

Knot a floral shirt.

 

VA0001427893

Tommy Bahama Group, Inc.

 

LA to Las Vegas : no. (61) TB31119/9554.

 

VAu000700410

Tommy Bahama Group, Inc.

 

Lady Luau : (64) TB31364.

 

VA0001404774

Tommy Bahama Group, Inc.

 

Lanikai leaves : (64) TB31367.

 

VA0001404766

Tommy Bahama Group, Inc.

 

Last cantina : (54) TB31005.

 

VAu000676363

Tommy Bahama Group, Inc.

 

Late harvest : no. (73) TB31486.

 

VA0001416779

 

31

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Lattice border : no. (64)TW30520.

 

VAu000734887

Tommy Bahama Group, Inc.

 

Lava lounge : (63) TB9333.

 

VA0001356858

Tommy Bahama Group, Inc.

 

Leaf bazaar.

 

VAu000729409

Tommy Bahama Group, Inc.

 

Leaf me here : (64) TB31371.

 

VA0001404761

Tommy Bahama Group, Inc.

 

Leaful weapon : (71) TB9397/TB9413.

 

VA0001404782

Tommy Bahama Group, Inc.

 

Leaves fallin’ : no. (61) TB9352.

 

VAu000700409

Tommy Bahama Group, Inc.

 

Lei Down & Relax.

 

VAu000956415

Tommy Bahama Group, Inc.

 

Lei ‘n’ around : no. (61) TB9302.

 

VAu000700411

Tommy Bahama Group, Inc.

 

Lei’n around : no. (73) TB9435.

 

VA0001416759

Tommy Bahama Group, Inc.

 

Lei’z daze : no. (71) TB9394.

 

VA0001399059

Tommy Bahama Group, Inc.

 

Linen on shelves.

 

VAu000647381

Tommy Bahama Group, Inc.

 

Linen reef : (71) TB31447.

 

VA0001396857

Tommy Bahama Group, Inc.

 

Linework floral.

 

VAu000702561

Tommy Bahama Group, Inc.

 

Live bait : no. (53) TB30877/TB9248.

 

VAu000672952

Tommy Bahama Group, Inc.

 

Loafers on end table.

 

VAu000647368

Tommy Bahama Group, Inc.

 

Longboard Cigars.

 

VAu000958905

Tommy Bahama Group, Inc.

 

LOON RIVER (74) TB31570.

 

VA0001627065

Tommy Bahama Group, Inc.

 

Lost and swinging : T31656 (embroidered shirt)

 

VAu000744766

Tommy Bahama Group, Inc.

 

Lost lagoon seeker : no. (61) TB9304.

 

VAu000700428

Tommy Bahama Group, Inc.

 

Lotus maximus : (54) TB31071/9284.

 

VAu000676357

Tommy Bahama Group, Inc.

 

Lounge Wizard

 

VAu000956423

Tommy Bahama Group, Inc.

 

Luau sunset : no. (71) TB31451.

 

VA0001399071

Tommy Bahama Group, Inc.

 

Lucky streak : no. (71) TB9393.

 

VA0001399066

Tommy Bahama Group, Inc.

 

Lunar festival : no. (71) TB31425.

 

VA0001399073

Tommy Bahama Group, Inc.

 

Lunar lotus : (54) TB31054/9286.

 

VAu000676346

Tommy Bahama Group, Inc.

 

Madeira floral : no. TBW30055.

 

VAu000747015

Tommy Bahama Group, Inc.

 

Madeira jacquard : no. TWJ73001.

 

VAu000747022

Tommy Bahama Group, Inc.

 

Mai-tie (dye) : Mango : And lily pad : And indigo.

 

VAu000678181

Tommy Bahama Group, Inc.

 

Maiden Monaco.

 

VA0001393468

Tommy Bahama Group, Inc.

 

Man and his guitar.

 

VAu000725448

 

32

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Man and woman embracing love.

 

VAu000647375

Tommy Bahama Group, Inc.

 

Man and woman embracing on beach.

 

VAu000647373

Tommy Bahama Group, Inc.

 

Man and woman embracing under palm tree.

 

VAu000647372

Tommy Bahama Group, Inc.

 

Man and woman in glasses.

 

VAu000668305

Tommy Bahama Group, Inc.

 

Man and woman in happy embrace.

 

VAu000647377

Tommy Bahama Group, Inc.

 

Man standing in doorway.

 

VAu000647378

Tommy Bahama Group, Inc.

 

Manor de mango : (54) TB31050/9283.

 

VAu000676342

Tommy Bahama Group, Inc.

 

Man’s feet in sandals.

 

VAu000647376

Tommy Bahama Group, Inc.

 

Man’s watch 10:10.

 

VAu000647383

Tommy Bahama Group, Inc.

 

Mardi Gras mirage : no. (71) TB30557.

 

VA0001399070

Tommy Bahama Group, Inc.

 

Margarita bloom : no. (64) TB31355.

 

VA0001402541

Tommy Bahama Group, Inc.

 

Marina half price : (54) TB9289.

 

VAu000676360

TOMMY BAHAMA GROUP, INC.

 

MARLIN LINE-UP.

 

VAu000957203

TOMMY BAHAMA GROUP, INC.

 

MARLIN MAYHEM

 

VAu000963176

Tommy Bahama Group, Inc.

 

Martini break : no. (71) TB31432.

 

VA0001399078

Tommy Bahama Group, Inc.

 

Martini gras : no. (61) TB31102.

 

VAu000700439

Tommy Bahama Group, Inc.

 

Masquerade mix : no. (71) TB31466.

 

VA0001399081

Tommy Bahama Group, Inc.

 

Maximum over chill : no. (73) TB9428.

 

VA0001416748

Tommy Bahama Group, Inc.

 

Medallion stallion : no. (53) TB30921/9256.

 

VAu000672934

Tommy Bahama Group, Inc.

 

Menage a palms : no. (53) TB30940.

 

VAu000672938

Tommy Bahama Group, Inc.

 

Mermaid on the rocks : TR2017 (tee)

 

VAu000744768

Tommy Bahama Group, Inc.

 

Mexican market ; (53) TB30896 green.

 

VAu000664534

Tommy Bahama Group, Inc.

 

Mexican market : no. (53) TB 30896.

 

VAu000667405

Tommy Bahama Group, Inc.

 

Miami heatwave : no. (71) TB31453.

 

VA0001399056

 

33

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Mirage collage : (71) TB9421.

 

VA0001396858

Tommy Bahama Group, Inc.

 

Mirror palms : (54) TB31019/9279.

 

VAu000676344

Tommy Bahama Group, Inc.

 

Mojito montage : no. (73) TB9427.

 

VA0001416770

Tommy Bahama Group, Inc.

 

Monkey’s wild : no. (53) TB30889.

 

VAu000672935

Tommy Bahama Group, Inc.

 

Moonlit jungle : no. TBW30059.

 

VAu000747032

Tommy Bahama Group, Inc.

 

Morrow Bay : no. (71) TB9404.

 

VA0001399061

Tommy Bahama Group, Inc.

 

Mosaic mambo : no. (61) TB31091.

 

VAu000700408

Tommy Bahama Group, Inc.

 

Mr. Martini : no. (71) TB31436.

 

VA0001401296

Tommy Bahama Group, Inc.

 

Muscat mirage : no. (73) TB31494.

 

VA0001416778

Tommy Bahama Group, Inc.

 

My maharaja : no. (61)TB31138(wovens)/ TB31139(border).

 

VA0001383820

Tommy Bahama Group, Inc.

 

Native bird.

 

VAu000665731

TOMMY BAHAMA GROUP, INC.

 

NATURAL BORN GRILLER.

 

VAu000957193

Tommy Bahama Group, Inc.

 

Nautical anchor.

 

VA0001427890

Tommy Bahama Group, Inc.

 

Nautical crest.

 

VA0001427888

Tommy Bahama Group, Inc.

 

Networth : T31650 (embroidered shirt)

 

VAu000744767

Tommy Bahama Group, Inc.

 

Never ending summer : no. 63 TB31297.

 

VA0001356794

Tommy Bahama Group, Inc.

 

New bird.

 

VAu000665730

Tommy Bahama Group, Inc.

 

New horizons : no. (54) TB2753B.

 

VAu000672340

Tommy Bahama Group, Inc.

 

Nostalgia flower : no. TB (53)30900.

 

VAu000667413

Tommy Bahama Group, Inc.

 

Nostalgia Ironwork : no. (53) TB 30931.

 

VAu000667406

Tommy Bahama Group, Inc.

 

Nostalgia : no. TB (53)30901.

 

VAu000667419

Tommy Bahama Group, Inc.

 

Oasis garden : no. (64)TW30537, TW60234, TW14234.

 

VAu000734884

Tommy Bahama Group, Inc.

 

Of Koi-ce : (71) TB31418.

 

VA0001404800

Tommy Bahama Group, Inc.

 

Off Shore Rocket.

 

VAu000956321

Tommy Bahama Group, Inc.

 

Off the deep end : T31641 (embroidered shirt)

 

VAu000744764

 

34

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Old Havanna : no. TB (53)3899A.

 

VAu000667415

Tommy Bahama Group, Inc.

 

On the prowl : no. (53) TB30942/9542.

 

VAu000672958

Tommy Bahama Group, Inc.

 

Orchards blossoms bouquet.

 

VAu000702560

Tommy Bahama Group, Inc.

 

Orchid sanctuary : no. (54) TB31022.

 

VAu000672349

Tommy Bahama Group, Inc.

 

Orchid you out : no. (61) TB31123.

 

VAu000700413

Tommy Bahama Group, Inc.

 

Orlando plume : no. (63) TB31233.

 

VA0001349267

Tommy Bahama Group, Inc.

 

Ornamental flowers : no. (63)TB2878.

 

VAu000695529

Tommy Bahama Group, Inc.

 

Pacific breeze : no. (73) TB31500.

 

VA0001416753

Tommy Bahama Group, Inc.

 

Painted palms : (64) TB31351.

 

VA0001404748

Tommy Bahama Group, Inc.

 

Paisley daze : no. (61)TB31137(woven)/ TB2779(knits).

 

VA0001383814

Tommy Bahama Group, Inc.

 

Paisley of paradise : (63) TB31252.

 

VA0001356854

Tommy Bahama Group, Inc.

 

Palm away : (54) TB31052/9275.

 

VAu000676362

Tommy Bahama Group, Inc.

 

Palm bounty : (54) TB9293.

 

VAu000676369

Tommy Bahama Group, Inc.

 

Palm date : no. (53) TB30922.

 

VAu000672947

Tommy Bahama Group, Inc.

 

Palm de provence : (54) TB2747.

 

VAu000676366

Tommy Bahama Group, Inc.

 

Palm Desert : no. TB31413.

 

VA0001398906

Tommy Bahama Group, Inc.

 

Palm Drive : no. TB30869 : TB2689.

 

VAu000657926

Tommy Bahama Group, Inc.

 

Palm eclipse : no. (53) TB30941.

 

VAu000672936

Tommy Bahama Group, Inc.

 

Palm flings : (71) TB31403.

 

VA0001404792

Tommy Bahama Group, Inc.

 

Palm mirage : no. (61) TB31121.

 

VAu000700425

Tommy Bahama Group, Inc.

 

Palm mirage : no. (64)TW60236, TW14230, TW8282.

 

VAu000734888

Tommy Bahama Group, Inc.

 

Palm O’ Rama : TR747 (golf towel)

 

VAu000744759

Tommy Bahama Group, Inc.

 

Palm of fame : no. (61) TB31100.

 

VAu000700422

Tommy Bahama Group, Inc.

 

Palm o’rama : no. (71) TB9406.

 

VA0001399067

Tommy Bahama Group, Inc.

 

Palm portrait : (54) TB31000.

 

VAu000676339

Tommy Bahama Group, Inc.

 

Palm relief : (54) TB9184.

 

VAu000676338

 

35

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Palm Springs postcard : (71) TB31452.

 

VA0001404793

Tommy Bahama Group, Inc.

 

Palm tree jungle.

 

VA0001427891

Tommy Bahama Group, Inc.

 

Palm tree place : no. (61)TB31149(wovens)/ TB2801(knits).

 

VA0001383823

Tommy Bahama Group, Inc.

 

Palmas ; Agua.

 

VAu000665723

Tommy Bahama Group, Inc.

 

Palmas ; Limon.

 

VAu000665724

Tommy Bahama Group, Inc.

 

Palms together : (54) TBYD2118.

 

VAu000676354

Tommy Bahama Group, Inc.

 

Palms unite : no. (73) TB31495.

 

VA0001416741

Tommy Bahama Group, Inc.

 

Paradise camp : no. (73) TB31491.

 

VA0001416765

TOMMY BAHAMA GROUP, INC.

 

PARADISE DISTILLED.

 

VAu000957208

Tommy Bahama Group, Inc.

 

Paradise grand prix.

 

VAu000703508

Tommy Bahama Group, Inc.

 

Paradise Hotel silk scarf.

 

VA0001427899

Tommy Bahama Group, Inc.

 

Paradise Nation.

 

VAu000956420

Tommy Bahama Group, Inc.

 

Paradise nation : no. T20709.

 

VAu000750261

TOMMY BAHAMA GROUP, INC.

 

PARADISE ON TAP.

 

VAu000957206

Tommy Bahama Group, Inc.

 

Paradise plunder.

 

VAu000713103

Tommy Bahama Group, Inc.

 

Paradise Ranch.

 

VAu000685935

Tommy Bahama Group, Inc.

 

Paradise Ranch (54) TB31017/9292.

 

VAu000676352

Tommy Bahama Group, Inc.

 

Paradise vintage : (54) TB31048.

 

VAu000676364

Tommy Bahama Group, Inc.

 

Parrots of the Caribbean : (64) TB31341.

 

VA0001404755

Tommy Bahama Group, Inc.

 

Party on : no. (73) TB9447.

 

VA0001416750

Tommy Bahama Group, Inc.

 

Passion for paradise : no. (73) TB9440.

 

VA0001416762

Tommy Bahama Group, Inc.

 

Peach orchard.

 

VAu000702567

Tommy Bahama Group, Inc.

 

Pele palm : no. (71) TB31456.

 

VA0001399074

Tommy Bahama Group, Inc.

 

Pelican cigar : no. T31769.

 

VAu000750259

Tommy Bahama Group, Inc.

 

Perfume and cologne on table.

 

VAu000647367

Tommy Bahama Group, Inc.

 

Phuket palms : (71) TB31422.

 

VA0001404791

Tommy Bahama Group, Inc.

 

Pier fun : no. (61) TB31080.

 

VAu000700441

Tommy Bahama Group, Inc.

 

Pina piñata : (54) TB31073.

 

VAu000676340

Tommy Bahama Group, Inc.

 

Pineapple express : no. T31715.

 

VAu000750260

Tommy Bahama Group, Inc.

 

Pineapple fiesta : no. (71) TB31450.

 

VA0001399072

 

36

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Pineapple oasis : no. (71) TB31437.

 

VA0001399062

Tommy Bahama Group, Inc.

 

Pineapple pop : no. (54) TB30981, (54) TB31032.

 

VAu000672346

Tommy Bahama Group, Inc.

 

Pineapple progression : no. (53) TB30880/9261.

 

VAu000672948

Tommy Bahama Group, Inc.

 

Pineapple rodeo.

 

VAu000685934

Tommy Bahama Group, Inc.

 

Pineapple row : no. (73) TB31482.

 

VA0001416771

Tommy Bahama Group, Inc.

 

Pineapple splash : (71) TB9409.

 

VA0001396862

Tommy Bahama Group, Inc.

 

Pineapple tumble : no. (71) TB31414.

 

VA0001399076

Tommy Bahama Group, Inc.

 

Pineapple voodoo : no. TB (53)30909.

 

VAu000667408

Tommy Bahama Group, Inc.

 

Pineapples in bowl.

 

VAu000668306

Tommy Bahama Group, Inc.

 

Pineapple salsa : no. (53) TB30769.

 

VAu000672959

Tommy Bahama Group, Inc.

 

Pisces rising : no. (53) TB30887.

 

VAu000672945

Tommy Bahama Group, Inc.

 

Place to be scene : (64) TB9371.

 

VA0001404760

Tommy Bahama Group, Inc.

 

Plaiding it cool : no. (61) TB9309.

 

VAu000700415

Tommy Bahama Group, Inc.

 

Playful poppies : no. (54) TB2741, (54) TB31033.

 

VAu000672335

Tommy Bahama Group, Inc.

 

Plumeria garden : no. (61)TB31229.

 

VA0001383826

Tommy Bahama Group, Inc.

 

Plumeria palace : (64) TB31358.

 

VA0001404759

Tommy Bahama Group, Inc.

 

Polly’s vacation : no. 63 TB31279.

 

VA0001356797

Tommy Bahama Group, Inc.

 

Ponderosa pineapples: (64) TB31399.

 

VA0001404768

Tommy Bahama Group, Inc.

 

Pool flower : GP106.

 

VA0001404788

Tommy Bahama Group, Inc.

 

Poolside tropics : (71) TB9405.

 

VA0001404778

Tommy Bahama Group, Inc.

 

Pop of Waikiki : no. (53) TB30952.

 

VAu000672939

Tommy Bahama Group, Inc.

 

Porcelain postcard motif box.

 

VAu000685939

Tommy Bahama Group, Inc.

 

Porcelain postcard motif tray.

 

VAu000685940

Tommy Bahama Group, Inc.

 

Portuguese medallion : no. TBW30064.

 

VAu000747016

Tommy Bahama Group, Inc.

 

Pro Hammock Tester.

 

VAu000956328

Tommy Bahama Group, Inc.

 

Proleisure tour : TR749 (golf towel)

 

VAu000744770

 

37

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Prowling around : (63) TB31256.

 

VA0001356855

Tommy Bahama Group, Inc.

 

Que syrah : no. (73) TB31527.

 

VA0001416746

Tommy Bahama Group, Inc.

 

Queen of Sheba : no. (61)TB31193.

 

VA0001383817

Tommy Bahama Group, Inc.

 

Rainforest retreat : no. (54) TB2752, (54) TB31023.

 

VAu000672353

Tommy Bahama Group, Inc.

 

Real estate : no. (53) TB31043.

 

VAu000672951

Tommy Bahama Group, Inc.

 

Relax resort : (71) TB9420.

 

VA0001396864

Tommy Bahama Group, Inc.

 

Relaxcursion : no. (73) TB9433.

 

VA0001416743

Tommy Bahama Group, Inc.

 

Rendezvous : no. (53) TB2703.

 

VAu000667414

Tommy Bahama Group, Inc.

 

Rest & relaxation : (64) TB9377.

 

VA0001404775

Tommy Bahama Group, Inc.

 

Rest with the best : TR733 (beach towel).

 

VAu000744760

Tommy Bahama Group, Inc.

 

(Retail special) : no. (73) TB31537.

 

VA0001416751

Tommy Bahama Group, Inc.

 

(Retail special) : no. (73) TB31546.

 

VA0001416768

Tommy Bahama Group, Inc.

 

Retro palms : (71) TB31401.

 

VA0001404789

Tommy Bahama Group, Inc.

 

Ride the tip.

 

VAu000703510

TOMMY BAHAMA GROUP, INC.

 

RIDE’EM COWBOYS.

 

VAu000957465

Tommy Bahama Group, Inc.

 

Riviera racer : (64) TB31359.

 

VA0001404745

Tommy Bahama Group, Inc.

 

Road princess.

 

VAu000725446

Tommy Bahama Group, Inc.

 

Romance island : no. TB (53)30955.

 

VAu000667407

Tommy Bahama Group, Inc.

 

Royal hibiscus : (64) TB31074.

 

VA0001404753

Tommy Bahama Group, Inc.

 

Royal lush : (54) TB30994.

 

VAu000676361

Tommy Bahama Group, Inc.

 

Rug with plam tree leaf pattern.

 

VAu000647380

Tommy Bahama Group, Inc.

 

Rug with plant vine pattern.

 

VAu000647379

Tommy Bahama Group, Inc.

 

Rum punch : (64) TB31343.

 

VA0001404746

Tommy Bahama Group, Inc.

 

Safari so good : (54) TB2748.

 

VAu000676365

Tommy Bahama Group, Inc.

 

Sand dollar : no. (61) TB9303.

 

VAu000700443

Tommy Bahama Group, Inc.

 

Santa cruise : (54) TB31007.

 

VAu000676348

Tommy Bahama Group, Inc.

 

Santa Cruise : (71) TB9402.

 

VA0001404777

Tommy Bahama Group, Inc.

 

Scenic seeker : no. (61) TB9355.

 

VAu000700416

Tommy Bahama Group, Inc.

 

Sea bubbles: no. (54) TB30993.

 

VAu000672341

Tommy Bahama Group, Inc.

 

Sea gardens : no. (61) TB31079.

 

VAu000700435

Tommy Bahama Group, Inc.

 

Sea you lei’ter : (71) TB9390.

 

VA0001404780

Tommy Bahama Group, Inc.

 

Seaflower stripe : no. 63 TB31298, TB9364

 

VA0001356798

 

38

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Seas the day.

 

VAu000713100

Tommy Bahama Group, Inc.

 

Seascape : no. (61)TB31232.

 

VA0001383825

Tommy Bahama Group, Inc.

 

Seaspray : (63) TB31295.

 

VA0001356866

Tommy Bahama Group, Inc.

 

SeaView soon : no. (73) TB9431.

 

VA0001416772

Tommy Bahama Group, Inc.

 

Shade lounger : no. (73) TB31503.

 

VA0001416776

Tommy Bahama Group, Inc.

 

Shades of paradise : no. (61)TB31150.

 

VA0001383827

Tommy Bahama Group, Inc.

 

Shadow play (mix) : no. (53) TB30910.

 

VAu000667401

Tommy Bahama Group, Inc.

 

Shadowplay : no. (53) 30911B.

 

VAu000667400

Tommy Bahama Group, Inc.

 

Shady lady.

 

VAu000725439

Tommy Bahama Group, Inc.

 

Shark Date Club.

 

VAu000685942

Tommy Bahama Group, Inc.

 

She’s camera ready.

 

VAu000725447

Tommy Bahama Group, Inc.

 

Shore leave : (64) TB31348.

 

VA0001404743

Tommy Bahama Group, Inc.

 

Shore thing : (63) TB9351.

 

VA0001356857

Tommy Bahama Group, Inc.

 

Show stopper : no. (61) TB31120.

 

VAu000700433

Tommy Bahama Group, Inc.

 

Showering flowers : no. (54) TB2742.

 

VAu000672336

Tommy Bahama Group, Inc.

 

Siesta stamp : no. TB (53)30893.

 

VAu000667416

Tommy Bahama Group, Inc.

 

Siesta stripe : no. (53) TB 30892.

 

VAu000667403

TOMMY BAHAMA GROUP, INC.

 

SIGNS OF LIFE.

 

VAu000957194

Tommy Bahama Group, Inc.

 

Silly for Chantilly : no. (63)TB2871.

 

VAu000695534

Tommy Bahama Group, Inc.

 

Sip back and relax : (71) TB9417.

 

VA0001396859

Tommy Bahama Group, Inc.

 

Sip back and relax : TR748 (Golf towel).

 

VAu000744761

Tommy Bahama Group, Inc.

 

Sky hi : (64) TB9368

 

VA0001404744

Tommy Bahama Group, Inc.

 

Soul in one : (64) TB9248

 

VA0001404754

Tommy Bahama Group, Inc.

 

Speckles and spots.

 

VAu000702563

Tommy Bahama Group, Inc.

 

Spice island floral : no. (54) TB30996

 

VAu000672350

Tommy Bahama Group, Inc.

 

Spice of life.

 

VAu000702565

Tommy Bahama Group, Inc.

 

Spin cycle : (64) TB9380.

 

VA0001404742

Tommy Bahama Group, Inc.

 

Splitting image : no. (63) TB31259.

 

VA0001349266

 

39

--------------------------------------------------------------------------------

 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

ST. CROIX LANES.

 

VAu000957466

Tommy Bahama Group, Inc.

 

Star flower.

 

VAu000702566

Tommy Bahama Group, Inc.

 

Sugar blossom : GP113.

 

VA0001404799

Tommy Bahama Group, Inc.

 

Sultry shades : no. (53) TB 30932.

 

VAu000667404

Tommy Bahama Group, Inc.

 

Sun orchid : no. (64)TW65133, TW14209, TW60221.

 

VAu000734885

Tommy Bahama Group, Inc.

 

Sunpower : (54) TBYD3158.

 

VAu000676336

Tommy Bahama Group, Inc.

 

Sunrise shadow : no. (63)TB31385.

 

VAu000695533

Tommy Bahama Group, Inc.

 

Sunset rally : (63) TB9334.

 

VA0001356868

Tommy Bahama Group, Inc.

 

Sunset rally : (71) TB9334.

 

VA0001404801

Tommy Bahama Group, Inc.

 

Sunshine smile : no. (61)TB2791.

 

VA0001383831

Tommy Bahama Group, Inc.

 

Sunshine through the mist : no. (54) TB31062.

 

VAu000672338

Tommy Bahama Group, Inc.

 

Sunshine wink : no. (61)TB2791 knits/TB3114/ wovens.

 

VA0001383813

Tommy Bahama Group, Inc.

 

Sweet silence : no. (54) TB31021.

 

VAu000672355

Tommy Bahama Group, Inc.

 

Swinging palms : no. (53) TB31044.

 

VAu000672943

Tommy Bahama Group, Inc.

 

Swizzle stripe : GP109.

 

VA0001404797

TOMMY BAHAMA GROUP, INC.

 

T32321.

 

VAu000971102

TOMMY BAHAMA GROUP, INC.

 

T32422.

 

VAu000971107

TOMMY BAHAMA GROUP, INC.

 

T32423.

 

VAu000971109

TOMMY BAHAMA GROUP, INC.

 

T32439.

 

VAu000977547

Tommy Bahama Group, Inc.

 

T32446.

 

VAu000977545

TOMMY BAHAMA GROUP, INC.

 

T32488.

 

VAu000977546

Tommy Bahama Group, Inc.

 

Tahiti orchid : no. TBW30055.

 

VAu000747025

Tommy Bahama Group, Inc.

 

Tahitian fields : no. (71) TB9407.

 

VA0001399069

Tommy Bahama Group, Inc.

 

Tahitian sunset.

 

VA0001427896

Tommy Bahama Group, Inc.

 

Tails fo sic sea : no. (73) TB9414.

 

VA0001416755

 

40

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Take a dip : (63) TB31272.

 

VA0001356867

Tommy Bahama Group, Inc.

 

Take me there : no. (54) TB30780.

 

VAu000672343

Tommy Bahama Group, Inc.

 

Taravao leaves : no. TBEM1017.

 

VAu000747020

Tommy Bahama Group, Inc.

 

Tarpon Bay : (71) TB31427.

 

VA0001396865

Tommy Bahama Group, Inc.

 

TB relax wall sign : FH9107 (wall sign)

 

VAu000744765

TOMMY BAHAMA GROUP, INC.

 

TBW 2052 LAGUNA VINE.

 

VAu000961529

TOMMY BAHAMA GROUP, INC.

 

TBW 2060 HONOLULU FLORAL.

 

VAu000961531

TOMMY BAHAMA GROUP, INC.

 

TBW 30112.

 

VAu000961512

TOMMY BAHAMA GROUP, INC.

 

TBW 30116 TROICAL TRELLIS STRIPE.

 

VAu000961517

TOMMY BAHAMA GROUP, INC.

 

TBW 30133 MOD.

 

VAu000961514

TOMMY BAHAMA GROUP, INC.

 

TBW 30143 BAMBOO BEACH.

 

VAu000961530

TOMMY BAHAMA GROUP, INC.

 

TBW 30144 70’S FLORAL PRINT SCARF.

 

VAu000961528

TOMMY BAHAMA GROUP, INC.

 

TBW 30146 PARADISE FLORAL.

 

VAu000961516

TOMMY BAHAMA GROUP, INC.

 

TBW2039.

 

VA0001653488

TOMMY BAHAMA GROUP, INC.

 

TBW2040.

 

VA0001653485

TOMMY BAHAMA GROUP, INC.

 

TBW2047.

 

VA0001653352

TOMMY BAHAMA GROUP, INC.

 

TBW2050 70’S FLORAL DRESS.

 

VAu000961547

TOMMY BAHAMA GROUP, INC.

 

TBW2051 CHAIN PRINT.

 

VAu000961549

TOMMY BAHAMA GROUP, INC.

 

TBW2058 BALINESE BREEZE.

 

VAu000961539

TOMMY BAHAMA GROUP, INC.

 

TBW2059 ZUMA LEAF.

 

VAu000961532

TOMMY BAHAMA GROUP, INC.

 

TBW2062 LATTICE GEO.

 

VAu000961548

TOMMY BAHAMA GROUP, INC.

 

TBW2069.

 

VAu000971963

 

41

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW2072

 

VAu000971866

TOMMY BAHAMA GROUP, INC.

 

TBW2075.

 

VAu000971933

TOMMY BAHAMA GROUP, INC.

 

TBW2077.

 

VAu000971897

TOMMY BAHAMA GROUP, INC.

 

TBW2078.

 

VAu000971864

TOMMY BAHAMA GROUP, INC.

 

TBW2084.

 

VA0001647581

TOMMY BAHAMA GROUP, INC.

 

TBW2087.

 

VA0001647584

TOMMY BAHAMA GROUP, INC.

 

TBW2089.

 

VA0001647556

TOMMY BAHAMA GROUP, INC.

 

TBW2090.

 

VA0001647579

TOMMY BAHAMA GROUP, INC.

 

TBW2095.

 

VA0001647583

TOMMY BAHAMA GROUP, INC.

 

TBW2096.

 

VA0001647585

TOMMY BAHAMA GROUP, INC.

 

TBW2106.

 

VA0001653563

TOMMY BAHAMA GROUP, INC.

 

TBW2107.

 

VA0001653564

TOMMY BAHAMA GROUP, INC.

 

TBW2115.

 

VA0001653566

TOMMY BAHAMA GROUP, INC.

 

TBW30069.

 

VA0001653359

TOMMY BAHAMA GROUP, INC.

 

TBW30080.

 

VA0001653346

TOMMY BAHAMA GROUP, INC.

 

TBW30082.

 

VA0001653357

TOMMY BAHAMA GROUP, INC.

 

TBW30084 : Paisley (Chambray).

 

VA0001653350

TOMMY BAHAMA GROUP, INC.

 

TBW30085.

 

VA0001653487

TOMMY BAHAMA GROUP, INC.

 

TBW30090.

 

VA0001653317

TOMMY BAHAMA GROUP, INC.

 

TBW30091.

 

VA0001653355

TOMMY BAHAMA GROUP, INC.

 

TBW30093.

 

VA0001653319

 

42

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30095.

 

VA0001653489

TOMMY BAHAMA GROUP, INC.

 

TBW30096.

 

VA0001653321

TOMMY BAHAMA GROUP, INC.

 

TBW30099.

 

VA0001653322

TOMMY BAHAMA GROUP, INC.

 

TBW30100/02 Moonlit Medallion.

 

VA0001653478

TOMMY BAHAMA GROUP, INC.

 

TBW30101.

 

VA0001653482

TOMMY BAHAMA GROUP, INC.

 

TBW30104.

 

VA0001653318

TOMMY BAHAMA GROUP, INC.

 

TBW30109 PASSION PAISLEY.

 

VAu000961535

TOMMY BAHAMA GROUP, INC.

 

TBW30110 70’S FLORAL SLEEVELESS.

 

VAu000961538

TOMMY BAHAMA GROUP, INC.

 

TBW30118 DAMASK PRINT.

 

VAu000961533

TOMMY BAHAMA GROUP, INC.

 

TBW30124 FLORAL SPRAY SHIRT.

 

VAu000961544

TOMMY BAHAMA GROUP, INC.

 

TBW30125 RIBBON FLORAL.

 

VAu000961546

TOMMY BAHAMA GROUP, INC.

 

TBW30128.

 

VA0001654442

TOMMY BAHAMA GROUP, INC.

 

TBW30136 SUMMER SOLSTICE.

 

VAu000980132

TOMMY BAHAMA GROUP, INC.

 

TBW30137 SUN DAZE.

 

VAu000961537

TOMMY BAHAMA GROUP, INC.

 

TBW30148 ZEBRA PRINT.

 

VAu000980133

TOMMY BAHAMA GROUP, INC.

 

TBW30150.

 

VAu000971879

TOMMY BAHAMA GROUP, INC.

 

TBW30152.

 

VAu000971931

TOMMY BAHAMA GROUP, INC.

 

TBW30155.

 

VAu000971872

TOMMY BAHAMA GROUP, INC.

 

TBW30156.

 

VAu000971874

TOMMY BAHAMA GROUP, INC.

 

TBW30160.

 

VAu000971877

TOMMY BAHAMA GROUP, INC.

 

TBW30164.

 

VAu000971962

 

43

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30171.

 

VAu000971875

TOMMY BAHAMA GROUP, INC.

 

TBW30185.

 

VA0001647552

TOMMY BAHAMA GROUP, INC.

 

TBW30189.

 

VA0001647580

TOMMY BAHAMA GROUP, INC.

 

TBW30195.

 

VA0001647582

TOMMY BAHAMA GROUP, INC.

 

TBW30214.

 

VA0001653658

TOMMY BAHAMA GROUP, INC.

 

TBW30215.

 

VA0001653521

TOMMY BAHAMA GROUP, INC.

 

TBW30216.

 

VA0001653661

TOMMY BAHAMA GROUP, INC.

 

TBW30219.

 

VA0001653568

TOMMY BAHAMA GROUP, INC.

 

TBW30223.

 

VA0001653659

TOMMY BAHAMA GROUP, INC.

 

TBWYD3051.

 

VA0001653492

Tommy Bahama Group, Inc.

 

Temptation floral : no. TB (53)30903.

 

VAu000667417

Tommy Bahama Group, Inc.

 

Temptation floral : no. TB30903.

 

VAu000747028

Tommy Bahama Group, Inc.

 

Terrace tile.

 

VA0001427889

Tommy Bahama Group, Inc.

 

Thai bo : no. (71) TB31457.

 

VA0001399060

Tommy Bahama Group, Inc.

 

Thai that vines : no. (71) TB31419.

 

VA0001399080

Tommy Bahama Group, Inc.

 

Thousand temple border : no. (61)TB31210(knits)/TB2811 (knits)/TB31086(border)

 

VA0001383832

Tommy Bahama Group, Inc.

 

Ticket to relax : no. (53) TB31045.

 

VAu000672931

Tommy Bahama Group, Inc.

 

Tie dye mai tai : no. (61) TB9327.

 

VAu000700432

Tommy Bahama Group, Inc.

 

Tigris floral : no. (54) TB2740, (54) TB30983.

 

VAu000672339

Tommy Bahama Group, Inc.

 

Tikka taxi : (63) TB31242.

 

VA0001356869

Tommy Bahama Group, Inc.

 

Tiles of Tangier : no. (61)TB31215.

 

VA0001383821

Tommy Bahama Group, Inc.

 

Toast to libation.

 

VAu000713102

Tommy Bahama Group, Inc.

 

Tommy Bahama-Bull Shot Lounge

 

VAu000963371

 

44

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA-FLAGS OF LEISURE.

 

VAu000963422

Tommy Bahama Group, Inc.

 

Tommy Bahama-Just Another Day in Paradise.

 

VAu000963414

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA RELAX.

 

VAu000956338

Tommy Bahama Group, Inc.

 

Tommy on the Boat.

 

VA0001385338

Tommy Bahama Group, Inc.

 

Tonal tide seeker : no. (61) TB9306.

 

VAu000700423

Tommy Bahama Group, Inc.

 

Tonal Tommy : no. (53) TB30882/9252.

 

VAu000672961

Tommy Bahama Group, Inc.

 

Toucan Santa : (64) TB31340.

 

VA0001409449

Tommy Bahama Group, Inc.

 

Tour de lei : (54) TB2745.

 

VAu000676359

TOMMY BAHAMA GROUP, INC.

 

TR2240/TR2275.

 

VAu000971110

TOMMY BAHAMA GROUP, INC.

 

TR2261.

 

VAu000977559

TOMMY BAHAMA GROUP, INC.

 

TR7042G.

 

VAu000977587

TOMMY BAHAMA GROUP, INC.

 

TR7044.

 

VAu000971111

TOMMY BAHAMA GROUP, INC.

 

TR7047.

 

VAu000977573

TOMMY BAHAMA GROUP, INC.

 

TR7050.

 

VAu000977575

TOMMY BAHAMA GROUP, INC.

 

TR7051.

 

VAu000977578

TOMMY BAHAMA GROUP, INC.

 

TR7053.

 

VAu000977560

TOMMY BAHAMA GROUP, INC.

 

TR7054.

 

VAu000977588

Tommy Bahama Group, Inc.

 

Treasure reef : (64) TB31346.

 

VA0001399044

Tommy Bahama Group, Inc.

 

Tribal chevron : no. (63)TB2853.

 

VAu000695532

Tommy Bahama Group, Inc.

 

Tropic view : no. (71) TB31435.

 

VA0001399063

Tommy Bahama Group, Inc.

 

Tropical combustion : no. (53) TB9266.

 

VAu000672932

Tommy Bahama Group, Inc.

 

Tropical garland : no. (54) TB31055, (54) TBYD3169.

 

VAu000672342

Tommy Bahama Group, Inc.

 

Tropical market : no. (61)TB31147.

 

VA0001383833

Tommy Bahama Group, Inc.

 

Tropical maze : no. (73) TB31484.

 

VA0001416745

Tommy Bahama Group, Inc.

 

Tropical tattoo : no. (61)TB2778.

 

VA0001383818

 

45

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Tropical toile : no. (53) TB30891.

 

VAu000667411

Tommy Bahama Group, Inc.

 

Tropical treasure : no. (54) TB30990.

 

VAu000672354

Tommy Bahama Group, Inc.

 

Tropical tsunami : no. (53) TB30946.

 

VAu000672950

Tommy Bahama Group, Inc.

 

Tropicali : (71) TB9412.

 

VA0001396860

Tommy Bahama Group, Inc.

 

Tropicana : La Rosa : And azur … [et al.]

 

VAu000678183

Tommy Bahama Group, Inc.

 

Tropicana : Limon : And agua.

 

VAu000678184

Tommy Bahama Group, Inc.

 

Tutti fruity : no. (61)TB31142 (woven)/TB2787(knits)

 

VA0001383830

Tommy Bahama Group, Inc.

 

Twice as nice : no. (53) TB30950.

 

VAu000672954

Tommy Bahama Group, Inc.

 

Twin fantasy : no. (53) TB30917.

 

VAu000672962

TOMMY BAHAMA GROUP, INC.

 

TWYD3058.

 

VA0001653342

Tommy Bahama Group, Inc.

 

Uke-lady luau : (54) TB31040.

 

VAu000676345

Tommy Bahama Group, Inc.

 

Ukulei-lei boxer : (54) TB9549.

 

VAu000676343

Tommy Bahama Group, Inc.

 

U’ma favorite camp : no. (73) TB31514.

 

VA0001416747

Tommy Bahama Group, Inc.

 

Underwater fantasy : no. (53) TB30934.

 

VAu000672955

Tommy Bahama Group, Inc.

 

Undivided attention : no. (61) TB31089.

 

VAu000700442

Tommy Bahama Group, Inc.

 

Uno, dos palms : (64) TB31353.

 

VA0001404771

Tommy Bahama Group, Inc.

 

Upstream vintage : (54) TBYD3182.

 

VAu000676349

Tommy Bahama Group, Inc.

 

Vacation fascination : no. (73) TB9439.

 

VA0001416773

Tommy Bahama Group, Inc.

 

Vacation station : no. (53) TB31042.

 

VAu000672930

Tommy Bahama Group, Inc.

 

Valley floral : no. (73) TB31507.

 

VA0001416766

Tommy Bahama Group, Inc.

 

Valley Isle : (64) TB31368.

 

VA0001404747

Tommy Bahama Group, Inc.

 

Veranda vista : (64) TB31369.

 

VA0001399043

Tommy Bahama Group, Inc.

 

Veranda Vixen.

 

VAu000725441

Tommy Bahama Group, Inc.

 

View bayou : no. (61) TB31197.

 

VAu000700419

Tommy Bahama Group, Inc.

 

Vintage view : no. (73) TB31499.

 

VA0001416777

Tommy Bahama Group, Inc.

 

Viva Las Flores ; Azul.

 

VAu000665722

 

46

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Viva Las Flores ; Rojo.

 

VAu000665721

Tommy Bahama Group, Inc.

 

Volksdragon : no. (73) TB9429.

 

VA0001416749

Tommy Bahama Group, Inc.

 

Wake ‘n’ bake : no. (73) TB9437.

 

VA0001416757

Tommy Bahama Group, Inc.

 

Walk the plank : no. (64) TB31342.

 

VA0001402542

Tommy Bahama Group, Inc.

 

Waves of hibiscus light : no. (53) TW 30919.

 

VAu000667398

Tommy Bahama Group, Inc.

 

Waves of hibiscus morningsky spadacini : no. (53) TB 30919.

 

VAu000667399

Tommy Bahama Group, Inc.

 

Waves of hibiscus : no. (53)TB2712.

 

VAu000667396

Tommy Bahama Group, Inc.

 

Waving palms.

 

VA0001427901

Tommy Bahama Group, Inc.

 

Weave no alone : no. (61) TB31093.

 

VAu000700426

Tommy Bahama Group, Inc.

 

Welcome to Bermuda shirt.

 

VA0001427894

Tommy Bahama Group, Inc.

 

West wind : no. (53) TB2713.

 

VAu000672940

Tommy Bahama Group, Inc.

 

White Sands Bocce League.

 

VAu000956323

Tommy Bahama Group, Inc.

 

Wild side floral : no. (54) TB31027, (54) TB14058.

 

VAu000672351

Tommy Bahama Group, Inc.

 

Windward : no. (53) TB30879.

 

VAu000672944

Tommy Bahama Group, Inc.

 

Windward walk : no. (53)TB 2699.

 

VAu000667394

Tommy Bahama Group, Inc.

 

Windward walk : no. (53)TB 30913.

 

VAu000667393

Tommy Bahama Group, Inc.

 

Windward walk : no. (53)TB30913.

 

VAu000667395

Tommy Bahama Group, Inc.

 

Without reservation.

 

VAu000713101

Tommy Bahama Group, Inc.

 

Woman in the wind.

 

VAu000668304

Tommy Bahama Group, Inc.

 

Woman smiling wearing watch.

 

VAu000668303

Tommy Bahama Group, Inc.

 

Woman’s shoe in iron tray.

 

VAu000647374

Tommy Bahama Group, Inc.

 

Women standing with hands on hips.

 

VAu000647371

Tommy Bahama Group, Inc.

 

Women’s shoes on rock.

 

VAu000647369

Tommy Bahama Group, Inc.

 

Women’s watch on rock.

 

VAu000647370

Tommy Bahama Group, Inc.

 

Wu garden : no. (61) TB31111.

 

VAu000700427

Tommy Bahama Group, Inc.

 

Yacht on a sunset sail.

 

VAu000668307

Tommy Bahama Group, Inc.

 

Yes! Siam : (71) TB31421.

 

VA0001404796

Tommy Bahama Group, Inc.

 

Zanzi medallion : no. TBW30063.

 

VAu000747017

Tommy Bahama Group, Inc.

 

Zanzi paisley : no. TBW30058.

 

VAu000747026

 

47

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Zanzibar.

 

VAu000703260

Tommy Bahama Group, Inc.

 

ZEN TINI.

 

VAu000965370

Tommy Bahama Group, Inc.

 

AFICINOADO DE RELAXO

 

pending

Tommy Bahama Group, Inc.

 

A-Gust-of-Floral

 

pending

Tommy Bahama Group, Inc.

 

Bahama Forest

 

pending

Tommy Bahama Group, Inc.

 

Ben Around the World

 

pending

Tommy Bahama Group, Inc.

 

Birds of Paradise

 

pending

Tommy Bahama Group, Inc.

 

California Cove

 

pending

Tommy Bahama Group, Inc.

 

Chillin’ By Number

 

pending

Tommy Bahama Group, Inc.

 

Chillin’ With the Stars

 

pending

Tommy Bahama Group, Inc.

 

Club Casbah

 

pending

Tommy Bahama Group, Inc.

 

Costa Palma

 

pending

Tommy Bahama Group, Inc.

 

Del Fuego

 

pending

Tommy Bahama Group, Inc.

 

DEPT. OF FISH & GAMES

 

pending

Tommy Bahama Group, Inc.

 

DIVERSIFIED MUTUAL FUN

 

pending

Tommy Bahama Group, Inc.

 

Durbur Hall Paisley

 

pending

Tommy Bahama Group, Inc.

 

Estrella Nights

 

pending

Tommy Bahama Group, Inc.

 

Flip-A-Koi

 

pending

Tommy Bahama Group, Inc.

 

Flip-A-Koi

 

pending

Tommy Bahama Group, Inc.

 

Frond, James Frond

 

pending

Tommy Bahama Group, Inc.

 

Get in the Game Spectator

 

pending

Tommy Bahama Group, Inc.

 

GRAPE EXPECTATIONS

 

pending

Tommy Bahama Group, Inc.

 

GREEN PARTY HULA

 

pending

Tommy Bahama Group, Inc.

 

HAWAII 50TH ANNIVERSARY

 

pending

Tommy Bahama Group, Inc.

 

Hot House Hibiscus

 

pending

Tommy Bahama Group, Inc.

 

Hula Looking At

 

pending

Tommy Bahama Group, Inc.

 

ISLAND CHOPPERS

 

pending

Tommy Bahama Group, Inc.

 

Jean Luc

 

pending

Tommy Bahama Group, Inc.

 

Larger Than Leaf

 

pending

Tommy Bahama Group, Inc.

 

Leaf of Fortune

 

pending

Tommy Bahama Group, Inc.

 

Leaf of Mine

 

pending

Tommy Bahama Group, Inc.

 

Leafing Las Vegas

 

pending

Tommy Bahama Group, Inc.

 

Lotus Rain

 

pending

Tommy Bahama Group, Inc.

 

Malolo

 

pending

Tommy Bahama Group, Inc.

 

Marlin Miranda

 

pending

Tommy Bahama Group, Inc.

 

Maui Mambo

 

pending

Tommy Bahama Group, Inc.

 

Miami Dice

 

pending

Tommy Bahama Group, Inc.

 

NEW YORK SLAMMER

 

pending

Tommy Bahama Group, Inc.

 

Paisley Parkway

 

pending

Tommy Bahama Group, Inc.

 

Palm D’ore

 

pending

 

48

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Paradise du Jour

 

pending

Tommy Bahama Group, Inc.

 

PARADISE HOPPER

 

pending

Tommy Bahama Group, Inc.

 

Paradise Plummage

 

pending

Tommy Bahama Group, Inc.

 

Party Gras

 

pending

Tommy Bahama Group, Inc.

 

Pineapple Pin-up

 

pending

Tommy Bahama Group, Inc.

 

Place of Winds

 

pending

Tommy Bahama Group, Inc.

 

Regal Roulette

 

pending

Tommy Bahama Group, Inc.

 

Revenge of the Birds

 

pending

Tommy Bahama Group, Inc.

 

Road Trippin’

 

pending

Tommy Bahama Group, Inc.

 

SAFARI PREMIUM CIGARS

 

pending

Tommy Bahama Group, Inc.

 

Shock Waves

 

pending

Tommy Bahama Group, Inc.

 

SIGNS OF RELAXATION

 

pending

Tommy Bahama Group, Inc.

 

Sir Toss-a-lot

 

pending

Tommy Bahama Group, Inc.

 

STADIUM BLEND CIGARS

 

pending

Tommy Bahama Group, Inc.

 

Sugar Cane

 

pending

Tommy Bahama Group, Inc.

 

Tiki Palms

 

pending

Tommy Bahama Group, Inc.

 

TIKI TINI LOUNGE

 

pending

Tommy Bahama Group, Inc.

 

Tropical Traveler

 

pending

Tommy Bahama Group, Inc.

 

Tropics of Tini

 

pending

Tommy Bahama Group, Inc.

 

Waimea Bay

 

pending

Tommy Bahama Group, Inc.

 

Welcome to the Jungle

 

pending

Tommy Bahama Group, Inc.

 

YOU CAN TOUCAN LOUNGE

 

pending

Tommy Bahama Group, Inc.

 

Zululander

 

pending

 

49

--------------------------------------------------------------------------------

 

SCHEDULE 4

 

INTELLECTUAL PROPERTY LICENSES

 

·                  License Agreement between Geoffrey Beene, Inc. (Licensor) and
Oxford Industries, Inc. (Licensee), dated January 31, 2000 (as amended, modified
or supplemented on or prior to June 30, 2009)

 

·                  License Agreement by and between Levi Strauss & Co.
(Licensor) and Oxford Industries, Inc. (Licensee), dated November 30, 2006 (as
amended, modified or supplemented on or prior to June 30, 2009)

 

·                  License Agreement by and between L-K Enterprises, LLC
(Licensor) and Oxford Industries, Inc. (Licensee), dated December 12, 2001 (as
amended, modified or supplemented on or prior to June 30, 2009)

 

·                  License Agreement by and between JRA Trademarks Co., Ltd.
(Licensor) and Oxford Industries, Inc. (Licensee), dated as of January 1, 2007
(as amended, modified or supplemented on or prior to June 30, 2009)

 

·                  License Agreement by and between Levi Strauss & Co.
(Licensor) and Oxford Industries, Inc. (Licensee), dated November 30, 2006 (as
amended, modified or supplemented on or prior to June 30, 2009); please note
that new license agreement being negotiated as of January 31, 2009

 

·                  License Agreement by and between Patch Licensing, LLC
(Licensor) and Oxford Industries, Inc. (Licensee), dated as of August 10, 2006
(as amended, modified or supplemented on or prior to June 30, 2009)

 

·                  License Agreement by and between Kenneth Cole Productions,
Inc. (Licensor) and Oxford Industries, Inc. (Licensee), dated February 19, 2007
(as amended, modified or supplemented on or prior to June 30, 2009)

 

·                  Sublicense Agreement by and among, Kenneth Cole Productions,
Inc. (Licensor), Oxford Industries, Inc. (Sublicensor), and Gruner & Company,
Inc. (Sublicensee), dated March 25, 2009  (as amended, modified or supplemented
on or prior to June 30, 2009)

 

·                  License Agreement by and between Jack Daniel’s Properties,
Inc. (Licensor) and Oxford Industries, Inc. (Licensee), entered September 29,
2008 (as amended, modified or supplemented on or prior to June 30, 2009)

 

·                  License Agreement by and between Oxford Industries, Inc.
(Licensee) and Dal Dielo LLC (Licensor), entered April 1, 2008 (as amended,
modified or supplemented on or prior to June 30, 2009); notice of exercise of
termination right delivered by Oxford

 

--------------------------------------------------------------------------------


 

Industries, Inc. on or about June 22, 2009, which, subject to the terms and
conditions of the license agreement, would become effective thirty (30) days
following notice

 

·                  License Agreement by and between Ben Sherman Group, Ltd.
(Licensor) and S.F.I. Apparel Corp. (Licensee), entered December 21, 2004

 

·                  License Agreement by and between Ben Sherman Group, Ltd.
(Licensor) and Oxford Industries, Inc. (Licensee), entered May 1, 2005 (as
amended, modified or supplemented on or prior to June 30, 2009)

 

·                  License Agreement by and between IMG Worldwide, Inc.
(Licensor) and Oxford Industries, Inc. (Licensee), entered February 4, 2009 (as
amended, modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of December 31, 2008,
between Oxford Industries, Inc. and Gruner & Co., Inc. (as amended, modified or
supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of January 31, 2008,
between Oxford Industries, Inc. and Randa Corp. (as amended, modified or
supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of January 1, 2006,
between Tommy Bahama Group, Inc. and Advance Watch Company, Ltd. (as amended,
modified or supplemented on or prior to June 30, 2009); please note that receipt
of fully executed new license agreement between parties pending as of June 30,
2009

 

·                  Trademark License Agreement, dated as of February 2004,
between Tommy Bahama Group, Inc. and Altair Eyewear (as amended, modified or
supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of March 10, 2004,
between Tommy Bahama Group, Inc. and Emerson Air Comfort Products, a division of
Emerson Electric Co. (as amended, modified or supplemented on or prior to June
30, 2009)

 

·                  Trademark License Agreement, dated as of June 22, 2004,
between Tommy Bahama Group, Inc. and Gemini Cosmetics, Inc. (as amended,
modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of January 1, 2004,
between Tommy Bahama Group, Inc. and Lexington Furniture Industries, Inc. (as
amended, modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of February 12, 2007,
between Tommy Bahama Group, Inc. and Revman International, Inc. (as amended,
modified or supplemented on or prior to June 30, 2009)

 

2

--------------------------------------------------------------------------------


 

·                  Trademark License Agreement, dated as of March 10, 2008,
between Tommy Bahama Group, Inc. and Down-Lite International, Inc. (as amended,
modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of May 1, 2008, between
Tommy Bahama Group, Inc. and Essential Amenities, Inc. (as amended, modified or
supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of October 20, 2008,
between Tommy Bahama Group, Inc. and P/K Lifestyles, Inc. (as amended, modified
or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of January 9, 2009,
between Tommy Bahama Group, Inc. and Bardwil Industries, Inc. (as amended,
modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of July 1, 2004,
between Tommy Bahama Group, Inc. and Shaw Industries, Inc. (as amended, modified
or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of December 5, 2005,
between Tommy Bahama Group, Inc. and Sidney Frank Importing Company, Inc. (as
amended, modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of June 1, 2006,
between Tommy Bahama Group, Inc. and Ambiance Collections, LLC (as amended,
modified or supplemented on or prior to June 30, 2009); please note that
termination delivered by Tommy Bahama would have become effective in February
16, 2009 except that Ambiance Collections, LLC filed for bankruptcy shortly
prior to the date on which such termination would become effective (bankruptcy
case still pending)

 

·                  Trademark License Agreement, dated as of October 3, 2006,
between Tommy Bahama Group, Inc. and Badanco Enterprises, Inc. (as amended,
modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of May 2006, between
Tommy Bahama Group, Inc. and Hi-Tex, Inc., d/b/a Crypton Super Fabrics (as
amended, modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of June 29, 2006,
between Tommy Bahama Group, Inc. and Sunbury Textile Mills, Inc. (as amended,
modified or supplemented on or prior to June 30, 2009)

 

3

--------------------------------------------------------------------------------


 

·                  Trademark License Agreement, dated as of March 5, 2007,
between Tommy Bahama Group, Inc. and York Wallcoverings, Inc. (as amended,
modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of January 12, 2009,
between Tommy Bahama Group, Inc. and Meadowcraft, Inc. (as amended, modified or
supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of April 28, 2009,
between Tommy Bahama Group, Inc. and All-luminum Products Inc., d/b/a Rio Brands
Inc. (as amended, modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of May 11, 2009,
between Tommy Bahama Group, Inc. and totes Isotoner Corporation (as amended,
modified or supplemented on or prior to June 30, 2009)

 

·                  Implied licenses exist between Tommy Bahama Group, Inc. and
its subsidiaries Tommy Bahama R&R Holdings, Inc., Tommy Bahama Beverages, LLC
and Tommy Bahama Texas Beverages, LLC and Tommy Bahama Group, Inc. and Viewpoint
Marketing, Inc. with respect to use of the Tommy Bahama and related trademarks
in connection with the operation of retail stores and restaurants, an e-Commerce
business and/or a gift card business

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

PATENTS

 

US Patent Application No. 11/590,690 Stain Resistant Interlining for Clothing;
filed October 31, 2006 by Oxford Industries, Inc.

 

US Provisional Application No. 60/947,507 Shirt with Woven Pleats; filed July 2,
2007 by Oxford Industries, Inc.; Conversion application filed July 2, 2008.

 

--------------------------------------------------------------------------------

 

SCHEDULE 6

 

U.S. TRADEMARKS AND U.S. TRADEMARK LICENSES AND APPLICATIONS FOR REGISTRATION

 

U.S. Trademarks and Applications for Registration

 

TRADEMARK

 

OWNER

 

SERIAL NO.

 

REG. NO.

 

REG. DATE

ARNOLD BRANT

 

SFI of Oxford Acquisition Corporation

 

74577159

 

2074835

 

7/1/97

SILVERSTONE

 

SFI of Oxford Acquisition Corporation

 

77057223

 

3474558

 

7/29/08

ARNOLD BRANT

 

SFI of Oxford Acquisition Corporation

 

78385288

 

3115974

 

7/18/06

MARANZONE

 

SFI of Oxford Acquisition Corporation

 

78721972

 

3285664

 

8/28/07

MARANZONE UOMO

 

SFI of Oxford Acquisition Corporation

 

78721978

 

3267761

 

7/24/07

SFI

 

SFI of Oxford Acquisition Corporation

 

75177722

 

2151434

 

4/14/98

OXFORD

 

Piedmont Apparel Corporation

 

78354017

 

3003702

 

10/4/05

OXFORD SHIRTINGS

 

Piedmont Apparel Corporation

 

73729102

 

1663863

 

11/5/91

LANIER CLOTHES

 

Piedmont Apparel Corporation

 

73012493

 

1001567

 

1/14/75

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78785539

 

Pending

 

 

TOMMY BAHAMA GOLDEN SUN

 

Tommy Bahama Group, Inc.

 

78838489

 

3552004

 

12/23/08

GOLDEN SUN

 

Tommy Bahama Group, Inc.

 

78838493

 

3541961

 

12/2/08

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78623189

 

3502989

 

9/16/08

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78976654

 

3074797

 

3/28/06

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78975254

 

2872869

 

8/10/04

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78968024

 

3227991

 

4/10/07

TOMMY BAHAMA EST. 1993

 

Tommy Bahama Group, Inc.

 

78868344

 

3274843

 

8/7/07

 

--------------------------------------------------------------------------------


 

TRADEMARK

 

OWNER

 

SERIAL NO.

 

REG. NO.

 

REG. DATE

RELAX

 

 

 

 

 

 

 

 

TOMMY BAHAMA RELAX QUALITY SINCE 1993

 

Tommy Bahama Group, Inc.

 

78868314

 

3264623

 

7/17/07

TOMMY BAHAMA RELAX

 

Tommy Bahama Group, Inc.

 

78860957

 

3327650

 

10/30/07

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78856819

 

3198912

 

1/16/07

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78725865

 

3120783

 

7/25/06

INDIGO PALMS

 

Tommy Bahama Group, Inc.

 

78718945

 

3138846

 

9/5/06

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78623179

 

3294923

 

9/18/07

OCEANAIRE

 

Tommy Bahama Group, Inc.

 

78601760

 

3150637

 

10/3/06

WHITE SAND

 

Tommy Bahama Group, Inc.

 

78838523

 

3336958

 

11/13/07

TOMMY BAHAMA WHITE SAND

 

Tommy Bahama Group, Inc.

 

78838511

 

3332260

 

11/6/07

TOMMY BAHAMA RELAX

 

Tommy Bahama Group, Inc.

 

78685933

 

3349637

 

12/4/07

HIBISCUS

 

Tommy Bahama Group, Inc.

 

78470543

 

Pending

 

 

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78021272

 

2641036

 

10/22/02

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78119245

 

2704749

 

4/8/03

TOMMY BAHAMA ISLAND SOFT

 

Tommy Bahama Group, Inc.

 

78042795

 

2644541

 

10/29/02

INDIGO PALMS

 

Tommy Bahama Group, Inc.

 

78028577

 

2816969

 

2/24/04

INDIGO PALMS DENIM COMPANY

 

Tommy Bahama Group, Inc.

 

78028576

 

2816968

 

2/24/04

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78122811

 

2678331

 

1/21/03

PURVEYOR OF ISLAND LIFESTYLES

 

Tommy Bahama Group, Inc.

 

78122782

 

2678330

 

1/21/03

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78028967

 

2670281

 

12/31/02

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78198459

 

2771892

 

10/7/03

DENIM FOR ISLAND LIVING

 

Tommy Bahama Group, Inc.

 

78028575

 

2647238

 

11/5/02

ISLAND SOFT

 

Tommy Bahama Group, Inc.

 

78064180

 

2772576

 

10/7/03

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78107197

 

2745191

 

7/29/03

RELAX

 

Tommy Bahama Group, Inc.

 

78355031

 

3495948

 

9/2/08

 

2

--------------------------------------------------------------------------------


 

TRADEMARK

 

OWNER

 

SERIAL NO.

 

REG. NO.

 

REG. DATE

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78398489

 

3075649

 

4/4/06

GRAPHIC [g24732ky23i001.gif]

 

Tommy Bahama Group, Inc.

 

78151026

 

2721567

 

6/3/03

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78081904

 

2547466

 

3/12/02

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78025536

 

2551210

 

3/19/02

PURVEYOR OF ISLAND LIFESTYLES

 

Tommy Bahama Group, Inc.

 

78259190

 

2840371

 

5/11/04

TB INDIGO PALMS

 

Tommy Bahama Group, Inc.

 

78054599

 

2854879

 

6/15/04

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78021333

 

2925676

 

2/8/05

LIFE IS ONE LONG WEEKEND

 

Tommy Bahama Group, Inc.

 

78029893

 

2820384

 

3/2/04

TROPICOTTON

 

Tommy Bahama Group, Inc.

 

78319114

 

2974038

 

7/19/05

BAHAMA

 

Tommy Bahama Group, Inc.

 

78319077

 

2988156

 

8/23/05

TOMMY BAHAMA SHADE MAKER

 

Tommy Bahama Group, Inc.

 

78276251

 

2862861

 

7/13/04

INDIGO PALMS

 

Tommy Bahama Group, Inc.

 

78266628

 

3021725

 

11/29/05

GRAPHIC [g24732ky23i002.gif]

 

Tommy Bahama Group, Inc.

 

78199041

 

2846777

 

5/25/04

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78193846

 

2782036

 

11/11/03

ISLAND EASE

 

Tommy Bahama Group, Inc.

 

78178125

 

2861432

 

7/6/04

 

3

--------------------------------------------------------------------------------


 

TRADEMARK

 

OWNER

 

SERIAL NO.

 

REG. NO.

 

REG. DATE

TB

 

Tommy Bahama Group, Inc.

 

78171813

 

2825018

 

3/23/04

ELEPHANT TRUNKS BY TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78148931

 

2729260

 

6/24/03

FINE ISLAND LINENS

 

Tommy Bahama Group, Inc.

 

78128930

 

2788714

 

12/2/03

TOMMY BAHAMA AMBER ISLE COLLECTION

 

Tommy Bahama Group, Inc.

 

78116249

 

2787590

 

11/25/03

BUNGALOW BRAND

 

Tommy Bahama Group, Inc.

 

78116104

 

2837238

 

4/27/04

ORIGINAL ISLAND SPORT

 

Tommy Bahama Group, Inc.

 

78116103

 

2799214

 

12/23/03

PARADISE NATION

 

Tommy Bahama Group, Inc.

 

78107207

 

2856732

 

6/22/04

CAMPOLO

 

Tommy Bahama Group, Inc.

 

78482456

 

3281062

 

8/14/07

TOMMY BAHAMA CHALLENGE

 

Tommy Bahama Group, Inc.

 

78402698

 

3127675

 

8/8/06

TOMMY BAHAMA CHALLENGE

 

Tommy Bahama Group, Inc.

 

78402659

 

2986535

 

8/16/05

ISLAND SOFT

 

Tommy Bahama Group, Inc.

 

78380055

 

3228437

 

4/10/07

RELAX

 

Tommy Bahama Group, Inc.

 

78354819

 

3369156

 

1/15/08

BLACK TIE AT THE BEACH

 

Tommy Bahama Group, Inc.

 

78352007

 

2995992

 

9/13/05

GRAPHIC [g24732ky23i003.jpg]

 

Tommy Bahama Group, Inc.

 

78337205

 

2980252

 

7/26/05

TRAVELER’S RETREAT

 

Tommy Bahama Group, Inc.

 

78335772

 

2908736

 

12/7/04

GARDEN OF HOPE AND COURAGE

 

Tommy Bahama Group, Inc.

 

78335270

 

2908732

 

12/7/04

TORTOLA

 

Tommy Bahama Group, Inc.

 

78327590

 

2899981

 

11/2/04

RESORT SHORT

 

Tommy Bahama Group, Inc.

 

78323875

 

2895905

 

10/19/04

FISHTAIL

 

Tommy Bahama Group, Inc.

 

78323860

 

2893632

 

10/12/04

ISLAND LEAGUER

 

Tommy Bahama Group, Inc.

 

78323630

 

2895903

 

10/19/04

AMBER ISLE

 

Tommy Bahama Group, Inc.

 

78199042

 

2863722

 

7/13/04

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78021687

 

2492771

 

9/25/01

 

4

--------------------------------------------------------------------------------


 

TRADEMARK

 

OWNER

 

SERIAL NO.

 

REG. NO.

 

REG. DATE

TB ADVISED

 

Tommy Bahama Group, Inc.

 

77715371

 

Pending

 

 

PRO LEISURE CONSULTANT

 

Tommy Bahama Group, Inc.

 

77697770

 

Pending

 

 

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

77333789

 

Pending

 

 

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

77333785

 

Pending

 

 

TOMMY BAHAMA DENIM

 

Tommy Bahama Group, Inc.

 

77417376

 

3628279

 

5/26/09

TOMMY BAHAMA’S ISLAND GRILLE COASTAL CUISINE

 

Tommy Bahama Group, Inc.

 

77405973

 

3628219

 

5/26/09

NEW FLIP SIDE

 

Tommy Bahama Group, Inc.

 

77713511

 

Pending

 

 

TOMMY BAHAMA THE ISLAND COASTAL CUISINE

 

Tommy Bahama Group, Inc.

 

77394404

 

Pending

 

 

PARADISE AUTHENTIQUE

 

Tommy Bahama Group, Inc.

 

77288622

 

Pending

 

 

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

77059169

 

Pending

 

 

ISLAND ESTATE

 

Tommy Bahama Group, Inc.

 

77445076

 

Pending

 

 

ISLAND RETREAT

 

Tommy Bahama Group, Inc.

 

77394919

 

Pending

 

 

ISLAND ESTATE

 

Tommy Bahama Group, Inc.

 

77445065

 

3596332

 

3/24/09

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

77333797

 

Pending

 

 

RELAX

 

Tommy Bahama Group, Inc.

 

77089039

 

Pending

 

 

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

77333793

 

Pending

 

 

TOMMY BAHAMA’S ISLAND GRILLE

 

Tommy Bahama Group, Inc.

 

77287045

 

3565550

 

1/20/09

COTTON LAWN CHAIR

 

Tommy Bahama Group, Inc.

 

77290133

 

3551283

 

12/23/08

GET IT DONE (LATER)

 

Tommy Bahama Group, Inc.

 

77178116

 

3550931

 

12/23/08

CARNEROS

 

Tommy Bahama Group, Inc.

 

77465808

 

3546761

 

12/16/08

HEATHERED PARADISE PEACH

 

Tommy Bahama Group, Inc.

 

77465762

 

3546758

 

12/16/08

ZIPPED MARLIN AND ROSSI

 

Tommy Bahama Group, Inc.

 

77465748

 

3546757

 

12/16/08

ISLAND TIDE

 

Tommy Bahama Group, Inc.

 

77465680

 

3546753

 

12/16/08

BERMUDA SQUARE

 

Tommy Bahama Group, Inc.

 

77465729

 

3543575

 

12/9/08

BAR AND GRILL SPECTATOR

 

Tommy Bahama Group, Inc.

 

77465638

 

3543573

 

12/9/08

ROCKER CANNON

 

Tommy Bahama Group, Inc.

 

77459255

 

3543432

 

12/9/08

 

5

--------------------------------------------------------------------------------

 

TRADEMARK

 

OWNER

 

SERIAL NO.

 

REG. NO.

 

REG. DATE

GAME SHOT

 

Tommy Bahama Group, Inc.

 

77465790

 

3540268

 

12/2/08

PURVEYOR OF ISLAND. LIFESTYLES

 

Tommy Bahama Group, Inc.

 

77141681

 

Pending

 

 

KINGSTOWN

 

Tommy Bahama Group, Inc.

 

77313548

 

3509787

 

9/30/08

MIDNIGHT DIAMOND

 

Tommy Bahama Group, Inc.

 

77554576

 

Pending

 

 

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

77128084

 

3468860

 

7/15/08

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

77295945

 

3463895

 

7/8/08

ON THE ROCKS

 

Tommy Bahama Group, Inc.

 

77465776

 

Pending

 

 

LOCALLY FAMOUS

 

Tommy Bahama Group, Inc.

 

77215744

 

3381521

 

2/12/08

SET SAIL

 

Tommy Bahama Group, Inc.

 

77202699

 

3378279

 

2/5/08

PURVEYOR OF ISLAND LIFESTYLES

 

Tommy Bahama Group, Inc.

 

77158275

 

3343667

 

11/27/07

TB 18 GOLF

 

Tommy Bahama Group, Inc.

 

77123365

 

3338972

 

11/20/07

LEISURE TECH

 

Tommy Bahama Group, Inc.

 

77123241

 

3338963

 

11/20/07

TASTE PARADISE

 

Tommy Bahama Group, Inc.

 

77096403

 

Pending

 

 

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

75978560

 

2284151

 

10/5/99

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

75978343

 

2273118

 

8/24/99

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

75979672

 

2381910

 

8/29/00

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

75976078

 

2462870

 

6/19/01

BUNGALOW

 

Tommy Bahama Group, Inc.

 

75636815

 

2455996

 

5/29/01

PARADISE NATION

 

Tommy Bahama Group, Inc.

 

75597103

 

2392182

 

10/3/00

TOMMY BAHAMA BUNGALOW BREW

 

Tommy Bahama Group, Inc.

 

75210782

 

2112400

 

11/11/97

BUNGALOW BREW

 

Tommy Bahama Group, Inc.

 

75033536

 

2122176

 

12/16/97

BUNGALOW BLONDE

 

Tommy Bahama Group, Inc.

 

75033535

 

2109682

 

10/28/97

LIFE IS ONE LONG WEEKEND

 

Tommy Bahama Group, Inc.

 

75147910

 

2079256

 

7/15/97

TOMMY BAHAMA’S TROPICAL CAFE’

 

Tommy Bahama Group, Inc.

 

75267332

 

2112530

 

11/11/97

LIFE IS ONE LONG WEEKEND

 

Tommy Bahama Group, Inc.

 

75147905

 

2100425

 

9/23/97

 

6

--------------------------------------------------------------------------------


 

TRADEMARK

 

OWNER

 

SERIAL NO.

 

REG. NO.

 

REG. DATE

TOMMY BAHAMA BUNGALOW BLONDE’

 

Tommy Bahama Group, Inc.

 

75081308

 

2100290

 

9/23/97

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

74303789

 

1802812

 

11/2/93

WOODMONT

 

Tommy Bahama Group, Inc.

 

77465500

 

3546750

 

12/16/08

BIRDIE ZIP BY TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78237657

 

2947689

 

5/10/05

GRAPHIC [g24732ky25i001.gif]

 

Tommy Bahama Group, Inc.

 

78337256

 

2945394

 

4/26/05

GRAPHIC [g24732ky25i002.jpg]

 

Tommy Bahama Group, Inc.

 

77762047

 

Pending

 

 

OCEAN CLUB

 

Tommy Bahama Group, Inc.

 

77761507

 

Pending

 

 

BRONX BOMBER

 

Tommy Bahama Group, Inc.

 

77761798

 

Pending

 

 

SHIRT GUARD

 

Oxford Industries, Inc.

 

78961454

 

Pending

 

 

ECO-COT

 

Oxford Industries, Inc.

 

78930686

 

3559132

 

1/6/09

ETI

 

Oxford Industries, Inc.

 

78936956

 

Pending

 

 

COLLEGIATE FIT

 

Oxford Industries, Inc.

 

78794558

 

3403259

 

3/25/08

OXFORD GOLF COLLECTION

 

Oxford Industries, Inc.

 

78766553

 

3399710

 

3/18/08

SOLITUDE S

 

Oxford Industries, Inc.

 

78743726

 

Pending

 

 

SOLITUDE

 

Oxford Industries, Inc.

 

78961464

 

Pending

 

 

 

7

--------------------------------------------------------------------------------


 

TRADEMARK

 

OWNER

 

SERIAL NO.

 

REG. NO.

 

REG. DATE

TECHNO DRY

 

Oxford Industries, Inc.

 

78959315

 

3256429

 

6/26/07

SOLITUDE

 

Oxford Industries, Inc.

 

78952176

 

Pending

 

 

SOLITUDE

 

Oxford Industries, Inc.

 

78931273

 

Pending

 

 

BUZY BEE

 

Oxford Industries, Inc.

 

78794941

 

Pending

 

 

RING FREE

 

Oxford Industries, Inc.

 

78723934

 

3236105

 

5/1/07

KONA WIND

 

Oxford Industries, Inc.

 

78695361

 

3283679

 

8/21/07

BUILT TO PERFORM

 

Oxford Industries, Inc.

 

78633101

 

3360498

 

12/25/07

VERI-COOL BE ACTIVE. STAY COOL

 

Oxford Industries, Inc.

 

78535285

 

3028941

 

12/13/05

BILLY LONDON

 

Oxford Industries, Inc.

 

78517495

 

3134172

 

8/22/06

PERFECT PRESS

 

Oxford Industries, Inc.

 

78476488

 

3047065

 

1/17/06

LINELOCK

 

Oxford Industries, Inc.

 

78337590

 

2968666

 

7/12/05

GO COLD WATER

 

Oxford Industries, Inc.

 

77512518

 

Pending

 

 

APPAREL FOR OUR EARTH

 

Oxford Industries, Inc.

 

77456916

 

Pending

 

 

ENERGY SAVING APPAREL

 

Oxford Industries, Inc.

 

77456907

 

Pending

 

 

LUX CARE

 

Oxford Industries, Inc.

 

77077766

 

Pending

 

 

OXFORD AMERICA

 

Oxford Industries, Inc.

 

77715342

 

Pending

 

 

EARTH TECH

 

Oxford Industries, Inc.

 

77702011

 

Pending

 

 

METRO LONDON

 

Oxford Industries, Inc.

 

77365404

 

Pending

 

 

SHIRT FREE

 

Oxford Industries, Inc.

 

77225563

 

Pending

 

 

GROOMED AND FINISHED TO PERFECTION

 

Oxford Industries, Inc.

 

77585890

 

Pending

 

 

BILLY LONDON

 

Oxford Industries, Inc.

 

77573236

 

Pending

 

 

GREEN CARE

 

Oxford Industries, Inc.

 

77288659

 

Pending

 

 

ENERGY SAVING

 

Oxford Industries, Inc.

 

77211576

 

Pending

 

 

PANT GUARD

 

Oxford Industries, Inc.

 

77209279

 

Pending

 

 

CALIFORNIA DIAMOND COTTON

 

Oxford Industries, Inc.

 

77585889

 

Pending

 

 

LIQUID COTTON

 

Oxford Industries, Inc.

 

77618639

 

Pending

 

 

 

8

--------------------------------------------------------------------------------


 

TRADEMARK

 

OWNER

 

SERIAL NO.

 

REG. NO.

 

REG. DATE

DUST FREE

 

Oxford Industries, Inc.

 

77554518

 

Pending

 

 

OXFORD OF LONDON

 

Oxford Industries, Inc.

 

77554510

 

Pending

 

 

TRUST THE TRADITION

 

Oxford Industries, Inc.

 

77128003

 

3406287

 

4/1/08

ELY CASUALS

 

Oxford Industries, Inc.

 

76280826

 

2703121

 

4/1/03

GRAPHIC [g24732ky25i003.jpg]

 

Oxford Industries, Inc.

 

76551594

 

3012530

 

11/8/05

POWER SWING

 

Oxford Industries, Inc.

 

76540278

 

2983674

 

8/9/05

LIQUID SILK

 

Oxford Industries, Inc.

 

76530259

 

3283345

 

8/21/07

EASY MOTION

 

Oxford Industries, Inc.

 

76530258

 

2983655

 

8/9/05

ACTION ARM

 

Oxford Industries, Inc.

 

76530257

 

2933803

 

3/15/05

WIND GEAR

 

Oxford Industries, Inc.

 

76530255

 

2992885

 

9/6/05

OXFORD GOLF

 

Oxford Industries, Inc.

 

76519622

 

3014444

 

11/15/05

SUPERFINE 130

 

Oxford Industries, Inc.

 

76509852

 

3077093

 

4/4/06

THE LIFETIME COLLAR

 

Oxford Industries, Inc.

 

76454877

 

2805640

 

1/13/04

SMARTSUIT

 

Oxford Industries, Inc.

 

76397281

 

3068579

 

3/14/06

LINKS TECH

 

Oxford Industries, Inc.

 

76035853

 

2528587

 

1/8/02

SOLITUDE

 

Oxford Industries, Inc.

 

75496966

 

2386201

 

9/12/00

IMPROMPTU

 

Oxford Industries, Inc.

 

75251851

 

2118145

 

12/2/97

CUMBERLAND OUTFITTERS

 

Oxford Industries, Inc.

 

74689426

 

2031132

 

1/14/97

BERTONI

 

Oxford Industries, Inc.

 

74592754

 

1952047

 

1/23/96

HOLBROOK

 

Oxford Industries, Inc.

 

74551492

 

2089513

 

8/19/97

LANA MODA

 

Oxford Industries, Inc.

 

74299191

 

1810289

 

12/7/93

9 2 8 TO

 

Oxford Industries, Inc.

 

74268033

 

17161460

 

3/30/93

COUNTRY CHARMERS

 

Oxford Industries, Inc.

 

74144591

 

1685405

 

5/5/92

 

9

--------------------------------------------------------------------------------


 

TRADEMARK

 

OWNER

 

SERIAL NO.

 

REG. NO.

 

REG. DATE

ELY PLAINS

 

Oxford Industries, Inc.

 

74143774

 

1674367

 

2/4/92

ELY DIAMOND

 

Oxford Industries, Inc.

 

74143649

 

1690259

 

6/2/92

CATTLEMAN

 

Oxford Industries, Inc.

 

74143636

 

1731204

 

11/10/92

CATTLEMAN

 

Oxford Industries, Inc.

 

74007488

 

1605723

 

7/10/90

OXFORD SHIRTMAKERS

 

Oxford Industries, Inc.

 

73701682

 

1555819

 

9/12/89

928

 

Oxford Industries, Inc.

 

73339437

 

1222689

 

1/4/83

LANIER

 

Oxford Industries, Inc.

 

73524879

 

1386068

 

3/11/86

QUAILBROOK

 

Oxford Industries, Inc.

 

73739076

 

1524669

 

2/14/89

CROP & SADDLE

 

Oxford Industries, Inc.

 

73739075

 

1528387

 

3/7/89

GRAPHIC [g24732ky25i004.gif]

 

Oxford Industries, Inc.

 

73736283

 

1550250

 

8/1/89

CHRISTOPHER HUNT

 

Oxford Industries, Inc.

 

73676999

 

1522687

 

1/31/89

PHILLIP ST. JOHN

 

Oxford Industries, Inc.

 

73432701

 

1346299

 

7/2/85

TRAIL GEAR

 

Oxford Industries, Inc.

 

73373735

 

1244633

 

7/5/83

OAKDALE

 

Oxford Industries, Inc.

 

73373734

 

1244632

 

7/5/83

T. AUSTIN

 

Oxford Industries, Inc.

 

73310511

 

1258607

 

11/22/83

ELY

 

Oxford Industries, Inc.

 

72410888

 

955223

 

3/13/73

HOLBROOK

 

Oxford Industries, Inc.

 

72318672

 

917690

 

8/3/71

 

10

--------------------------------------------------------------------------------

 

U.S. Trademark Licenses

 

·                  Trademark License Agreement, dated as of December 31, 2008,
between Oxford Industries, Inc. and Gruner & Co., Inc. (as amended, modified or
supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of January 31, 2008,
between Oxford Industries, Inc. and Randa Corp. (as amended, modified or
supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of January 1, 2006,
between Tommy Bahama Group, Inc. and Advance Watch Company, Ltd. (as amended,
modified or supplemented on or prior to June 30, 2009); please note that receipt
of fully executed new license agreement between parties pending as of June 30,
2009

 

·                  Trademark License Agreement, dated as of February 2004,
between Tommy Bahama Group, Inc. and Altair Eyewear (as amended, modified or
supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of March 10, 2004,
between Tommy Bahama Group, Inc. and Emerson Air Comfort Products, a division of
Emerson Electric Co. (as amended, modified or supplemented on or prior to
June 30, 2009)

 

·                  Trademark License Agreement, dated as of June 22, 2004,
between Tommy Bahama Group, Inc. and Gemini Cosmetics, Inc. (as amended,
modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of January 1, 2004,
between Tommy Bahama Group, Inc. and Lexington Furniture Industries, Inc. (as
amended, modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of February 12, 2007,
between Tommy Bahama Group, Inc. and Revman International, Inc. (as amended,
modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of March 10, 2008,
between Tommy Bahama Group, Inc. and Down-Lite International, Inc. (as amended,
modified or supplemented on or prior to June 30, 2009)

 

11

--------------------------------------------------------------------------------


 

·                  Trademark License Agreement, dated as of May 1, 2008, between
Tommy Bahama Group, Inc. and Essential Amenities, Inc. (as amended, modified or
supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of October 20, 2008,
between Tommy Bahama Group, Inc. and P/K Lifestyles, Inc. (as amended, modified
or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of January 9, 2009,
between Tommy Bahama Group, Inc. and Bardwil Industries, Inc. (as amended,
modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of July 1, 2004,
between Tommy Bahama Group, Inc. and Shaw Industries, Inc. (as amended, modified
or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of December 5, 2005,
between Tommy Bahama Group, Inc. and Sidney Frank Importing Company, Inc. (as
amended, modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of June 1, 2006,
between Tommy Bahama Group, Inc. and Ambiance Collections, LLC (as amended,
modified or supplemented on or prior to June 30, 2009); please note that
termination delivered by Tommy Bahama would have become effective in
February 16, 2009 except that Ambiance Collections, LLC filed for bankruptcy
shortly prior to the date on which such termination would become effective
(bankruptcy case still pending)

 

·                  Trademark License Agreement, dated as of October 3, 2006,
between Tommy Bahama Group, Inc. and Badanco Enterprises, Inc. (as amended,
modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of May 2006, between
Tommy Bahama Group, Inc. and Hi-Tex, Inc., d/b/a Crypton Super Fabrics (as
amended, modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of June 29, 2006,
between Tommy Bahama Group, Inc. and Sunbury Textile Mills, Inc. (as amended,
modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of March 5, 2007,
between Tommy Bahama Group, Inc. and York Wallcoverings, Inc. (as amended,
modified or supplemented on or prior to June 30, 2009)

 

12

--------------------------------------------------------------------------------


 

·                  Trademark License Agreement, dated as of January 12, 2009,
between Tommy Bahama Group, Inc. and Meadowcraft, Inc. (as amended, modified or
supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of April 28, 2009,
between Tommy Bahama Group, Inc. and All-luminum Products Inc., d/b/a Rio Brands
Inc. (as amended, modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of May 11, 2009,
between Tommy Bahama Group, Inc. and totes Isotoner Corporation (as amended,
modified or supplemented on or prior to June 30, 2009)

 

·                  Implied licenses exist between Tommy Bahama Group, Inc. and
its subsidiaries Tommy Bahama R&R Holdings, Inc., Tommy Bahama Beverages, LLC
and Tommy Bahama Texas Beverages, LLC and Tommy Bahama Group, Inc. and Viewpoint
Marketing, Inc. with respect to use of the Tommy Bahama and related trademarks
in connection with the operation of retail stores and restaurants, an e-Commerce
business and/or a gift card business

 

13

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

PLEDGED COMPANIES

 

Pledgor

 

Name of Pledged
Company

 

Type

 

Certificate
Number

 

Number of
Shares

 

Percentage of
Issued and
Outstanding
Shares

 

Oxford Industries, Inc.

 

Tommy Bahama Group, Inc. (Viewpoint International, Inc.)

 

Common

 

A3

 

2,125

 

100%

 

Oxford Industries, Inc.

 

Ben Sherman Clothing, Inc.

 

Common

 

2

 

1,000

 

100%

 

Oxford Industries, Inc.

 

Oxford Caribbean, Inc.

 

Common

 

1

 

3,000

 

100%

 

Oxford Industries, Inc.

 

Lionshead Clothing Company

 

Common

 

1

 

1,500

 

100%

 

Oxford Industries, Inc.

 

Piedmont Apparel Corporation

 

Common

 

1

 

1,500

 

100%

 

Oxford Industries, Inc.

 

Oxford of South Carolina, Inc.

 

Common

 

1

 

100,000

 

100%

 

Oxford Industries, Inc.

 

Oxford Private Limited of Delaware, Inc.

 

Common

 

1

 

1,500

 

100%

 

Oxford Industries, Inc.

 

Oxford Garment, Inc.

 

Common

 

1

 

3,000

 

100%

 

Oxford Industries, Inc.

 

Oxford International, Inc.

 

Common

 

2

 

99,500

 

99.5%

 

Oxford Industries, Inc.

 

Oxford Lockbox, Inc.

 

Common

 

2

 

1,000

 

100%

 

Oxford Industries, Inc.

 

Viewpoint Marketing, Inc.

 

Common

 

2

 

1,000

 

100%

 

Oxford Industries, Inc.

 

Oxford International, Inc.

 

Common

 

001

 

500

 

0.5%

 

Oxford Industries, Inc.

 

SFI of Oxford Acquisition Corporation

 

Common

 

2

 

1,000

 

100%

 

Oxford Industries, Inc.

 

Oxford (Philippines), Inc.

 

Capital

 

009

 

24,994

 

3.74%

 

Oxford Industries, Inc.

 

Oxford (Philippines), Inc.

 

Capital

 

011

 

1

 

0.00%

 

Oxford Industries, Inc.

 

Oxford of Europe

 

Ordinary Common

 

5

 

65

 

65%

 

Oxford Industries, 

 

Oxford Products

 

—

 

6

 

97,499

 

64.99%

 

 

--------------------------------------------------------------------------------


 

Pledgor

 

Name of Pledged
Company

 

Type

 

Certificate
Number

 

Number of
Shares

 

Percentage of
Issued and
Outstanding
Shares

 

Inc.

 

(International) Limited

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

Oxford de Colon, S.A.

 

—

 

01

 

1

 

10%

 

Oxford Industries, Inc.

 

Oxford de Colon, S.A.

 

—

 

02

 

1

 

10%

 

Oxford Industries, Inc.

 

Oxford de Colon, S.A.

 

—

 

03

 

1

 

10%

 

Oxford Industries, Inc.

 

Oxford de Colon, S.A.

 

—

 

04

 

1

 

10%

 

Oxford Industries, Inc.

 

Oxford de Colon, S.A.

 

—

 

05

 

1

 

10%

 

Oxford Industries, Inc.

 

Oxford de Colon, S.A.

 

—

 

06

 

1

 

10%

 

Oxford Industries, Inc.

 

Oxford de Colon, S.A.

 

—

 

07

 

1

 

10%

 

Oxford Industries, Inc.

 

Manufacturera de Sonora, S.A. de C.V.

 

—

 

5

 

100

 

0.90%

 

Oxford Industries, Inc.

 

Manufacturera de Sonora, S.A. de C.V.

 

—

 

5B

 

10,949

 

98.20%

 

Oxford Industries, Inc.

 

Camisas Bahia Kino, S.A. de C.V.

 

—

 

2B

 

1,000

 

90.90%

 

Oxford Industries, Inc.

 

Camisas Bahia Kino, S.A. de C.V.

 

—

 

27A

 

100

 

9.09%

 

Oxford Industries, Inc.

 

Industrias Oxford de Merida, S.A. de C.V.

 

—

 

6

 

1,000

 

<0.1%

 

Oxford Industries, Inc.

 

Industrias Lanier de Honduras S. de R.L.

 

—

 

—

 

Uncertificated

 

N/A

 

Tommy Bahama Group, Inc. (f/k/a Viewpoint International, Inc.)

 

Tommy Bahama R&R Holdings, Inc

.

Common

 

2

 

100

 

100%

 

Tommy Bahama R&R Holdings, Inc.

 

Tommy Bahama Beverages, LLC

 

—

 

—

 

Uncertificated

 

N/A

 

Tommy Bahama

 

Tommy Bahama

 

—

 

—

 

Uncertificated

 

N/A

 

 

2

--------------------------------------------------------------------------------


 

Pledgor

 

Name of Pledged
Company

 

Type

 

Certificate
Number

 

Number of
Shares

 

Percentage of
Issued and
Outstanding
Shares

 

Beverages, LLC

 

Texas Beverages, LLC

 

 

 

 

 

 

 

 

 

Oxford International, Inc.

 

Oxford Products (International) Limited

 

—

 

5

 

1

 

<0.1%

 

Oxford International, Inc.

 

Oxford Internacional de Guatemala, Sociedad Anonima

 

—

 

004

 

4

 

<0.1%

 

Oxford International, Inc.

 

Manufacturera de Sonora, S.A. de C.V.

 

—

 

2

 

100

 

0.90%

 

Oxford Caribbean, Inc.

 

Q.R. Fashions S. de R.L.

 

—

 

—

 

Uncertificated

 

N/A

 

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

LIST OF FILING JURISDICTIONS

 

Entity

 

Jurisdictions

Oxford Industries, Inc.

 

Georgia

United States Copyright Office

United States Patent and Trademark Office

Oxford International, Inc.

 

Georgia

Ben Sherman Clothing, Inc.

 

Georgia

Oxford Garment, Inc.

 

Delaware

Piedmont Apparel Corporation

 

Delaware

United States Patent and Trademark Office

Lionshead Clothing Company

 

Delaware

Oxford Caribbean, Inc.

 

Delaware

Oxford Lockbox, Inc.

 

Delaware

SFI of Oxford Acquisition Corporation

 

Delaware

United States Patent and Trademark Office

Tommy Bahama Group, Inc.

 

Delaware

United States Copyright Office

United States Patent and Trademark Office

Tommy Bahama R&R Holdings, Inc.

 

Delaware

Tommy Bahama Beverages, LLC

 

Delaware

Viewpoint Marketing, Inc.

 

Florida

Oxford of South Carolina, Inc.

 

South Carolina

Tommy Bahama Texas Beverages, LLC

 

Texas

 

--------------------------------------------------------------------------------

 

ANNEX 1 TO SECURITY AGREEMENT FORM OF SUPPLEMENT

 

Supplement No.          (this “Supplement”) dated as of
                              , 20    , to the Security Agreement dated as of
June 30, 2009 (as amended, restated, supplemented or otherwise modified from
time to time, the “Security Agreement”) among each of the parties listed on the
signature pages thereto and those additional entities that thereafter become
parties thereto (collectively, jointly and severally, “Grantors” and each
individually “Grantor”) and U.S. Bank National Association, in its capacity as
Collateral Agent for the Secured Parties (together with its successors,
“Collateral Agent”), U.S. Bank National Association as Trustee and each
Additional Pari Passu Agent party thereto.

 

W I T N E S S E T H:

 

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Security Agreement; and

 

WHEREAS, pursuant to the Indenture or an Additional Pari Passu Agreement, the
Company must execute and deliver a supplement to the Security Agreement, and the
execution of the Security Agreement by the undersigned new Grantor or Grantors
(collectively, the “New Grantors”) may be accomplished by the execution of this
Supplement in favor of Collateral Agent, for the benefit of Secured Parties;

 

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:

 

1.             In accordance with Section 25 of the Security Agreement, each New
Grantor, by its signature below, becomes a “Grantor” under the Security
Agreement with the same force and effect as if originally named therein as a
“Grantor” and each New Grantor hereby (a) agrees to all of the terms and
provisions of the Security Agreement applicable to it as a “Grantor” thereunder
and (b) represents and warrants that the representations and warranties made by
it as a “Grantor” thereunder are true and correct on and as of the date hereof. 
In furtherance of the foregoing, each New Grantor, as security for the payment
and performance in full of the Secured Obligations, does hereby grant, assign,
and pledge to Collateral Agent, for the benefit of the Secured Parties, a
security interest in and security title to all Collateral of such New Grantor to
secure the full and prompt payment of the Secured Obligations, including, any
interest thereon, plus reasonable attorneys’ fees and expenses if the Secured
Obligations represented by the Security Agreement are collected by law, through
an attorney-at-law, or under advice therefrom.  Schedule 1, “Trade Names;
Organizational ID Number; Chief Executive Office”, Schedule 2, “Commercial Tort
Claims”, Schedule 3, “Copyright Registrations and Applications for
Registration”, Schedule 4, “Intellectual Property Licenses”, Schedule 5,
“Patents”, Schedule 6, “U.S. Trademarks and U.S. Trademark Licenses and
Applications for Registration”, Schedule 7, “Pledged Companies” and Schedule 8,
“List of Filing Jurisdictions” attached hereto supplement Schedule 1,
Schedule 2, Schedule 3, Schedule 4, Schedule 5, Schedule 6, Schedule 7 and
Schedule 8, respectively, to the Security Agreement and shall be deemed a part
thereof for all purposes of the Security Agreement.  Each reference to a
“Grantor” in the Security Agreement shall be

 

--------------------------------------------------------------------------------


 

deemed to include each New Grantor.  The Security Agreement is incorporated
herein by reference.

 

2.             Each New Grantor represents and warrants to the Collateral Agent
that this Supplement has been duly executed and delivered by such New Grantor
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with its terms, except as enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium or other
similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether such enforceability is considered in a proceeding
at law or in equity).

 

3.             This Supplement may be executed in multiple counterparts, each of
which shall be deemed to be an original, but all such separate counterparts
shall together constitute but one and the same instrument.  Delivery of a
counterpart hereof by facsimile transmission or by e-mail transmission shall be
as effective as delivery of a manually executed counterpart hereof.

 

4.             Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.

 

5.             This Supplement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles thereof.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each New Grantor and Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

NEW GRANTORS:

 

 

 

[Name of New Grantor]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[Name of New Grantor]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[Name of Collateral Agent]:

 

 

 

[                            ]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

ANNEX II TO SECURITY AGREEMENT

 

FORM OF ADDITIONAL PARI PASSU JOINDER AGREEMENT

 

The undersigned (the “Additional Pari Passu Agent”) is the agent for Persons
wishing to become “Secured Parties” (the “New Secured Parties”) under the
Security Agreement, dated as of June 30, 2009 (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”
(terms used without definition herein have the meanings assigned to such terms
by the Security Agreement)) among Grantors party thereto and U.S. Bank National
Association, as Collateral Agent (the “Collateral Agent”) and the other Security
Documents.

 

In consideration of the foregoing, the undersigned hereby:

 

(i)            represents that the Additional Pari Passu Agent has been
authorized by the New Secured Parties to become a party to the Security
Agreement on behalf of the New Secured Parties under that [DESCRIBE OPERATIVE
AGREEMENT] (the “New Secured Agreement”) and to act as the Additional Pari Passu
Agent for the New Secured Parties hereunder and under the Security Agreement;

 

(ii)           acknowledges that the New Secured Parties have had made available
to them a copy of the Security Agreement;

 

(iii)          irrevocably appoints and authorizes the Collateral Agent to take
such action as agent on its behalf and on behalf of the New Secured Parties and
to exercise such powers under the Security Agreement and the other Security
Documents as are delegated to the Collateral Agent by the terms thereof,
together with all such powers as are reasonably incidental thereto; and

 

(iv)          accepts and acknowledges the terms of the Security Agreement
applicable to it and the New Secured Parties and agrees to serve as Additional
Pari Passu Agent for the New Secured Parties with respect to the Secured
Obligations under the New Secured Agreement and agrees on its own behalf and on
behalf of the New Secured Parties to be bound by the terms of the Security
Agreement and the other Security Documents applicable to holders of Secured
Obligations, with all the rights and obligations of a Secured Party thereunder
and bound by all the provisions thereof as fully as if it had been a Secured
Party on the effective date of the Security Agreement.

 

The name and address of the representative for purposes of Section 22 of the
Security Agreement are as follows:

 

[name and address of Additional Pari Passu Agent]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Additional Pari Passu
Joinder Agreement to be duly executed by its authorized officer as of the
           day of 20    .

 

 

[NAME]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

ANNEX III TO SECURITY AGREEMENT

 

THE COLLATERAL AGENT AND
SECURED PARTY ACKNOWLEDGMENTS(1)

 

Acknowledgment of Priorities of Security Interests and Liens; Application of
Proceeds

 

(a)           Each of the Secured Parties acknowledges and agrees that,
notwithstanding the date, time or creation of any Liens securing any of the
Secured Obligations under the Security Agreement or the Security Documents, the
Secured Obligations shall be equally and ratably secured by the Liens of the
Security Agreement and the Security Documents and all Liens securing any of the
Secured Obligations (and any proceeds received from the enforcement of any such
Liens) shall be for the equal and ratable benefit of all Secured Parties and
shall be applied as provided in clause (c) below.  Each Secured Party, by its
acceptance of the benefits hereunder and of the Security Documents, agrees for
the benefit of the other Secured Parties that, to the extent any additional or
substitute collateral for any of the Secured Obligations is delivered by a
Grantor to or for the benefit of any Secured Party, such collateral shall be
subject to the provisions of this clause (a).

 

(b)           Each of the Secured Parties hereby agrees not to challenge or
question in any proceeding the validity or enforceability of any Security
Document (in each case as a whole or any term or provision contained therein) or
the validity of any Lien or financing statement in favor of the Collateral Agent
for the benefit of the Secured Parties as provided in the Security Agreement and
the other Security Documents, or the relative priority of any such Lien.  Each
Secured Party consents to the release of Trust Monies from the Collateral
Account in accordance with Article 12 of the Indenture.

 

(c)           The proceeds received by the Collateral Agent in respect of any
sale of, collection from or other realization upon all or any part of the
Collateral under this Agreement or any other Security Document (excluding funds
deposited with the Trustee or any Additional Pari Passu Agent, in such
capacities, in connection with any defeasance or discharge of the Indenture or
any Additional Pari Passu Agreement, which shall be applied as provided therein)
shall be applied, together with any other sums then held by the Collateral Agent
pursuant to this Agreement, promptly by the Collateral Agent as follows:

 

FIRST, to the payment of all costs and expenses, liabilities, fees, commissions
and taxes paid or payable by the Collateral Agent under this Agreement or any
Security Document including, without limitation, the costs and expenses of the
Collateral Agent and its agents and counsel,

 

--------------------------------------------------------------------------------

(1)           Unless otherwise defined herein, all capitalized terms used herein
and defined in the Security Agreement, are used herein as therein defined.

 

--------------------------------------------------------------------------------


 

and all expenses, liabilities and advances made or incurred by the Collateral
Agent in connection therewith;

 

SECOND, without duplication of amounts applied pursuant to clause FIRST above,
to the payment in full in cash, pro rata, based on the amount of Secured
Obligations outstanding under the Indenture and each Additional Pari Passu
Agreement and then due and owing to (i) the Trustee to be applied as provided in
the Indenture, and (ii) each Additional Pari Passu Agent to be applied as
provided in the applicable Additional Pari Passu Agreement; and

 

THIRD, the balance, if any, to such Grantor or as otherwise directed by a court
of competent jurisdiction.

 

If, despite the provisions of this Agreement, any Secured Party shall receive
any payment or other recovery in excess of its portion of payments on account of
the Obligations to which it is then entitled in accordance with this Agreement,
such Secured Party shall hold such payment or recovery in trust for the benefit
of all Secured Parties for distribution in accordance with this Annex III.

 

Enforcement.

 

Subject to the Collateral Agent’s rights under Section 10 of the Agreement, the
Required Secured Parties may direct the Collateral Agent in exercising any right
or remedy available to the Collateral Agent under this Agreement or any Security
Document.  In the absence of any such instruction, the Collateral Agent may (but
shall be under no obligation to) exercise such rights and remedies in any manner
that complies with Section 10 of the Agreement.  No Secured Party (other than
the Collateral Agent) shall have any individual right to pursue any remedies
under the Agreement against any Grantor.

 

2

--------------------------------------------------------------------------------

 

EXHIBIT A

 

COPYRIGHT SECURITY AGREEMENT

 

This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is made
as of this        day of                       , 20    , among Grantors listed
on the signature pages hereof (collectively, jointly and severally, “Grantors”
and each individually “Grantor”), and U.S. Bank National Association, in its
capacity as Collateral Agent for the Secured Parties (together with its
successors, “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, Grantors shall have executed and delivered to Collateral Agent, for the
benefit of the Secured Parties, that certain Security Agreement dated as of
June 30, 2009 (including all annexes, exhibits or schedules thereto, as from
time to time amended, restated, supplemented or otherwise modified, the
“Security Agreement”); and

 

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Collateral Agent, for the benefit of the Secured Parties, this
Copyright Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:

 

1.             DEFINED TERMS.  All capitalized terms used but not otherwise
defined herein have the meanings given to them in the Security Agreement.

 

2.             GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL.  Each Grantor
hereby grants to Collateral Agent, for the benefit of the Secured Parties, a
continuing security interest in all of such Grantor’s right, title and interest
in, to and under the following, whether presently existing or hereafter created
or acquired (collectively, the “Copyright Collateral”):

 

(a)           all of such Grantor’s Copyrights and Intellectual Property
Licenses with respect to Copyrights to which it is a party as licensor or
licensee including those referred to on Schedule I hereto;

 

(b)           all reissues, continuations or extensions of the foregoing; and

 

(c)           all products and proceeds of the foregoing, including any claim by
such Grantor against third parties for past, present or future infringement or
dilution of any Copyright or any Copyright licensed under any Intellectual
Property License.

 

3.             SECURITY FOR OBLIGATIONS.  This Copyright Security Agreement and
the Security Interest created hereby secures the payment and performance of all
the Secured Obligations,

 

--------------------------------------------------------------------------------


 

whether now existing or arising hereafter.  Without limiting the generality of
the foregoing, this Copyright Security Agreement secures the payment of all
amounts which constitute part of the Secured Obligations and would be owed by
Grantors, or any of them, to Collateral Agent, the Secured Parties, or any of
them, whether or not they are unenforceable or not allowable due to the
existence of an Insolvency Proceeding involving any Grantor.

 

4.             SECURITY AGREEMENT.  The security interests granted pursuant to
this Copyright Security Agreement are granted in conjunction with the security
interests granted to Collateral Agent, for the benefit of the Secured Parties,
pursuant to the Security Agreement.  Each Grantor hereby acknowledges and
affirms that the rights and remedies of Collateral Agent with respect to the
security interest in the Copyright Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.

 

5.             AUTHORIZATION TO SUPPLEMENT.  Collateral Agent hereby authorizes
Grantors unilaterally to modify this Agreement by amending Schedule I to include
any future United States registered copyrights or applications therefor of
Grantors.  Notwithstanding the foregoing, no failure to so modify this Copyright
Security Agreement or amend Schedule I shall in any way affect, invalidate or
detract from Collateral Agent’s continuing security interest in all Collateral,
whether or not listed on Schedule I.

 

6.             COUNTERPARTS.  This Copyright Security Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original,
but all such separate counterparts shall together constitute but one and the
same instrument.  In proving this Copyright Security Agreement in any judicial
proceedings, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom such enforcement is sought. 
Any signatures delivered by a party by facsimile transmission or by other
electronic transmission shall be deemed an original signature hereto.

 

7.             CONSTRUCTION.  Unless the context of this Copyright Security
Agreement clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and  “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”  The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Copyright
Security Agreement refer to this Copyright Security Agreement as a whole and not
to any particular provision of this Copyright Security Agreement.  Section,
subsection, clause, schedule, and exhibit references herein are to this
Copyright Security Agreement unless otherwise specified.  Any reference in this
Copyright Security Agreement to any agreement, instrument, or document shall
include all alterations, amendments, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements, thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein).  Any reference
herein to any Person shall be construed to include such Person’s successors and
assigns.  Any requirement of a writing contained herein shall be satisfied by
the transmission of a Record and any Record so transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein.

 

2

--------------------------------------------------------------------------------


 

8.             INTERCREDITOR AGREEMENT.  Notwithstanding anything herein to the
contrary, the liens and security interests granted to the Collateral Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder, are subject to the provisions of the Intercreditor
Agreement dated as of June 30, 2009 (as amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among
SunTrust Bank, as ABL Agent, U.S. Bank National Association, as Trustee and as
Note Agent and the Grantors (as defined in the Intercreditor Agreement) from
time to time party thereto.  In the event of any conflict between the terms of
the Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall govern and control.

 

[SIGNATURE PAGE FOLLOWS]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

 

OXFORD INDUSTRIES, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

BEN SHERMAN CLOTHING, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

LIONSHEAD CLOTHING COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

OXFORD CARIBBEAN, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

OXFORD GARMENT, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

OXFORD INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

OXFORD OF SOUTH CAROLINA, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

PIEDMONT APPAREL CORPORATION

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

SFI OF OXFORD ACQUISITION CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

TOMMY BAHAMA BEVERAGES, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

TOMMY BAHAMA R&R HOLDINGS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

 

TOMMY BAHAMA TEXAS BEVERAGES, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

VIEWPOINT MARKETING, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

OXFORD LOCKBOX, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

ACCEPTED AND ACKNOWLEDGED BY:

 

 

 

 

[U.S. BANK NATIONAL ASSOCIATION],

 

as Collateral Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

SCHEDULE I
to

COPYRIGHT SECURITY AGREEMENT

 

U.S. COPYRIGHT REGISTRATIONS

 

Grantor

 

Country

 

Copyright

 

Registration No.

 

Registration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Intellectual Property Licenses

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

PATENT SECURITY AGREEMENT

 

This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made as of
this        day of                       , 20    , among Grantors listed on the
signature pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and U.S. Bank National Association, in its capacity as
Collateral Agent for the Secured Parties (together with its successors,
“Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Grantors shall have executed and delivered to Collateral Agent, for
the benefit of the Secured Parties, that certain Security Agreement dated as of
June 30, 2009 (including all annexes, exhibits or schedules thereto, as from
time to time amended, restated, supplemented or otherwise modified, the
“Security Agreement”); and

 

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Collateral Agent, for the benefit of the Secured Parties, this
Patent Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

 

1.             DEFINED TERMS.  All capitalized terms used but not otherwise
defined herein have the meanings given to them in the Security Agreement.

 

2.             GRANT OF SECURITY INTEREST IN PATENT COLLATERAL.  Each Grantor
hereby grants to Collateral Agent, for the benefit of the Secured Parties, a
continuing security interest in all of such Grantor’s right, title and interest
in, to and under the following, whether presently existing or hereafter created
or acquired (collectively, the “Patent Collateral”):

 

(a)           all of its Patents and Intellectual Property Licenses with respect
to Patents to which it is a party including those referred to on Schedule I
hereto;

 

(b)           all reissues, continuations or extensions of the foregoing; and

 

(c)           all products and proceeds of the foregoing, including any claim by
such Grantor against third parties for past, present or future infringement or
dilution of any Patent or any Patent licensed under any Intellectual Property
License.

 

3.             SECURITY FOR OBLIGATIONS.  This Patent Security Agreement and the
Security Interest created hereby secures the payment and performance of all the
Secured Obligations, whether now existing or arising hereafter.  Without
limiting the generality of the foregoing, this Patent Security Agreement secures
the payment of all amounts which constitute part

 

--------------------------------------------------------------------------------


 

of the Secured Obligations and would be owed by Grantors, or any of them, to
Collateral Agent, the Secured Parties, or any of them, whether or not they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any Grantor.

 

4.             SECURITY AGREEMENT.  The security interests granted pursuant to
this Patent Security Agreement are granted in conjunction with the security
interests granted to Collateral Agent, for the benefit of the Secured Parties,
pursuant to the Security Agreement.  Each Grantor hereby acknowledges and
affirms that the rights and remedies of Collateral Agent with respect to the
security interest in the Patent Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.

 

5.             AUTHORIZATION TO SUPPLEMENT.  If any Grantor shall obtain rights
to any new patentable inventions or become entitled to the benefit of any patent
application or patent for any reissue, division, or continuation, of any patent,
the provisions of this Patent Security Agreement shall automatically apply
thereto. Without limiting Grantors’ obligations under this Section 5, Collateral
Agent hereby authorizes Grantors unilaterally to modify this Agreement by
amending Schedule I to include any such new patent rights of Grantors. 
Notwithstanding the foregoing, no failure to so modify this Patent Security
Agreement or amend Schedule I shall in any way affect, invalidate or detract
from Collateral Agent’s continuing security interest in all Collateral, whether
or not listed on Schedule I.

 

6.             COUNTERPARTS.  This Patent Security Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original, but
all such separate counterparts shall together constitute but one and the same
instrument.  In proving this Patent Security Agreement in any judicial
proceedings, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom such enforcement is sought. 
Any signatures delivered by a party by facsimile transmission or by other
electronic transmission shall be deemed an original signature hereto.

 

7.             CONSTRUCTION.  Unless the context of this Patent Security
Agreement clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and  “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”  The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Patent
Security Agreement refer to this Patent Security Agreement as a whole and not to
any particular provision of this Patent Security Agreement.  Section,
subsection, clause, schedule, and exhibit references herein are to this Patent
Security Agreement unless otherwise specified.  Any reference in this Patent
Security Agreement to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  Any reference herein to any Person
shall be construed to include such Person’s successors and assigns.  Any
requirement of a writing contained herein shall be satisfied by the transmission
of a Record and any Record so transmitted shall constitute a representation and
warranty as to the accuracy and completeness of the information contained
therein.

 

2

--------------------------------------------------------------------------------


 

8.             INTERCREDITOR AGREEMENT.  Notwithstanding anything herein to the
contrary, the liens and security interests granted to the Collateral Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder, are subject to the provisions of the Intercreditor
Agreement dated as of June 30, 2009 (as amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among
SunTrust Bank, as ABL Agent, U.S. Bank National Association, as Trustee and as
Note Agent and the Grantors (as defined in the Intercreditor Agreement) from
time to time party thereto.  In the event of any conflict between the terms of
the Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall govern and control.

 

[SIGNATURE PAGE FOLLOWS]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

 

 

OXFORD INDUSTRIES, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

BEN SHERMAN CLOTHING, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

LIONSHEAD CLOTHING COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

OXFORD CARIBBEAN, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

OXFORD GARMENT, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

OXFORD INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

OXFORD OF SOUTH CAROLINA, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

PIEDMONT APPAREL CORPORATION

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

SFI OF OXFORD ACQUISITION CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

TOMMY BAHAMA BEVERAGES, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

 

TOMMY BAHAMA R&R HOLDINGS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

TOMMY BAHAMA TEXAS BEVERAGES, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

VIEWPOINT MARKETING, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

OXFORD LOCKBOX, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

ACCEPTED AND ACKNOWLEDGED BY:

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Collateral Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

SCHEDULE I
to

PATENT SECURITY AGREEMENT

 

U.S. PATENT REGISTRATIONS

 

Grantor

 

Patent

 

Registration No.

 

Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Patent Licenses

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
as of this        day of                       , 20    , among Grantors listed
on the signature pages hereof (collectively, jointly and severally, “Grantors”
and each individually “Grantor”), and U.S. Bank National Association, in its
capacity as Collateral Agent for the Secured Parties (together with its
successors, “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Grantors shall have executed and delivered to Collateral Agent, for
the benefit of the Secured Parties, that certain Security Agreement dated as of
June 30, 2009 (including all annexes, exhibits or schedules thereto, as from
time to time amended, restated, supplemented or otherwise modified, the
“Security Agreement”); and

 

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Collateral Agent, for the benefit of the Secured Parties, this
Trademark Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:

 

1.             DEFINED TERMS.  All capitalized terms used but not otherwise
defined herein have the meanings given to them in the Security Agreement or, if
not defined therein, in the Indenture.

 

2.             GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL.  Each Grantor
hereby grants to Collateral Agent, for the benefit of the Secured Parties, a
continuing security interest in all of such Grantor’s right, title and interest
in, to and under the following, whether presently existing or hereafter created
or acquired (collectively, the “Trademark Collateral”):

 

(a)           all of such Grantor’s U.S. Trademarks and U.S. Trademark Licenses
to which it is a party including those referred to on Schedule I hereto;

 

(b)           all reissues, continuations or extensions of the foregoing; and

 

(c)           all products and proceeds of the foregoing, including any claim by
such Grantor against third parties for past, present or future infringement or
dilution of any U.S. Trademark or any breach of any U.S. Trademark License.

 

3.             SECURITY FOR OBLIGATIONS.  This Trademark Security Agreement and
the Security Interest created hereby secures the payment and performance of all
the Secured Obligations, whether now existing or arising hereafter.  Without
limiting the generality of the fore

 

--------------------------------------------------------------------------------


 

going, this Trademark Security Agreement secures the payment of all amounts
which constitute part of the Secured Obligations and would be owed by Grantors,
or any of them, to Collateral Agent, the Secured Parties, or any of them,
whether or not they are unenforceable or not allowable due to the existence of
an Insolvency Proceeding involving any Grantor.

 

4.             SECURITY AGREEMENT.  The security interests granted pursuant to
this Trademark Security Agreement are granted in conjunction with the security
interests granted to Collateral Agent, for the benefit of the Secured Parties,
pursuant to the Security Agreement.  Each Grantor hereby acknowledges and
affirms that the rights and remedies of Collateral Agent with respect to the
security interest in the Trademark Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.

 

5.             AUTHORIZATION TO SUPPLEMENT.  Collateral Agent hereby authorizes
Grantors unilaterally to modify this Agreement by amending Schedule I to include
any future U.S. Trademarks of Grantors.  Notwithstanding the foregoing, no
failure to so modify this Trademark Security Agreement or amend Schedule I shall
in any way affect, invalidate or detract from Collateral Agent’s continuing
security interest in all Collateral, whether or not listed on Schedule I.

 

6.             COUNTERPARTS.  This Trademark Security Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original,
but all such separate counterparts shall together constitute but one and the
same instrument.  In proving this Trademark Security Agreement or any other
Senior Secured Note Document in any judicial proceedings, it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom such enforcement is sought.  Any signatures delivered by a
party by facsimile transmission or by other electronic transmission shall be
deemed an original signature hereto.

 

7.             CONSTRUCTION.  Unless the context of this Trademark Security
Agreement clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”  The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Trademark
Security Agreement refer to this Trademark Security Agreement as a whole and not
to any particular provision of this Trademark Security Agreement.  Section,
subsection, clause, schedule, and exhibit references herein are to this
Trademark Security Agreement unless otherwise specified.  Any reference in this
Trademark Security Agreement to any agreement, instrument, or document shall
include all alterations, amendments, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements, thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein).  Any reference
herein to any Person shall be construed to include such Person’s successors and
assigns.  Any requirement of a writing contained herein shall be satisfied by
the transmission of a Record and any Record so transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein.

 

2

--------------------------------------------------------------------------------


 

8.             INTERCREDITOR AGREEMENT.  Notwithstanding anything herein to the
contrary, the liens and security interests granted to the Collateral Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder, are subject to the provisions of the Intercreditor
Agreement dated as of June 30, 2009 (as amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among
SunTrust Bank, as ABL Agent, U.S. Bank National Association, as Trustee and as
Note Agent and the Grantors (as defined in the Intercreditor Agreement) from
time to time party thereto.  In the event of any conflict between the terms of
the Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall govern and control.

 

[SIGNATURE PAGE FOLLOWS]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

 

 

OXFORD INDUSTRIES, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

BEN SHERMAN CLOTHING, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

LIONSHEAD CLOTHING COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

OXFORD CARIBBEAN, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

OXFORD GARMENT, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

OXFORD INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

OXFORD OF SOUTH CAROLINA, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

PIEDMONT APPAREL CORPORATION

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

SFI OF OXFORD ACQUISITION CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

TOMMY BAHAMA BEVERAGES, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

 

TOMMY BAHAMA R&R HOLDINGS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

TOMMY BAHAMA TEXAS BEVERAGES, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

VIEWPOINT MARKETING, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

OXFORD LOCKBOX, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

ACCEPTED AND ACKNOWLEDGED BY:

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Collateral Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT

 

U.S. Trademarks and Applications for Registration

 

Grantor

 

Trademark

 

Registration No.

 

Registration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Trademark Licenses

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

PLEDGED INTERESTS ADDENDUM

 

This Pledged Interests Addendum, dated as of                          ,
20      , is delivered pursuant to Section 7 of the Security Agreement referred
to below.  The undersigned hereby agrees that this Pledged Interests Addendum
may be attached to that certain Security Agreement, dated as June 30, 2009 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”), made by the undersigned, together with the other Grantors
named therein, to U.S. Bank National Association, as Collateral Agent. 
Initially capitalized terms used but not defined herein shall have the meaning
ascribed to such terms in the Security Agreement.  The undersigned hereby agrees
that the additional interests listed on this Pledged Interests Addendum as set
forth below shall be and become part of the Pledged Interests pledged by the
undersigned to Collateral Agent in the Security Agreement and any pledged
company set forth on this Pledged Interests Addendum as set forth below shall be
and become a “Pledged Company” under the Security Agreement, each with the same
force and effect as if originally named therein.

 

The undersigned hereby certifies that the representations and warranties set
forth in Section 7 of the Security Agreement of the undersigned are true and
correct as to the Pledged Interests listed herein on and as of the date hereof.

 

 

 

[                                      ]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Name of
Pledgor

 

Name of
Pledged
Company

 

Number of
Shares/Units

 

Class of
Interests

 

Percentage of
Class Owned

 

Certificate
Nos.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------
